Case 4:09-cv-05718-SBA Document 195-2 Filed 09/03/21 Page 1 of 18




                     EXHIBIT A
  Case:
Case     19-1720   Document:
     4:09-cv-05718-SBA       42-1 195-2
                       Document     Page:Filed
                                          436 09/03/21
                                                 Filed: 02/12/2020
                                                         Page 2 of 18



                                             II I II   II
                                             11111111111111dI    11 1
                                                            II 111111 1
                                                                      111111
                                                                           R I 0
                                                                               U1
                                                                               S2
                                                                                 us t
                                                                                 0
                                                                                 060
                                                                                   117 I
                                                                                     152A I
                                                                           111111111111111  111111�
                                                                                           11111 l Y1 1
                                                                                                   11111
                                                                                       20060117152Al
                                                                                                           11
                                                                                                         111111 1  1  �
                                                                                                               1111111111 1�     � 1
                                                                                                                          111111111111111111

(1
 9)U
(19) n
     ited   S
            tates.
     United States.
(
12
 )P
(12) atent A
     Patent  ppl
               ica  t
                    ion Publication
            Application P
                        ublication (10)
                                    1
                                    (0
                                     ) Pub.
                                        P
                                        u
                                        b.N o
                                            .:U
                                            No.:  S 2006/0117152
                                                 US 2
                                                    006/0117152 Al
                                                                 A
                                                                 l
       Amid
          i et
       Amidi e
             t al.
               a
               l
               .                                                        (
                                                                        4
                                                                        3)
                                                                        (43)    ub.Date:
                                                                                P
                                                                                Pub. D
                                                                                     ate
                                                                                       :                                   J
                                                                                                                           un. 1,2006
                                                                                                                           Jun. 1
                                                                                                                                ,2006

(
54)
(54)   TRANSPARENT FOUR
       TRANSPARENT  FOUR RANK
                         RANK MEMORY
                              ME MORY                            (
                                                                 22)
                                                                 (22)    F
                                                                         iled:
                                                                         Filed:                  J
                                                                                                 an. 5,
                                                                                                 Jan. 5
                                                                                                      ,2004
                                                                                                        2004
               FOR STANDARD
       MODULE FOR  STANDARD 1WO
                            TWO R ANK
                                 RANK
       SUB
         -SYSTE MS
       SUB-SYSTEMS                                                                     Pub
                                                                                         lication Classification
                                                                                       Publication C
                                                                                                   las
                                                                                                     sif
                                                                                                       ica tion

(
75)
(75)   i
       nventors: H
       Inventors:  ossein Am
                  Hossein   idi
                              , L
                          Amidi. ake Forest,
                                 Lake   F
                                        ores
                                           t, C A (US);
                                               CA  (
                                                   US)
                                                     ;           (
                                                                 51) Int.
                                                                 (51) I
                                                                      nt
                                                                       . CI.
                                                                          C
                                                                          l.
                  Kelv
                     in A
                  Kelvin . Marino.
                         A. Marino
                                 , Laguna
                                    Laguna Hills.
                                             H
                                             ills, CA
                                                   CA                    G06F 13100
                                                                         G06F    1
                                                                                 3/00                  (
                                                                                                       2006    .0
                                                                                                       (2006.01)   1)
                  (US)
                     ; Satylldcy
                  (US); S
                        atyadey K o
                                  lll
                                    , M
                                 Kolli,  ilp
                                           itas, CA
                                        Milpitas, CA             (
                                                                 52)
                                                                 (52)    U
                                                                         .S. CI.
                                                                         U.S. C
                                                                              l. .. ............................................................ 711/154
                                                                                                                                                 7
                                                                                                                                                 11/154
                  (US)
                  (US)
                                                                 (
                                                                 57)
                                                                 (57)                            ABSTRACT
                                                                                                 ABSTRACT
       C
       orrespondence A
       Correspondence  dd
                        ress:
                      Address:
       Robert E.
       Robert  E
               . Kn'bs
                  Krebs                                          At r
                                                                    ansparen
                                                                   transparent  t four
                                                                                   f
                                                                                   our ra nk memory
                                                                                        rank  memo ry module
                                                                                                        modu  le has
                                                                                                                   h
                                                                                                                   as a  f
                                                                                                                         ront side
                                                                                                                       a lront  s
                                                                                                                                i
                                                                                                                                de and
                                                                                                                                     a
                                                                                                                                     nd
       Thelen Reid
       Thelen  Re
                id && Priest L
                       Priest  LP
                              LLP                                a b
                                                                   ack side.
                                                                 a back   s
                                                                          ide . The
                                                                                 The front
                                                                                       f
                                                                                       r
                                                                                       on t side
                                                                                             s
                                                                                             ide has
                                                                                                  h
                                                                                                  as aat hird memory
                                                                                                         third  memo ry rank
                                                                                                                          r
                                                                                                                          ank stacked
                                                                                                                                s
                                                                                                                                tacked
       P
       . O.
       P. O
          . B ox 640640
             Box  6
                  40640                                          ona
                                                                 on    f
                                                                       i
                                                                       rs t m
                                                                     a first   emo
                                                                              memoryry rank.
                                                                                        r
                                                                                        ank , The b
                                                                                               The  ack side
                                                                                                   back    s
                                                                                                           ide has
                                                                                                                 h
                                                                                                                 as aafourth
                                                                                                                       f
                                                                                                                       ou rth memory
                                                                                                                               memory
       S
       an Jose,
       San  J
            ose, CA
                 CA 95164-0640 (
                     95164-0640   US
                                   )
                                 (US)                            r
                                                                 ank stacked
                                                                 rank   st
                                                                         acked on   on a    s
                                                                                            econd memory
                                                                                         a second    memory rank. r
                                                                                                                  ank. AnAn e   mulator
                                                                                                                               emulator
                                                                 c
                                                                 oup led t
                                                                 coupled     ot
                                                                             to he memory
                                                                                the  memo  ry m odu le activates
                                                                                               module    a
                                                                                                         c t
                                                                                                           iva te s and
                                                                                                                     a
                                                                                                                     nd controls
                                                                                                                          cont
                                                                                                                             ro ls one
                                                                                                                                     o
                                                                                                                                     ne
(
73)
(73)   A
       ssignee: SMAR
       Assignee: SMART T M  odular Technologies
                          Modular  T
                                   echnologies Inc.,
                                                I
                                                nc.
                                                  , aa           i
                                                                 ndividua
                                                                 individuall m   emo ry rank
                                                                                memory    r
                                                                                          ank from
                                                                                                f
                                                                                                r
                                                                                                om e  i
                                                                                                      ther t
                                                                                                      either  he first
                                                                                                              the  f
                                                                                                                   ir
                                                                                                                    st memory
                                                                                                                        memory r   ank,
                                                                                                                                   rank,
                 Ca
                  lifornia Corporation
                 California Corpora
                                  tion                           t
                                                                 he second
                                                                 the  s
                                                                      econd memory
                                                                                 memory r   ank, the
                                                                                            rank,  t
                                                                                                   he thi rd m
                                                                                                       third     emo
                                                                                                               memoryry r  ank
                                                                                                                             , or
                                                                                                                          rank,   o
                                                                                                                                  r the
                                                                                                                                     t
                                                                                                                                     he
                                                                 f
                                                                 ourth memory
                                                                 fourth   memory r    ank b
                                                                                     rank   ased on
                                                                                            based  o
                                                                                                   n the
                                                                                                       t
                                                                                                       he signals
                                                                                                             s
                                                                                                             i
                                                                                                             gna ls r eceived from
                                                                                                                      received   f
                                                                                                                                 rom a a
(
21)
(21)   A
       ppl
         . N
       App\.  o
              .:
             No.:     l
                      on52,151
                      10n52,151                                  memo
                                                                 memoryry controller.
                                                                             controller.




                                                      B
                                                      EGIN        J


                                                                                       7
                                                                                       02
                                                                                       702
                                        RECE
                                           IVE A
                                        RECEIVE  DDRESS &
                                                ADDRESS &C OMMAND
                                                          COMMAND
                                           S
                                           IGNALS FROM
                                           SIGNALS F
                                                   ROM MEMORY
                                                        MEMORY                     12
                                                                                    1
                                                CONTROLLER
                                                CONTROLLER




                                                                                        7
                                                                                        04
                                                                                        704
                                        DETERM
                                             INE ACTIVE
                                        DETERMINE A
                                                  CTIVE BANK
                                            ON ADDRESS
                                            ON
                                                        BANK BASED
                                                             B
                                               ADDRESS SIGNALS
                                                       S
                                                       IGNALS
                                                              ASED                 N



                                                                                        7
                                                                                        06
                                                                                        706
                                         PERFORM R
                                         PERFORM  O W OR
                                                 ROW  OR COLUMN
                                                         COLUMN                     /
                                                                                    "
                                            ADDRESS DECODING
                                            ADDRESS DECODING




                                                        E
                                                        ND




                                                     Appx431
                                                                                                      ~
                                                                                                   P
                                                                                                   a

                                                                                                      jig
                                                                                                     ~
                                                                                                    ten
                                                                                                                            Case




                                                          104
                                                          1
                                                          04                                 1
                                                                                             06
                                                                                             106
                  1
                  02
                  102
                                                                                                      t A




                                                                                                   "C
                                                                                                      -=
                                                                                                      :>
                                                                                                                              Case:




                                                                                                        pp




                                                                    14
                                                                    114
                                                                                                          l




                  I                                                                                "E-
                                                                                                    ;=;.
                                1
                                08
                                108
                                                                                                          ica




                                                                                                      ~
                                                                                                            t




                                                                    A
                                                                    ddress
                                                                    Mdress          o
                                                                                    h
                                                                                    m
                            /   /
                                IAAddress
                                  ddress
                                                                                                     .c-.
                                                                                116
                                                                                16
                                                                                                      ~
                                                                                                       =
                                                                                                                                     19-1720




                                                                                                             ion P
                                                                                                                 ub




                                                                                                      =
                                                                                                                   l




                                10
                                110                                 Con
                                                                      t
                                                                    Control                           ="
                                                                                                       C'I
                                                                                                       1"1
                                                                                                                   ica




                                                                                                      ~
                                                                                                                     t




                                                                                                       Q".
                                                                                                       e
                                                                                                                                 4:09-cv-05718-SBA




                                Con
                                  trol
                                Control
                                                                                                                      ion




                                                                      CS
                                                                       [1:0J
                                                                      CS(1:0]           Memory
                                                                                        Memory
                                                                                                      =
                                                   Memory
                                                  Memory                                              c.
           P
           rocessor
           Processor                                                                    Module
                                                                                        Modu
                                                                                           le
                        I                         Controller
                                                  Con
                                                    trol
                                                       ler                                            =
                                                                                                      ?
                                                                                                                                               Document:




                                12
                                112
                                                                                                    ,!='
                                                                              1
                                                                              20
                                                                              120                      I-,j
                                                                                                      Q
                                  Data
                                  Da
                                   ta                                                                 Q
                                                                                                                                                   Document




                        1
                        4                                                                              C\

                                                                     Da
                                                                     Data
                                                                4                                      ~




Appx432
                                                                                                       ~
                                                                                                       ~
                                                                                                      S
                                                                                                      I
                                                                                                      M
                                                                                                                                                         42-1 195-2




                                                                                                     I)




                                                                                                       I -'
                                                                    18
                                                                    118                                e
                                                                                                          O
                                                                                                          J




                                                                                                       -....
                                                                                                       I-'
                                                                                                     1
                                                                                                     0




                                                                                                        0::>
                                                                                                                                                                Page:Filed




                                                                                                      d
                                                                                                      en
                                                                                                      I-,j
                                                                                                                                                                      437 09/03/21




                                                                                                      Q
                                                                                                      Q
          ;/                                                                                          C\
                        Overall
                        Ove
                          ral
                            l Block
                                B
                                lock Diagram
                                     D
                                     iagram of
                                             o
                                             f Standard
                                               S
                                               tandard Memory
                                                        Memo
                                                           ry Interface
                                                              I
                                                              nterface                                Q
                                                                                                      I-'
          1
          00
          100                                                                                         I-'
                                                                                                      .....J
                                                                                                      I-'
                                                                                                      UI
                                                                                                       N
                                            AG.
                                            F
                                            IG. 1
                                                1-- PRIOR
                                                    PR
                                                     IOR ART
                                                          ART
                                                                                                      l
                                                                                                                                                                             Filed: 02/12/2020




                                                                                                     O
                                                                                                     I
                                                                                                     L
                                                                                                     If
                                                                                                      S
                                                                                                      2
                                                                                                      0
                                                                                                      9
                                                                                                      /




                                                                                                      :>
                                                                                                     S
                                                                                                     Z
                                                                                                     V
                                                                                                     I
                                                                                                                                                                                     Page 3 of 18




                                                                                                      -
                                                                                                                           ."
                                                                                                                       P
                                                                                                                       a
                                                                                                                          ~
                                                                                                                           ...
                                                                                                                           til
                                                                                                                        ten
                                                                                                                                                Case




                                                                                                                       ~
                                                                                                                           >
                                                                                                                          -=
                                                                                                                                                  Case:




                                                                                                                          t App




                                                                       2
                                                                       0D
                                                                       200
                                                                                                                              l




                                                                                                                       ~
                       202                                                                                                 n'
                   X2
                    202
                                                                                                                               ica




                                                                                                                            ~
                                                                                                                                 t




                  ;V
                  14
                                           A
                                           ddress
                                                {n:0
                                                   1
                                                                                                                           o·.....
           Address
           Add
             ress Bus
                   B
                   us                                                                                                       =
                                                                                                                            ."
                                                                                                                                  ion P
                                                                                                                                                         19-1720




                                            .
                                            eA
                                             M'0
                                               ]                                                                            c
                                                                                                                                      ubl




                                                                                                                           ::::n'
                                                                                                                                        ica
                                                                                                                                          t




                                                                                                                           .....
                                                                                                                           =
                                                                                                                                           io




                       204
                       M4                                                           226
                                                                                    2
                                                                                    28                                     o·
                                                                                                                                                     4:09-cv-05718-SBA




                                             CAS
                                             CAS            Two D
                                                            Two     D
                                                                    evices
                                                                 DR DevlC85
                                                                DOR                                                        =
                  4
                  ;V
                  1                                             Staclced
                                                                S
                                                                tac ked In
                                                                         I
                                                                         n
                                                                                                          208
                                              WE
                                                                                                                            ;..,
                                              WE                Standard
                                                                 S
                                                                 tanda rd           #DB
                                                                                      tE
                                                                                       [[7
                                                                                         :0                                 c
          . Control
            C
            ontrol Bus
                    B
                    US                                 ~I                                               )I
                                                            . DSpu.
                                                              D
                                                              epth Staclclng
                                                                     S
                                                                     tack
                                                                        ing                                                 :=
                                             DOM
                                                                                                                                                                   Document:




                             2
                             18 � l                              Fashion
                                                                 Fashion                        Data
                                                                                                Da
                                                                                                 ta && Oata
                                                                                                       D
                                                                                                       ata Strobe
                                                                                                            S
                                                                                                            t
                                                                                                            robe Bus
                                                                                                                  B
                                                                                                                  us        """
                                                                                                                            N
                                             Q[t :
                                                 0                             1-         DQS                               <:>
                                                                DDRx8
                                                                DORx8                                                       <:>
                                                                                                                                                                       Document




                                                                Dev
                                                                  ices
                                                                DevIces                                                      C'I
                                            Ck
                                             e
                                             [f:
                                               o
                                               ]
                             2
                             22        W
                       208
                       2
                       08
                                                                                    '\                                      en
                                                                                    228                                      ::r




Appx433
                             2
                             24                                                                                              ~
                                                                                                                              til
                                                                                                                                                                             42-1 195-2




                   X
                  ;I
                  l"                          elk
                                                                                                                              N
          D
          i
          ffren t
                ia
          Oiffrential C
                      lock
                  l Clock     /    r         d
                                             k                                                                               o
                                             elk"
                                                                                                                             -.....
                             2
                             30 _ 1
                             ~                                                                                                ....
                                                                                                                              <:>
                                                                                                                                                                                    Page:Filed




                             232
                             2
                             32



                                                                                                                             o
                                                                                                                             en
                                                                                                                               N
                                                                                                                                                                                          438 09/03/21




                                           Standard
                                           S
                                           tandard ·DDR
                                                    D
                                                    DR Device
                                                        D
                                                        ev    D
                                                              epth Stacking
                                                          ice O"pth S
                                                                    tack
                                                                       ing Block
                                                                            B
                                                                            lock Diagram
                                                                                 D
                                                                                 iagram                                       <:>
                                                                                                                              <:>

                                                              FIG.
                                                              F
                                                              IG.2 2                                                          ~
                                                                                                                              ....
                                                                                                                               ....
                                                                                                                               -...I
                                                                                                                               ....
                                                                                                                               VI
                                                                                                                               N
                                                                                                                              )
                                                                                                                              f
                                                                                                                              S
                                                                                                                              2
                                                                                                                                                                                                 Filed: 02/12/2020




                                                                                                                             0
                                                                                                                             1
                                                                                                                             I
                                                                                                                             L
                                                                                                                             i
                                                                                                                             S
                                                                                                                             Z
                                                                                                                             V
                                                                                                                             T0
                                                                                                                              9
                                                                                                                              /




                                                                                                                              ....>
                                                                                                                                                                                                         Page 4 of 18
  Case:
Case     19-1720   Document:
     4:09-cv-05718-SBA       42-1 195-2
                       Document     Page:Filed
                                          439 09/03/21
                                                 Filed: 02/12/2020
                                                         Page 5 of 18




                                                                                   a
                                                                                   l
                                                                                   £
                                                                                   o
                                                                                   d
                                                                                   i
                                                                                   OS
                                                                                    u                                           O
                                                                                                                                T
                                                                                                                                I
                                                                                                                                L
                                                                                                                                i
                                                                                                                                S
                                                                                                                                Z
                                                                                                                                V
                                                                                                                                Tl
                                                                                                                                 f
                                                                                                                                 S
                                                                                                                                 Z
                                                                                                                                 0
                                                                                                                                 9
                                                                                                                                 /
P
atentA
Patent  pp
         licat
             ion P
       Application ublication
                   Publication                         Jun. 1,2006 Sheet 3 of 10        US 2006/0117152 Al

       g .
       ..      ~                        ...                                ~                      ...




                                                                                                       ank /
                                        ""'                                                       J:




                                                                                                    ank 3
                                                                                         ID
                                                 §




                                                                                                 FwRA R
                                                                                         9
                                                                                                  )1




                                                                                                   R
  10




 '"
 :;;~-
  3

        i




                          I
         J:
                    k
              t Sw* Sle




         "'1
   .




         I:                                                    R           ~
                                        N
                                        .P;~.
                                                                                                  J.. ~




                                                                                                                                                     ram
                                                                                                   eow dPW W
         Ji'1·
        Modul f




                                                                                                       ki
          jl                                     co                                       00



                                                                                                  j~~




                                                                                                                                                   iag
                                                 :;                                       :;




                                                                                                     ll
          "81




                                                                                                     e
                                                                                                     R
                                                                                                                                               ock D
          :lEI
             I




                                                                                                   s
       _-I
                                                                                                                       ~
                                                                                        -l




                                                                                                                                              l
                                                                                                                                           le B
                                                S'
                                                                                                                      m
                                                                                        ;::::                             G)
                                                t:;
                                                                                                                      "3




                                                                                                                                         odu
                                                ~
                                                                                                                      't)
                              B 'ii                                                     ~




                                                                                                                                      .3 -
                                                                                                                          0




                                                                                                                                 ank DDR M
                                                                                                                       ~
                                                                                                                      c::               M
                                                                                                                      c(!j




                                                                                                                                    IG
                                                                                                                      0-




                                                                                                                                    F
                                                                                                                      ~u.



                                                                                                      .. ~...



                                                                                                                               rR
                                                                                                              c2
                                        ~~                     I           I




                                                                                                                              ou
                                                                                                                         :::I

                                                                                                      J ~i:


                                                                                                        rdJ Rmd


                                                                                                                            tF
                                                 ...                                      r:;
                                                                                                      J !e


                                                                                                                          ren
                                                 :;




                                                                                                       a
                                                                                          ::J




                                                                                                    kd R


                                                                                                                     ranspa
  02




 ~~-                                                                                                  J
 -3




                                                                                                                         rn




                                                                                                   h
                                                                                                   T
                                                                                                                         c
       V4




                          I                                                                                              e


                                                                                                                     T
                          I                                                                                           t-
                    in




          ~II·
                   k
               nxd S




         I:                                                                                                  ank 0
                                    ~~.                        I           '"$I.
                                                                                                     i'"
           le aF




            • I·
                                                                                                         id) h




        il                                       :;                                     ·3
                                                                                                     I
        Modu




                                                                                                     er e
                                                                                                       tR




                          I
                                                                                                  ·1.-
                                                                                                     P




       _-I
        L




                                                                                        ;::-
                                                ~                                       ~

                                                -~                                      i!
                              'f1   !                                                   §




                                                           Appx434
                                                                                                                                          '"d
                                                                                                                                          I\:l
                                                                                                                                          ~
                                                                                                                                          ::l
                                                                                                                                                    Case




                                                                                                                                          --
                                                                                                                                           >-
                                                                                                                                          "0
                                                                                                                                                      Case:




                                                              . Rank
                                                                R
                                                                ank 0 &2
                                                                     0&2                    400
                                                                                            4
                                                                                            00                                            ~
                                                                                                                                          ;:;"
                                                                                           ;tI                                            I\:l
                                                                                                                                          e"
                                                                                                                                          Q
                                                                                                                                          ::l
                                                                                                                                          '"d
                                                                                                                                                             19-1720




                        404
                    X   4
                        04                                                                                                                =
           D
           DR                   DDR        DDR
                                           DOR        DOR             D
                                                                      DR           D
                                                                                   OR             DDR
                                                                                                  oOR    DDR
                                                                                                         OOR                 DDR
                                                                                                                             OOR          ::
                                                                                                                                          ;:;"
           S
            OOR
           STACK!
           TACK                S
                                DOR
                              1STAO(
                               TACK        STACK
                                           STACK      OOR             OOR          DCR           STACK
                                                                                                 STACK   STACK
                                                                                                         STACK            STACK
                                                                                                                          STACK
                                                     S
                                                     T  CK
                                                       AC K       STACK           S
                                                                                  T ACK
            X
            8
            X8
                 rv             XB
                                X
                                8           X8
                                           ·xe       ST:a
                                                        X
                                                        8
                                                              I I I I
                                                                  ST:aCI<
                                                                      X
                                                                      6
                                                                                  ST:;:K
                                                                                      X
                                                                                      8           X
                                                                                                  8
                                                                                                  X8       X
                                                                                                           8
                                                                                                           X8                  X
                                                                                                                               8
                                                                                                                               X8
                                                                                                                                          =
                                                                                                                                          Q"
                                                                                                                                                         4:09-cv-05718-SBA




                                                                                                                                          ::l
                                                                                                                                          -
                                                                                                                                          I:..i

            U1
            U1                  U
                                2
                                U2          U3
                                            U
                                            3          U4
                                                       U4             U9
                                                                      U9           U
                                                                                   5
                                                                                   US             U
                                                                                                  6
                                                                                                  US      U7
                                                                                                          U7                   U
                                                                                                                               8
                                                                                                                               US         =
                                                                                                                                          :=t
                                                                                                                                                                       Document:




                                                                                                                                          ....
                                                                                                                                          ~


                                                                                                                                           N
                                R
                                n             R
                                              n                       R
                                                                      n               R
                                                                                      n           R
                                                                                                  n          R
                                                                                                             n                 R
                                                                                                                               n    '     <:I
                                                                                                                                          <:I
                                                                                                                                                                           Document




           ~~                             0         0            0                0          0           0               G                0\
                        4
                        08
                        406                                                                                                               00
                                                                                                                         4
                                                                                                                         14
                                                                                                                         414               :r




Appx435
                                                                                                                                           ~
                                                   REGISTER                 ~LO                                                            ~
                                                                                                                                                                                 42-1 195-2




                                                                                                                         I
                                                                                                                         V
                                                                                                         .I      SPD -
                                                                                                                 spo·    ~                 ~
                                                                                                                                           Q
                                            4
                                            08
                                              ~
                                            408
                                                               I~
                                                                4
                                                                10
                                                                410                4
                                                                                   12
                                                                                   412
                                                                                  IB                                                       -....
                                                                                                                                           ....
                                                                                                                                           <:I
                                                                                                                                                                                        Page:Filed




          OOOOOOOOOOOOOOOOOOOOOTIOOOOOOOOOOOODODDDDDOODDorrODDO~O
                                                                                                                                           ~
                                                                                                                                           00
                                                                                                                                           N
                                                                                                                                                                                              440 09/03/21




                                                                                                                                    402    <:>
                                                                                                                                           <:I
                                                                                                                                          A
                                                                                                                                          S




                                                                                                                                           0\
                                                                                                                                          2




                                       Transparent
                                       T
                                       ransparent 72
                                                   7
                                                   2 -bit
                                                     -
                                                     bi
                                                      t Registered
                                                          R
                                                          egis
                                                             tered DDR
                                                                    DDR Module
                                                                        Modu
                                                                           le Fro.nt
                                                                               F
                                                                               ron
                                                                                 t Side
                                                                                     S
                                                                                     ide
                                                                                                                                          0
                                                                                                                                          9
                                                                                                                                          /




                                                                                                                                           C;
                                                             FIG.4A
                                                             F
                                                             IG,4 A                                                                        ....
                                                                                                                                           ....
                                                                                                                                           -.I
                                                                                                                                           ....U\
                                                                                                                                           0
                                                                                                                                           I
                                                                                                                                           L
                                                                                                                                           I
                                                                                                                                           9




                                                                                                                                           N
                                                                                                                                                                                                     Filed: 02/12/2020




                                                                                                                                          dZ




                                                                                                                                           >-
                                                                                                                                           >='
                                                                                                                                                                                                             Page 6 of 18
                                                                                                                     ""CI
                                                                                                                    Ql
                                                                                                                    ~
                                                                                                                              Case




                                                                                                                     =
                                400
                                                                                                                    ->
                                                                                                                    "C
                                                                                                                                Case:




                                4
                                00                          Rank
                                                            R
                                                            ank 1   3
                                                                 1& 3
                             ..;1!                                                                                  'E;;.o
                                                                                                                     Ql
                                                                                                                     =.
                                                                                                                     Q
                              r:--                                                                                   =
                       404
                       4"                                                                                            ""CI
                                                                                                                                       19-1720




            D
            DR                  DDR        D
                                           DR         DDR         DDR        DDR        DDR     DDR           DDR
                                                                                                              DDR
                                                                                                                     =
                                                                                                                     !2:
            DDR    ~                                              DDR                  S
                                                                                       TACK    S
                                                                                               TACK       STACt<
                                                                                                          STACK
                                                                                                                     ....
           STACK
           S
           TACK
            X
            8
            X8
                               S
                               TACK
                                 X
                                 B
                                          S
                                          TACK
                                        CR '
                              I~~I . IOST:fKX
                                            8
                                                 I   S
                                                     TACK
                                                       X
                                                       8
                                                     I~~I        S
                                                                 TAC
                                                                   X
                                                                   8
                                                                    CK
                                                                     K
                                                                Isr:a I     S
                                                                            TACK
                                                                            IS~~I
                                                                              X
                                                                              8          X
                                                                                         8
                                                                                       I~~I      X
                                                                                                 8
                                                                                               1~1
                                                                                                          I X8
                                                                                                            X8
                                                                                                                     t'4
                                                                                                                     Ql

                                                                                                                     o·
                                                                                                                                   4:09-cv-05718-SBA




                                                                                                                     -
                                                                                                                     =
            U1D
            U
            10         408      U11
                                U
                                11         U
                                           12
                                           U12        U
                                                      13
                                                      U13         U
                                                                  18
                                                                  U18        U
                                                                             14
                                                                             U14       . U15
                                                                                         U
                                                                                         15     U
                                                                                                18
                                                                                                U16           U17
                                                                                                              U
                                                                                                              17     =
                                                                                                                     '?""
                                                                                                                                                 Document:




          .~                    R
                                n          R
                                           n                      R
                                                                  n                      R
                                                                                         n      Rn
                                                                                                                     ...
                                                                                                                     ~
                              ~          ~           0·         ~           ·0         ~                  ~          <:>
                                                                                                                     <:>
                                                                                                                                                     Document




                                                                                                                     ~


                                                                                                                     00




Appx436
                                                                 REG
                                                                   ISTER
                                                                 REGISTER   � S                                      <D
                                                                                                                     =-
                                                                                  4
                                                                                  18                                 <D
                                                                                                                                                           42-1 195-2




                                                                    -
                                                            t               ~.                                       t il
                                                                                                                     Q
                                                                                                                     -....
                                           r                                                                         ....
                                                                                                                                                                  Page:Filed




                                                                                                                     <:>

          o ODD no 00 000
                       D00D  D DD D D D DD 0                L
                          00 00000000000000000000000000000·00 DO DOD
                                                              D   D                                   v



                                                                                                                     c:
                                                                                                                     00
                 4
                 18
                 "16
                                                                                                                                                                        441 09/03/21




                                                                                                                     ~
                                                                                                                     <:>
                                                                                                                     <:>
                                      TralJsparent
                                      T
                                      ranspa rent '72
                                                   7
                                                   2 -bit
                                                      -
                                                      b
                                                      it Registered
                                                          R
                                                          egis
                                                             tered DDR
                                                                    DDR Module
                                                                        Modu
                                                                           le Back
                                                                               B
                                                                               ack Side
                                                                                   S
                                                                                   ide                               ~
                                                                                                                     <:>
                                                                                                                     ......
                                                             FIG.4B
                                                             F
                                                             IGAB .                                                  -.I
                                                                                                                      i
                                                                                                                      r




                                                                                                                     ...
                                                                                                                     0S
                                                                                                                      2




                                                                                                                      t.1I
                                                                                                                     9
                                                                                                                     /
                                                                                                                     O
                                                                                                                     I
                                                                                                                     L
                                                                                                                     I
                                                                                                                     S




                                                                                                                      ~
                                                                                                                                                                               Filed: 02/12/2020




                                                                                                                    vZ




                                                                                                                     ...>
                                                                                                                                                                                       Page 7 of 18
  Case:
Case     19-1720   Document:
     4:09-cv-05718-SBA       42-1 195-2
                       Document     Page:Filed
                                          442 09/03/21
                                                 Filed: 02/12/2020
                                                         Page 8 of 18




P
atentA
Patent  pp
         lication P
       Application ublicat
                         ion
                   Publication   J
                                 un. 1,2006
                                 Jun. 1
                                      ,2006 Sheet
                                            S
                                            heet 66of
                                                   o
                                                   f 10
                                                      1
                                                      0   US 200610117152
                                                          US 2
                                                             006/0117152 Al
                                                                          A
                                                                          l



       .:.::
        c
        CU
                      a    r
                           - N       m
        til

        ..
       .-~
         u
       k
       n
       a
       B
       e
       v
       i
       t
       c
       A



        <C


                      o ...      o~



        o
       tn
       o
                                                          .-c
                                                           (1)

                                                          COLO
                                                          1--
                  .   r    0     !
                                 " 0
                                   -
                                                          .cS2
                                                          +JLL
                                                           :J
                                                           '-
       ~
       T M
                                                          I-
       U
       )
       tJ)
       0
       CJ




                                    Appx437
  Case:
Case     19-1720   Document:
     4:09-cv-05718-SBA       42-1 195-2
                       Document     Page:Filed
                                          443 09/03/21
                                                 Filed: 02/12/2020
                                                         Page 9 of 18




Pa
 tent Application
Patent App
         lica
            tion Publication
                  P
                  ubl
                    ication Jun.
                             J
                             un. 1,2006
                                 1
                                 ,2 006 Sheet
                                        Shee
                                           t 77of
                                               o
                                               f 10
                                                  1
                                                  0                                                  US 2006/0117152
                                                                                                     US 2006
                                                                                                           /0117152 Al
                                                                                                                     A
                                                                                                                     l

                       S
                       ignals \0
                       Signals t
                               oMemory
                                 M
                                 emo
                                   ry Devices
                                       D
                                       evices



                • ► A                            •


           9-     C
                  O     N                00 w
           ~ ~
                 (Il
                        ~           w
                                    ~
                                         :;      :.::
                                            ~
                                             Q
                        ~                        ~
           ~                                            0O
                                                        :s
                                                        J
                                                        U
                                                         Y
                                                        t,)
                                                              zZ                           ~~
                                                              0
                                                              :.::
                                                               Y
                                                              ct      §~
     C
     O



           ~
                              L
                              «J                                       ::j
                                                                       J         N 0>110
                                                                                 N O
                                                                                   >1l
                              ;;                                       0
                                                                       .
                                                                       CL    ~




                              la:                                                 OxmI
                                                                                  00:::




                            L                    i 1

           6
           ~     (/)    C
                        n w 6' w
                        (/)     w
           ~     ~      6
                        ~ 3
                          ~
                            m
                                Y
                                ~
                                U
                                t,)          ~                                                              0)
           ~
                            II)
           Q
                                                                                                            .5
                                                                                                            u.
                                                                                                            a
                                                                                                            8
                                                                                                            U
                                                                                                            0)
      .j
       opa woo Ginpot"/
       JOpilUUOO a
                 lnpoy  woo s
                     y WO~  lev6
                               jS
                            ~eu6lS
                                                                                            ~
                                                                                                            0«
                                                                                                            0
                                                                                                            rneD
                                                                                                                  Q
                                                                                                            r
                                                                                                            n     rW
                                                                                                !c          rn        .
                                                                                            <3
                                                                                            ~
                                                                                                            .0)
                                                                                                             �
                                                                                                             ~
                                                                                                            -eLL. -
                                                                                                                  (!)
                                                                                                                  V


                                                                                            ~
                                                                                                            ~
                                                                                                            Q

                                                        i~                                                  ~
                                                                                                            0
                                                                       -                                    0::
                                                                                                           Of




                                    q C+
                                    Qts:1I
                                    e  M
                                    ett:u                        0               3M
                                  q
                                  Z,m
                                  azs:u
                                                                 g           S
                                                                             ~ '
                                                                               d
                                  e
                                  z  =
                                  8ze,1                                      SVO
                                                                             SV:)

                                  q
                                  lsoi
                                  QL&::lJ                                    (u]ppv
                                                                             (
                                                                             U
                                                                             )Ppv
                                  ets
                                    ay
                                  eLs:l.I
                                                                                 ,SO
                                                                                 tw
      e
      D
      y
      r
      o
      m
      e
      Ms
       e
       c
       i
       v




                                  WSW
     o
     t
     s
     l




                                  QOSOl
     a
     n
     g
     i
     S




                                  e
                                  0s)
                                  eos:l.l                                        ()S:)




                                                                     Appx438
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 44409/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 10 of 18




Pa
 tent Application
Patent A
       ppl
         ication Publication
                  P
                  ubl
                    ication Jun.
                             J
                             un. 1,2006
                                  1,2
                                    006 Sheet
                                        Shee
                                           t 88of
                                               o
                                               f 10
                                                  1
                                                  0                                                                US 2006/0117152
                                                                                                                   US  2
                                                                                                                       006
                                                                                                                         /0117152 Al
                                                                                                                                   A
                                                                                                                                   l

                               Si
                                gnals 10
                               Signals t
                                       oMemorY
                                         M
                                         emory De
                                                D
                                                ev...iices
                                                       ces



                                                      1 ~A                '
                                                                          I

            0
                   •       ~     ~         ~

                                               5
                                                                  .



                                                       w
            ~
            v
            ~
            ~          ~       S~              ~
                                                       ~
                                                       '2
                                                                                                          ~~
                                                              0
               ~                                              X
                                                              ~
                                                              J zZ
                                                              0U 0
                                                                      ~


                                                                                  ~~
                                                                      ...J
                                                                      0           8




      ~
                                                                                        J
                                                                                       ...J     N 0)110
                                                                                                N Ok1D
                                 ~                                                      J
                                                                                       ...J
                                                                                       a
                                                                                       D-
                                 1
                                 a::
                                                                                                 OXl O
                                                                                                 0)11:




                                                   •
               6                               6
               ~
               ~
                       ~       g       ~       :;;a    W
                                                       lo.:
                                                       U
                                                                                                                          0>
                                                                                                                          0)
                                                                                                                          C
               ~
                                                                                                                         "C
                                                                                                                          8
                                                                                                                          0
                                                                                                                          L
                                                                                                                          )
                                                                                                                          Q)
                                                                                                                          Q
                                                                                                                          �

    .a
     opauuoD e   inpol
                     ryw
                 8Jnpow  oy s
                        WOJI leu6
                                jS
                                                                                                                         o
                                                                                                                         0
     JOJ;);IUUOO             SJeu6!S
                                                                                                               ~
                                                                                                                          CJ)CC
                                                                                                                          U
                                                                                                                          ) C O
                                                                                                                          U>(O
                                                                                                               ~            I

                                                                                                                          ~
                                                                                                               c

                                                                                                           ~
                                                                                                            m
                                                                                                            CD           "'C -
                                                                                                                                0·
                                                                                                                                0
                                                                                                           'S
                                                                                                           5

                                                                                                           ~
                                                                                                           7
                                                                                                           8
                                                                                                           2
                                                                                                                         .«
                                                                                                                         0"CLL  U—



                                                                                                                          c
                                                                                                                          C


                                                              S~                                                          E
                                                                                                                          E
                                                                                                                          ::l
                                                                                                                         (5
                                                                                                                         Q

                                                                                                                         L )
                                                                                                                         (J
                                                                                       -
           '"
          ·8                         q
                                     £s
                                     e
                                     c
                                        w
                                     qtSOJ
                                        =                                              -
                                     ecS'.)J                                 0
                                                                                       --       3M
      s




          A
      e
      c




                                                                             9
      i
      v
      e
      D




                                                                             J




                                                                                        -
                                                                             4
                                                                             Q.
           ~                         q m
                                       j
                                     q~~                                     u
                                                                             U     '            !MI
           0
           E                         e
                                     rsw
                                     e~                                                        S
                                                                                               VC)
                                                                                               SVO
                                                                                       -.
     y
     r
     o
     m
     e
     M




      .    G>
          .:i
                                     qt s
                                        aj
                                     Qls:1J                                                   (t-u
                                                                                                 )PPV
                                                                                              H-UjpP"t
          .9
                                     et s
                                        aj
                                     IIllOJ
          JI
           ~           ~                                                                        t
                                                                                                llO
      o
      t




                                     g
                                     0S3j
      s
      l




          .B'
      a
      n




                                     qo&':lJ
      g
      i
      S




          U)
                                     e
                                     0sai
                                                                                       ~


                                     eoSOl                                                      010




                                                                                  Appx439
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 44509/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 11 of 18




P
atentA
Patent  pp
         licat
             ion Publication
       Application P
                   ubl
                     ica
                       tion    J
                               un. 1,2006
                               Jun. 1
                                    ,2006 Sheet
                                          S
                                          heet 99of
                                                 o
                                                 f 10
                                                    1
                                                    .
                                                    0         US 2006/0117152
                                                              US 2
                                                                 006/01
                                                                      .17152 Al
                                                                              A
                                                                              l



                                 BEGIN




                                                        7
                                                        02
                                                        702
                     RECE
                        IVE ADDRESS
                     RECEIVE ADDRESS & COMMAND
                                       COMMAND
                        S
                        IGNALS fROM
                        SIGNALS F
                                ROM MEMORY
                                     MEMORY         '
                             CONTROLLER
                             CONTROLLER




                                                        7
                                                        04
                                                        704

                     DETERM
                          INE ACTIVE
                     DETERMINE A
                               CTIVE BANK
                                     BANK BASEO
                                          BASED
                          ON ADDRESS
                          ON ADDRESS SIGNALS
                                     S
                                     IGNALS




                                    •
                                                        7
                                                        06
                                                        706
                       P
                       ERFORM ROW
                       PERFORM
                          A
                               ROW OR
                                    OR COLUMN
                                       COLUMN
                           DDRESS DECODING
                          ADDRESS DECODING
                                                    N



                                   END




                                   F
                                   IG.7
                                   f1G.7




                                   Appx440
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 44609/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 12 of 18




Pa
 tent Application
Patent A
       ppl
         ication Publication
                  P
                  ubl
                    ication      Jun
                                   . 1,2006
                                 Jun. 1
                                      ,2006 Sheet
                                            Shee
                                               t 10
                                                  1
                                                  0 of
                                                    o
                                                    f 10
                                                       1
                                                       .
                                                       0                   US 2006/0117152
                                                                           US 2006
                                                                                 /01
                                                                                   .17152 Al
                                                                                           A
                                                                                           l




                        9
                        02


                                                                           —   t


                OR
                         ca                                L
                                                           ogic t    a·
      cal                                            8
                                                     12
                                                     012             o

                                                N             Blll
                                       -Wd q.
                                                OR
                                                OR


                 L
                 o
                 w                                                   T
                 Mof
                   t
  =         P
                R
                ag Ww                                       cal      M
                                                                     LJX                   _'a
      ·M                                                             •c
                                                                      c
                                                                           -
                                                                           -w-
                                                           L
                                                           ogic t
                                                                                            r
                                                                                            cg1D
                                                                                            n:al!)




      ..
                                 8
                                 10
                                 810
                                                                                   lID .


      181

                                OR




                                                                     w
                                                                     c
                                                                     c
                                                                     e
                                                                     2




                                                                      I
      CII                                            8
                                                     14
                                                     114

                                                              9
                                                              24
                                                              1124
                 AU
                  D
                 Pr
                  o
                  -'
                                                OR
                c
                hw R
                                       sW
                                        (n)

      we

                                                           w1
                                                           Cl1
                                                                     w
                                                                     c
                                                                     C
                                                                     •
                                                                     •
                                                                     :s




                              B
                              ank E
                              Bank  mu
                                     latorBlock D
                                   EmulatorBlocK iagram
                                                 Diagram
                                 .      FIG.S
                                        F
                                        I G
                                          .8 '  .




                                         Appx441
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 44709/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 13 of 18




US 2006/0117152
US 2
   006/0117152 Al
                Al                                                                                                                    J
                                                                                                                                      un. 1,2006
                                                                                                                                      Jun. 1
                                                                                                                                           ,2006
                                                                                  1


TRANSPARENT FOUR
TRANSPARENT FOUR RANK
                 RANK MEMORY MODU  LE
                               MODULE                                                 R
                                                                                      ank Im9x(32MxS)
                                                                                      Rank 1
                                                                                           -9x(32Mx8 )d evices-32Mx72  -b
                                                                                                       devices=32Mx72-bititw  h
                                                                                                                              ich e
                                                                                                                             which   quates 10
                                                                                                                                     equates t
                                                                                                                                             o
  FOR STANDARD
  FOR STANDARD TWO RANK
                   RANK SUB-SYSTEMS
                        SUB-SYSTEMS                                                   3
                                                                                      2 Mx8 B
                                                                                      32MxS  y
                                                                                             tes+lI B
                                                                                            Bytes+  yte of
                                                                                                    Byte o
                                                                                                         fE CC . This
                                                                                                            ECe. T
                                                                                                                 hisy ieldsa
                                                                                                                      yields   t
                                                                                                                               otal density
                                                                                                                             a total d
                                                                                                                                     ensity of
                                                                                                                                             o
                                                                                                                                             f
                                                                                      3
                                                                                      2 Mx8 Bytes=256M
                                                                                      32MxS By
                                                                                             tes-256M Byte.
                                                                                                         B
                                                                                                         yte.
                  F
                  IELD OF
                  FIELD O
                        F THE
                          "
                          THE INVENTION
                              I
                              NVENTION
                                                                                      [
                                                                                      0007 ] T
                                                                                      [0007]      he ref  o
                                                                                                          re
                                                                                                 Therefore, , aa two rnnk
                                                                                                                 two    rank memory
                                                                                                                              memo  ry module
                                                                                                                                         modu le with
                                                                                                                                                  w
                                                                                                                                                  ith 18
                                                                                                                                                       IS
[
0001] T
[0001]   he p
         The r e
               sen t invention
             present   i
                       n
                       vention relates
                                r
                                e
                                latest o computer
                                       to c
                                          ompu  te
                                                 r memory.
                                                   memo ry
                                                         .                            d
                                                                                      evice p
                                                                                      device    l
                                                                                                acemen
                                                                                               placements  t
                                                                                                           s w il
                                                                                                                l achieve
                                                                                                               will   a
                                                                                                                      chieve the
                                                                                                                               t
                                                                                                                               h e 5 12M Byte
                                                                                                                                     512M    By
                                                                                                                                              te density.
                                                                                                                                                  d
                                                                                                                                                  en s
                                                                                                                                                     ity
                                                                                                                                                       .
More p
More a r
       ticularly
               ,t
     particularly, he present
                   the p
                       resentinvention r
                              invention ela
                                          te s to
                                        relates t
                                                oaaf
                                                   our rank
                                                   four r
                                                        a
                                                        nk                            F
                                                                                      u r
                                                                                        the rmo  re
                                                                                      Furthermore, ,i  itts
                                                                                                          hould b
                                                                                                          should e noted
                                                                                                                 be   n
                                                                                                                      oted thata
                                                                                                                            that   s
                                                                                                                                   tanda rd DDR
                                                                                                                                 a standard  DDR 184·pin
                                                                                                                                                  1
                                                                                                                                                  84-pin
memory module.
memory   module.                                                                      memo
                                                                                      memoryry module
                                                                                                 m odu le c an only
                                                                                                            can  o
                                                                                                                 nly fitf
                                                                                                                        i
                                                                                                                        t nine
                                                                                                                           n
                                                                                                                           ine TSSOP
                                                                                                                                 TSSOP p   lacements per
                                                                                                                                          placements   p
                                                                                                                                                       e
                                                                                                                                                       r
                                                                                      s
                                                                                      ide, o
                                                                                      side,  r aa t
                                                                                             or     otal of
                                                                                                    tolal  of 18
                                                                                                               1
                                                                                                               8 pl acemen
                                                                                                                  placementsts ofo
                                                                                                                                 f TSSOP
                                                                                                                                     TSSOP p  er m
                                                                                                                                              per  odule
                                                                                                                                                       ,
                                                                                                                                                  module,
           BACKGROUND OF
           BACKGROUND OF THE I
                         THE NVENTION
                             INVENTION
                                                                                      c
                                                                                      on s
                                                                                         ide  r
                                                                                              ing both
                                                                                      considering     b
                                                                                                      oth front
                                                                                                            fr
                                                                                                             ont and b
                                                                                                                  and    ack sides
                                                                                                                        back  s
                                                                                                                              ide s b ased o
                                                                                                                                      based  n aastandard
                                                                                                                                             on   s
                                                                                                                                                  t
                                                                                                                                                  andard
[
0 002] Computers
[0002]    Compu tersuse memory
                     use memo ry devices
                                 d
                                 evices for
                                         f
                                         o
                                         rt hes
                                            the  torage and
                                                 storage a
                                                         nd                           d
                                                                                      efined h
                                                                                      defined   eigh
                                                                                                heightt limits
                                                                                                          l
                                                                                                          imi
                                                                                                            ts b y J
                                                                                                                by   EDEC
                                                                                                                     JEDEC..
r
etrieva l of
retrieval  o
           f information.
             in
              formation. T hese memory
                          These  m
                                 emory d evice
                                         devicess are
                                                   a
                                                   re often
                                                       o
                                                       ften
                                                                                      [
                                                                                      0008 ] Because
                                                                                      [0008]     B
                                                                                                 ecause memory
                                                                                                         memo ry devices
                                                                                                                  d
                                                                                                                  evice s with
                                                                                                                          w
                                                                                                                          i th lower
                                                                                                                                 l
                                                                                                                                 ower densities
                                                                                                                                        d
                                                                                                                                        en s
                                                                                                                                           itiesa re
                                                                                                                                                  are
m ounted on
mounted    on aa memory
                 memo ry module
                           module to
                                   t
                                   o expand
                                      e
                                      xpand thet
                                               he m  emo ry
                                                    memory
c
apac ity o
capacity  f aacomputer.
          of  c
              ompu ter
                     . Sockets
                         S
                         ocketso na
                                an amain
                                     ma
                                      in board
                                          b
                                          oa rd a ccommo
                                                  accommo--                           c
                                                                                      heape r and
                                                                                      cheaper  and more
                                                                                                    more r
                                                                                                         eadi
                                                                                                            ly available,
                                                                                                         readily a
                                                                                                                 vai
                                                                                                                   lab le, it
                                                                                                                           i
                                                                                                                           tmay
                                                                                                                              m
                                                                                                                              ay beb
                                                                                                                                   e advanlageous
                                                                                                                                      advan tageou s
                                                                                      t
                                                                                      ob
                                                                                      to uild t
                                                                                         build he above
                                                                                               the a
                                                                                                   bove same
                                                                                                         s
                                                                                                         ame density
                                                                                                               d
                                                                                                               ens
                                                                                                                 ity m  emory m
                                                                                                                      memory     odule u
                                                                                                                                module   sing l
                                                                                                                                         using owe r
                                                                                                                                               lower
d
ate t
date   hose m
       those  emo ry m
             memory    odule
                      moduless also
                                a
                                l
                                so k nown a
                                     known   s SIMMs
                                             as  S
                                                 IMMs or  o
                                                          r
                                                                                      d
                                                                                      en si
                                                                                          ties devices.
                                                                                      densities  d
                                                                                                 evices. However,
                                                                                                         H
                                                                                                         oweve  r,in order
                                                                                                                   in o
                                                                                                                      rder to
                                                                                                                            t
                                                                                                                            o achieve
                                                                                                                               a
                                                                                                                               chieve a   d
                                                                                                                                          en si
                                                                                                                                              ty of,
                                                                                                                                        a-density o
                                                                                                                                                  f,
D
I MM
DIMMs. s.
                                                                                      f
                                                                                      or example,
                                                                                      for e
                                                                                          xamp  le, 512
                                                                                                     5
                                                                                                     12 M Bytesu
                                                                                                           Bytes sing 128
                                                                                                                 using  1
                                                                                                                        28 Mbil
                                                                                                                            Mbitd ensity o
                                                                                                                                  density  f 16MxS
                                                                                                                                           of 1
                                                                                                                                              6 Mx8
[
0 003] FIG.
[0003]      F
            IG . 1 1 is
                      i
                      s aa d iag ram schematically
                             diagram      s
                                          chema  tica l
                                                      ly i    lus trating aa
                                                              illustrating            i
                                                                                      nstead, the
                                                                                      instead, them emo ry m
                                                                                                    memory   odule n
                                                                                                            module  eed sf
                                                                                                                    needs o urr
                                                                                                                          four  anks configured
                                                                                                                                ranks configu red as
                                                                                                                                                   a
                                                                                                                                                   s
s
tand ard memory
standard    memo ry i  nter face system
                       interface     s
                                     ystem overview
                                               o
                                               verv iew in  in accordance
                                                                 a
                                                                 cco rdance           f
                                                                                      ollows:
                                                                                      follows:
w
i th aap
with    rio r art.
        prior  ar
                t
                .T   he s
                    The   ystem 100
                          system     100 includes
                                           i
                                           nclude s aap r oce  sso
                                                        processor   r 102,
                                                                        1
                                                                        02, aa
memo  ry controller
            c
            ontrolle r 104,
                          1
                          04, anda
                                 nd aa memory
                                          m emo  ry m  odu   le 106.
                                                                   1
                                                                   06 . The
                                                                          The         R
                                                                                      ank 0=9x(16MxS)
                                                                                      Rank 0
                                                                                           -9x(16Mx8  )d evices-
                                                                                                         devices 1I6Mx72-bit
                                                                                                                 m 6M 02-bitw h
                                                                                                                              ich equates
                                                                                                                             which equates to
                                                                                                                                            t
                                                                                                                                            o
memory                                                module
                                                                                      1
                                                                                      6Mx8 B
                                                                                      16MxS  y
                                                                                             tes+
                                                                                            Bytes+lI of
                                                                                                     o
                                                                                                     f ECe.
                                                                                                        E
                                                                                                        CC .T h
                                                                                                              is w
                                                                                                             This   ou
                                                                                                                     ld give
                                                                                                                   would g
                                                                                                                         ive u
                                                                                                                             s aat
                                                                                                                             us  ota
                                                                                                                                   l d
                                                                                                                                 total ensi
                                                                                                                                          ty
                                                                                                                                       density
p
r ocesso
processorr 102
             102 communicates
                   c
                   ommun    ica  te s with
                                         w
                                         ith thet
                                                he memory
                                                     memo   ry c  on t rolle
                                                                  controller r
                                                                                      o
                                                                                      f 16Mx8
                                                                                      of 1
                                                                                         6Mx8 B y
                                                                                                tes- 128 M
                                                                                               Bytes-128  MB  yte.
                                                                                                             Byte.
104 with
104  wi
      th a  n address
            an  a
                dd ress b  us 108,
                           bus   1
                                 08 , aacontrol
                                          c
                                          on trol signal
                                                     s
                                                     i
                                                     gn al b  u s 110,
                                                              bus   10 ,a  nd
                                                                           and
a  d
   ata b
a data   us 112.
        bus   12. The
                    The memory
                           memo   ry controller
                                        c
                                        ont roller 104
                                                     1
                                                     04 communicates
                                                           commun     ic a
                                                                         te s         R
                                                                                      ank 1=9x(16MxS)
                                                                                      Rank  1
                                                                                            =9x(16Mx8)d  evices= 1
                                                                                                                 6Mx72  -bi
                                                                                                                          tw
                                                                                                         devices=16Mx72-bit   hich equates
                                                                                                                             which   e
                                                                                                                                     qua
                                                                                                                                       tes t o
                                                                                                                                             to
w
i th t
with  h em
      the   emo
           memoryry module
                      m odu le 106106 w ith aacontroller
                                        with     c
                                                 on trolle r address
                                                                a
                                                                dd res sb  us
                                                                           bus        1
                                                                                      6Mx8 Bytes+1
                                                                                      16MxS   B
                                                                                              ytes+
                                                                                                  l Byte
                                                                                                    B y
                                                                                                      te ofo
                                                                                                           f ECe.
                                                                                                              ECC. This
                                                                                                                   T
                                                                                                                   his w ould g
                                                                                                                         would  ive us
                                                                                                                                give u
                                                                                                                                     s a  t
                                                                                                                                          ota
                                                                                                                                            l
                                                                                                                                        a lotal
14 ,a
114,  acontroller
        c
        ont roller control
                     c
                     ont rol signal
                               s
                               igna  lb  us 116,
                                        bus   16,a  nd a
                                                    and    con tro lle
                                                         a controller r data
                                                                          d
                                                                          ata         d
                                                                                      ensi
                                                                                         ty of
                                                                                      density o
                                                                                              f 16Mx8
                                                                                                1
                                                                                                6Mx8 Bytes-12S
                                                                                                      Bytes- 128 M Byte,
                                                                                                                    Byte.
b
u s 118,
bus  18 . Common
            Common systems
                         ystem i    mp lemen   tation
                                    implementatioos   s 1001
                                                           00 have
                                                                 have typi-
                                                                         t
                                                                         yp i-
                                                                                      R
                                                                                      ank 2=9x(16MxS)
                                                                                      Rank  2=9x
                                                                                               (16Mx8)d  evices-16Mx72   -b
                                                                                                         devices=16Mx72-biti
                                                                                                                           t w hich equatcs
                                                                                                                              which e
                                                                                                                                    quates to
                                                                                                                                            to
c
ally t
cally  wo m
       two    emo ry chip
             memory     c
                        hip selects
                               s
                               elec ts routed
                                         r
                                         o uted p  er socket.
                                                  per  s
                                                       o cke  t. Common
                                                                   Common
                                                                                      1
                                                                                      6Mx8 Bytcs+l
                                                                                      16MxS   By
                                                                                               tes+l Byte
                                                                                                     By
                                                                                                      te ofo
                                                                                                           f ECe.
                                                                                                              ECC. "Ibis
                                                                                                                   Th
                                                                                                                    i s w ould give
                                                                                                                          would  g
                                                                                                                                 i
                                                                                                                                 ve us
                                                                                                                                     u
                                                                                                                                     s a to
                                                                                                                                          tal
                                                                                                                                       a lotal
memo
memoryry module
            module 1061
                      06 m    ay have
                            may     have twot
                                            wo chip
                                                  c
                                                  hip selects
                                                        se
                                                         le  cts (one
                                                                    (
                                                                    one p   er
                                                                           per
                                                                                      d
                                                                                      ensi
                                                                                         ty of
                                                                                      density o
                                                                                              f 16Mx8
                                                                                                 1
                                                                                                 6Mx8 Bytes=12S
                                                                                                      Bytes-128 M B  yte.
                                                                                                                     Byte.
r
a nk) or
rank)  orf our chip
           four ch
                 ip selects
                       s
                       elec ts (two
                                  (
                                  two p  er"r ank )
                                                  . I
                                         per'runk).   n one
                                                      In  one implemen-
                                                                 i
                                                                 mp lemen   -
t
a
tion , each
tation,  e
         ach chip
                c
                h
                ip select
                      s
                      e
                      lec  t f rom t
                               from    he controller
                                       the  c
                                            on trolle ri  sc
                                                          is  onne   cted t
                                                              connected      o
                                                                             to       R
                                                                                      ank 3=9x(16MxS)
                                                                                      Rank  3-9x
                                                                                               (]6Mx8 )d evices-16Mx72  -bi
                                                                                                                          tw
                                                                                                         devices=16Mx72-bit   hich equales
                                                                                                                             which equate
                                                                                                                                        s t o
                                                                                                                                            to
t
he corresponding
the  c
     orrespond  ing chip
                       c
                       hip s  ele ct on
                              select   o
                                       nt  hem
                                           the  emory m
                                                memory       odu le
                                                           module.  .I  n the
                                                                        In  t
                                                                            he        1
                                                                                      6Mx8 B
                                                                                      16MxS    y
                                                                                               tes+l Byte
                                                                                              Bytes+1 B
                                                                                                      yte of
                                                                                                           o
                                                                                                           f ECe.
                                                                                                              ECC. This
                                                                                                                   T
                                                                                                                   his w ould give
                                                                                                                         would  g
                                                                                                                                ive us
                                                                                                                                    u
                                                                                                                                    s aa t
                                                                                                                                         ota
                                                                                                                                           l
                                                                                                                                         total
s
econd implementation,
second   i
         mp lemen   tation , each
                               each ehip
                                       c
                                       hip s elect from
                                             select  f
                                                     rom t   h ec
                                                             the  on t rolle
                                                                  controller r        d
                                                                                      ensi
                                                                                         ty of
                                                                                      density o
                                                                                              f 16MxS
                                                                                                 1
                                                                                                 6Mx8 Bytes-I
                                                                                                       By
                                                                                                        tes- 1228
                                                                                                               8 MMByte.
                                                                                                                    Byte.
i
s connected
is c
   onnec ted to t
                ot  he two
                    the  t
                         wo chip
                               ch
                                ip selects
                                       s
                                       e
                                       lec ts (those
                                                (
                                                tho se t hat control
                                                         that   c
                                                                on tro l one
                                                                          one
                                                                                  [
                                                                                  0009] In
                                                                                  [0009]   I
                                                                                           n order
                                                                                              o
                                                                                              rde rt oa
                                                                                                     to  chieve t
                                                                                                         achieve  he above
                                                                                                                  the a
                                                                                                                      bove configurolion,
                                                                                                                            c
                                                                                                                            onf
                                                                                                                              igu ration,4 4rows
                                                                                                                                             rows
r
a nk)o
rank)   nt
       on  he memory
           the memo  ry module.
                           modu  le. The
                                       The system
                                             s
                                             ystem chip
                                                      c
                                                      hip s   e
                                                              lec t signals
                                                              select  si
                                                                       gna ls
                                                                                  o
                                                                                  f 9devices
                                                                                  of9  d
                                                                                       evice s each,
                                                                                                e
                                                                                                ach, t otaling 36
                                                                                                       totaling  3
                                                                                                                 6 p lacements
                                                                                                                             , a
                                                                                                                     placements, rer
                                                                                                                                 are equired.A
                                                                                                                                     required. s
                                                                                                                                               As
c
on trol individual
control   i
          n d
            iv idua l memory
                         memo   ry modules
                                       modu les r  anks. T
                                                   ronks.     he m
                                                             The     emory
                                                                     memory
                                                                                  ment
                                                                                     ioned above,
                                                                                  mentioned   a
                                                                                              bove , on o
                                                                                                        n a a standa rd IS4-pill
                                                                                                               standard   1
                                                                                                                          84
                                                                                                                           -pin DDR
                                                                                                                                  DDR m   emo ry
                                                                                                                                         memory
modu le 1
module    06 is
          106  i
               scoupled
                 coup led to t
                             o the
                                 t
                                 he memory
                                      memo  ry controller
                                                 c
                                                 on trolle r 104
                                                               104 t hrough
                                                                     through
                                                                                  module, t
                                                                                  module,  here i
                                                                                           there so
                                                                                                 is nly enough
                                                                                                    only   e
                                                                                                           nough space
                                                                                                                    s
                                                                                                                    pace for
                                                                                                                          f
                                                                                                                          or 18
                                                                                                                             1
                                                                                                                             8 TSSOP
                                                                                                                                 TSSOP d  ev
                                                                                                                                           ice s
                                                                                                                                               .
                                                                                                                                         devices.
amemory
D  m
   emo  ry socket.
              s
              ocket.
                                                                                  [
                                                                                  0010
                                                                                  [0010]] T   he only
                                                                                             The  o
                                                                                                  nly solution
                                                                                                       s
                                                                                                       olution would
                                                                                                                would b e,t
                                                                                                                        be, o stack
                                                                                                                            10  s
                                                                                                                                t
                                                                                                                                ack two
                                                                                                                                     t
                                                                                                                                     wo m  emo
                                                                                                                                         memory ry
[
0 004] Standard
[0004]     S
           tanda   rd memory
                        memo ry modules
                                  m
                                  odu les such
                                            s
                                            uch as
                                                 as memory
                                                     memo ry m od-
                                                              mod-
                                                                                  d
                                                                                  ev ice
                                                                                  devicess together
                                                                                             t
                                                                                             ogether to
                                                                                                      t
                                                                                                      o achieve
                                                                                                          a
                                                                                                          chieve ana
                                                                                                                   n extra
                                                                                                                        e
                                                                                                                        xtr
                                                                                                                          a rank
                                                                                                                               r
                                                                                                                               ank on
                                                                                                                                    on the
                                                                                                                                        t
                                                                                                                                        he same
                                                                                                                                             s
                                                                                                                                             ame
u
le1
ule  1
     006
      6 have
         have e  i
                 the r one
                 either one rank o
                             rank r two
                                  or t
                                     wo r ank of
                                          rank o
                                               fm  emo ry d
                                                  memory    ev
                                                             ice s
                                                                 .
                                                           devices.               p
                                                                                  lacemen
                                                                                  placement t space.
                                                                                                s
                                                                                                p
                                                                                                ace.A lthough t
                                                                                                      Although   h
                                                                                                                 is would
                                                                                                                this w ould solve
                                                                                                                             s
                                                                                                                             olve the
                                                                                                                                    t
                                                                                                                                    h
                                                                                                                                    e placement
                                                                                                                                       p
                                                                                                                                       lacemen   t
Each memory
Each   memo  ry device
                   dev
                     ice comes
                            c
                            ome s i n aav
                                   in    a r
                                           iety o
                                         variety  f configurations
                                                  of c
                                                     onfigur a
                                                             tions
                                                                                  p
                                                                                  rob lem o
                                                                                  problem    f 36
                                                                                             of 36 TSSOP
                                                                                                   TSSOP devices,
                                                                                                            d
                                                                                                            evices, the m
                                                                                                                     the  emo  ry m
                                                                                                                          memory    odule would
                                                                                                                                   module   wou ld
a
nd families
and   f
      amilies s   uch as
                  such  a
                        s 1 28 Mbit,
                            128  Mbi
                                   t, 256
                                        2
                                        56 Mbit,
                                             Mbit, 512
                                                     5
                                                     12 Mbit,
                                                         Mbit, and
                                                                and               s
                                                                                  t
                                                                                  ill p
                                                                                  still  osses s four
                                                                                         possess  f
                                                                                                  o
                                                                                                  ur m emory ronks.
                                                                                                      memory    r
                                                                                                                anks . A s explained
                                                                                                                        As  e
                                                                                                                            xp lained ear
                                                                                                                                        lie r, a
                                                                                                                                       earlier,  l
                                                                                                                                                 all
1024 M
1024    bit DDR
       Mbit  DDR SDRA.M
                     SDRAM families.
                                f
                                amil
                                   ie s.E  ach of
                                          Each  o
                                                f these
                                                   t
                                                   hese families
                                                         f
                                                         am i
                                                            lies is
                                                                  i
                                                                  s               s
                                                                                  tanda  rd m
                                                                                  standard    emo ry m
                                                                                             memory    odu le
                                                                                                      moduless have
                                                                                                               h
                                                                                                               ave only
                                                                                                                     o
                                                                                                                     nly t wo chip
                                                                                                                           two  c
                                                                                                                                hip select
                                                                                                                                    se
                                                                                                                                     lect signals
                                                                                                                                           s
                                                                                                                                           igna ls
f
urthe rd
further  ivid ed into
         divided    i
                    n
                    to three
                         th
                          ree distinct
                               d
                               is
                                tinc t flavors
                                       f
                                       lavo rss uch as
                                                such  a
                                                      s x4,
                                                        x
                                                        4,x  8
                                                             , and
                                                            xS, a
                                                                nd
                                                                                  p
                                                                                  erm
                                                                                  per   emo  ry socket
                                                                                        memory   s
                                                                                                 ocket routed.
                                                                                                        r
                                                                                                        outed. Therefore,
                                                                                                                T
                                                                                                                heref ore, such
                                                                                                                            s
                                                                                                                            uch memory
                                                                                                                                  m
                                                                                                                                  emo ry m  odu le
                                                                                                                                           module
x 1
  6d at
xl6dataab  i
           ts. For
           bits.  F
                  or example,
                      e
                      xamp  le,a asingle
                                  si
                                   ngle 128
                                          128 M bi
                                                 tD
                                               Mbit   DR SDRAM
                                                     DDR   SDRAM
                                                                                  wou ld n
                                                                                  would    ot be
                                                                                           not be viable.
                                                                                                  v
                                                                                                  iable
                                                                                                      .
f
am ily comes
family   c
         ome  s in i
                   n three
                     th
                      r ee flavors
                            fl
                             avors of;
                                     o
                                     f
                                     :
                                                                                  [
                                                                                  0011] A
                                                                                  [0011)    Aneed t
                                                                                              need  herefore exists
                                                                                                    therefore e
                                                                                                              xis
                                                                                                                ts f or aatransparent
                                                                                                                     for   t
                                                                                                                           r
                                                                                                                           ansparent four
                                                                                                                                      f
                                                                                                                                      ou rr ank
                                                                                                                                            rank
       3
       2 Mx4
       32 Mx4 (32
              (
              32 Mega c
                  Mega el
                        l of
                       cetl o
                            fO bi
                                t .acb-32Mx4-bit-128
                              4-bit e
                                    a
                                    ch-32 Mx4
                                            -bi
                                              t-128
       Mbit
          )
       Mbit)                                                                      memo
                                                                                  memoryry module
                                                                                            module fitting
                                                                                                     f
                                                                                                     i
                                                                                                     ting inlo
                                                                                                            i
                                                                                                            n
                                                                                                            to aa m emo
                                                                                                                   memoryry socket
                                                                                                                             s
                                                                                                                             ocke
                                                                                                                                t h aving two
                                                                                                                                    having   t
                                                                                                                                             wo
                                                                                  c
                                                                                  hip select
                                                                                  chip  s
                                                                                        elec
                                                                                           t signals
                                                                                              s
                                                                                              ignals routed.
                                                                                                      r
                                                                                                      outed.A   p
                                                                                                                r
                                                                                                                ima  ry purpose
                                                                                                              A primary   p
                                                                                                                          urpose of
                                                                                                                                 of the
                                                                                                                                     t
                                                                                                                                     hep resent
                                                                                                                                         present
       1
       6 Mx8
       16 Mx8 (16
              (
              16 Mega c
                  Mega el
                        l of
                       cell o
                            f g·bit
                              8-
                               bi
                                t .acb-16Mx8·bit-128
                                    e
                                    a
                                    ch-
                                      16Mx8-bit-128
       Wi t
          )
       Mbit)                                                                      i
                                                                                  nvention is
                                                                                  invention  i
                                                                                             stos
                                                                                               to olve these
                                                                                                  solve t
                                                                                                        hese needs
                                                                                                              n
                                                                                                              eedsa nd provide
                                                                                                                    and  p
                                                                                                                         rovide further,
                                                                                                                                 f
                                                                                                                                 u
                                                                                                                                 rthe r
                                                                                                                                      , related
                                                                                                                                         r
                                                                                                                                         elated
       8Mx16 (
       8Mxl6 8 Mesa
             (8 Mega c<ll
                     c
                     el
                      l ofo
                          f 1
                            6- b
                               it encb-8MxI6·bit-t28
                            t6·biJ e
                                   ach-8 Mx16
                                            -bi
                                              t-l28
                                                                                  a
                                                                                  dvan tage s
                                                                                            .
                                                                                  advantages.
       Mbi
         t)
       Mbit)
                                                                                         BRIEF DESCRIPTION
                                                                                         BRIEF    DESCR  IPT ION OF  OF THE
                                                                                                                         THE I NVENT
                                                                                                                               INVENTION ION
[
0005 ] T
[0005]    he example
          The  examp  le above
                           a
                           bove illustrates
                                   i
                                   lus
                                     trates that all
                                             that a
                                                  l t hree differ-
                                                      three d
                                                            iff
                                                              er-                 [
                                                                                  0 012] A
                                                                                  (0012]    At r
                                                                                               an spa  ren
                                                                                                         t four
                                                                                               lronsparent  f
                                                                                                            ourr ank memory
                                                                                                                 ronk  memory module
                                                                                                                                 modu le has
                                                                                                                                          h
                                                                                                                                          asa afront
                                                                                                                                                front
e
nt data
ent  d
     ata bits
          b
          i
          ts flavors
               f
               l
               avo rsr  esult i
                        result n the
                               in  t
                                   he same
                                      s
                                      ame density
                                            d
                                            ensity o f 12S
                                                     of 128 Mbit.
                                                             Mbi
                                                               t.
                                                                                  s
                                                                                  ide and
                                                                                  side  a
                                                                                        nd aaback side.
                                                                                              back   s
                                                                                                     ide. The
                                                                                                          T
                                                                                                          he front
                                                                                                              f
                                                                                                              ron t side
                                                                                                                     s
                                                                                                                     ide ha sa
                                                                                                                          bas athird memory
                                                                                                                                third  m
                                                                                                                                       emor  y rank
                                                                                                                                                 r
                                                                                                                                                 ank
Ast
As  he number
    the n
        umbe  ro f data
                 of d
                    ata bits
                          b
                          i
                          ts doubles
                               d
                               oub lesthe cell
                                       Ihe c
                                           e
                                           lln umbe  r
                                               numbers s decrease
                                                          d
                                                          ecrease                 s
                                                                                  tacked on
                                                                                  stacked  on anf i
                                                                                                  rst m
                                                                                                 first  emo ry rank.
                                                                                                        memory  r
                                                                                                                a nk. The
                                                                                                                       The back side
                                                                                                                            back   s
                                                                                                                                   i
                                                                                                                                   de h as aafourth
                                                                                                                                        has    f
                                                                                                                                               ourth
b
y h
by  alf. One
    half. O
          ne can
               c
               an b  uild memory
                     build  m
                            emo   ry m odules with
                                      modules  w
                                               i th similar
                                                     s
                                                     im ilar den-
                                                              d
                                                              en-                 memo
                                                                                  memoryry r ank s
                                                                                            rank   t
                                                                                                   acked on
                                                                                                   stacked  o
                                                                                                            n a   s
                                                                                                                  econd memory
                                                                                                               a second    memory r  ank. A
                                                                                                                                     rank.  n emu-
                                                                                                                                           An   emu-
s
i
tie s using
sities u
       sing d if erent dala
              different  d
                         ata bits
                               b
                               i
                               ts flavors.
                                    f
                                    l
                                    avors.      -                                 l
                                                                                  a
                                                                                  to r coupled
                                                                                  lator coupled t o the
                                                                                                  to  t
                                                                                                      he memory
                                                                                                          m
                                                                                                          emo ry module
                                                                                                                    m
                                                                                                                    odu le activates
                                                                                                                             a
                                                                                                                             c
                                                                                                                             tiva tes and
                                                                                                                                       and con trols
                                                                                                                                            contmls
(
0006 ] One
[0006]   One method
             method ofo
                      f bui
                          ld ing 8a 512
                         building    5
                                     12 M Byle
                                            B y
                                              te standard
                                                  s
                                                  tanda
                                                      rd                          o
                                                                                  ne individual
                                                                                  one   i
                                                                                        nd
                                                                                         ividua l m  emo ry rank
                                                                                                    memory   rank from
                                                                                                                    f
                                                                                                                    rom either
                                                                                                                           e
                                                                                                                           i
                                                                                                                           ther the
                                                                                                                                  t
                                                                                                                                  he first
                                                                                                                                       f
                                                                                                                                       i
                                                                                                                                       rst m emory
                                                                                                                                            memory
memo ry m
memory    odu
            le w
         module ith ECC
                with ECC ( 64-bi
                               t data
                           (64-bit d
                                   a
                                   ta plus
                                       p
                                       lus g·bit
                                            8
                                            -bi
                                              t E CC=72
                                                 ECC=72--                         r
                                                                                  ank, the
                                                                                  rank,  t
                                                                                         he second
                                                                                            second memory
                                                                                                     m emory rank ,t
                                                                                                              rank,  he third
                                                                                                                     the th
                                                                                                                          ird memo
                                                                                                                              memoryry r ank,o
                                                                                                                                         rank, rt
                                                                                                                                               or he
                                                                                                                                                  the
b
i
t) includes
bit) i
     n
     cludes using
             u
             s
             ing 2 56 M
                   256   b
                         it density
                        Mbit d
                             ensity families
                                     f
                                     amilies of
                                              o
                                              f 32Mx8
                                                 3
                                                 2 Mx8 to
                                                        t
                                                        o                         f
                                                                                  ou r
                                                                                     th memory
                                                                                  fourth  memo  ry r a nk based
                                                                                                     rank ba
                                                                                                           sed o  n t
                                                                                                                  on  he signa
                                                                                                                      the si
                                                                                                                           gnalsIs r
                                                                                                                                   eceived from
                                                                                                                                   received  f
                                                                                                                                             r om aa
a
chieve t
achieve he density
        the d
            ens
              ity ofo
                    f 512
                      512 M B  y
                               te as
                              Byte  a
                                    s follow:
                                      f
                                      ol
                                       low :                                      memo
                                                                                  memoryry controller.
                                                                                            controlle r
                                                                                                      .

R
ank 0=9x(32Mx8)
Rank 0
     -9x(32Mx8 ) deviccs
                 devices-..332Mx72.bit
                            2Mx72 -bit which
                                        w
                                        hich e quates to
                                               equates t
                                                       o                                BRIEF D
                                                                                        BRIEF    ESCR IPT
                                                                                                DESCRIPTIONION O  FT
                                                                                                                 OF   HE D
                                                                                                                     THE    RAW  INGS
                                                                                                                           DRAWINGS
3
2Mx8 Bytes+1
32Mx8 By
       tes+] Byte of
              Byte o
                   fE CC . This
                      BCC.   Th
                              is yields
                                 y
                                 ieldsa ato
                                          tal density
                                         tOlal d
                                               ensity of
                                                       of                         [
                                                                                  0 013] The
                                                                                  [0013]   The accompanying
                                                                                                a
                                                                                                ccompany  ing drawings,
                                                                                                                d
                                                                                                                raw ings, which
                                                                                                                          which are
                                                                                                                                  a
                                                                                                                                  re incorpo-
                                                                                                                                      in
                                                                                                                                       co rpo -
3
2 Mx8 Bytes=256M
32MxS By
       tes-256M B  yte.
                   Byte.                                                          r
                                                                                  ated inlo
                                                                                  rated i
                                                                                        n
                                                                                        to and c
                                                                                            and onst
                                                                                                   itu te a
                                                                                                constitute ap
                                                                                                            ar
                                                                                                             to
                                                                                                            part f this
                                                                                                                 of t
                                                                                                                    h
                                                                                                                    is specification,
                                                                                                                        s
                                                                                                                        pe
                                                                                                                         cificat
                                                                                                                               ion ,i lu s
                                                                                                                                         trate
                                                                                                                                      illustrate




                                                                       Appx442
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 44809/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 14 of 18




US 2006/0117152
US 2
   006/0117152 Al
                Al                                                                                                            J
                                                                                                                              un. 1,2006
                                                                                                                              Jun. 1
                                                                                                                                   ,2006
                                                                      22

o
ne or
one  o
     r m o re e
        more   mbod iment
              embodimentss of
                            o
                            f the p
                               the  resent in~ention
                                    present  i
                                             nven
                                                tion and,
                                                       a
                                                       nd,                 b
                                                                           e a
                                                                           be  pp reciated t
                                                                               appreciated   hat s
                                                                                             that  uch aa development
                                                                                                   such    d
                                                                                                           evelopmen t effort
                                                                                                                         efor
                                                                                                                            t m ight be
                                                                                                                                might b
                                                                                                                                      e
t
ogether w
together i th the
         with t
              he detailed
                   d
                   e
                   tai
                     led description,
                          d
                          escr
                             ip t
                                ion, serve
                                       s
                                       erve to
                                             to explain
                                                e
                                                xpla
                                                   in t he
                                                        the                c
                                                                           omp  lex and
                                                                           complex    a
                                                                                      nd time -con suming
                                                                                          time-conswning, , bu
                                                                                                             t would
                                                                                                            but would nevertheless
                                                                                                                       n
                                                                                                                       eve rtheless be
                                                                                                                                     b
                                                                                                                                     e aa
p
r
inc ip
     le s and
principles  a
            nd implementations
               i
               mp lementa
                        tions of the
                               of  t
                                   h
                                   e invention.
                                       i
                                       nven
                                          t ion.                           r
                                                                           ou t
                                                                              ine u
                                                                           routine  nde r
                                                                                        taking of
                                                                                    undertaking   o
                                                                                                  f engineering
                                                                                                    e
                                                                                                    ngineering for
                                                                                                                f
                                                                                                                orthose of
                                                                                                                   those  o
                                                                                                                          fordinary skill
                                                                                                                            ordinary s
                                                                                                                                     k
                                                                                                                                     il
                                                                                                                                      l
                                                                           i
                                                                           n the
                                                                           in  t
                                                                               h
                                                                               e art
                                                                                   a
                                                                                   r
                                                                                   t having
                                                                                      having the
                                                                                               t
                                                                                               he benefit
                                                                                                   b
                                                                                                   enefit o
                                                                                                          f this
                                                                                                          of t
                                                                                                             h
                                                                                                             i s d
                                                                                                                 isclosu re
                                                                                                                          .
                                                                                                                 disclosure.
[
0014]
[0014]    I
          n the
          In t
             h
             e drawings:
                d
                r
                awings:
                                                                           [
                                                                           0027 ] In
                                                                           [0027]    In accordance
                                                                                         a
                                                                                         c
                                                                                         co rdance w   ith o
                                                                                                      with   ne embodiment
                                                                                                            one  embod imen  t of the
                                                                                                                                of t
                                                                                                                                   hep resen t
                                                                                                                                       pre>ent
 [
 0015] FIG.
[0015]    F
          IG. 11i
                sa
                is   b
                     lock diagram
                   a block d
                           iag
                             ram schematically
                                    s
                                    chem
                                       atical
                                            ly illustrat-
                                                i
                                                lus
                                                  t ra
                                                     t-
                                                                           i
                                                                           nven t
                                                                                ion , t
                                                                           invention,  he components,
                                                                                       the c
                                                                                           omponen    ts, process
                                                                                                           p
                                                                                                           roce ss steps,
                                                                                                                    s
                                                                                                                    tep s
                                                                                                                        ,a nd /or data
                                                                                                                           andlor  d
                                                                                                                                   ata struc-
                                                                                                                                         s
                                                                                                                                         t
                                                                                                                                         ruc -
 i
 ng aastandard
 ing  s
      tandard memo ry interface
               memory  i
                       nterf
                           ace sys
                                 tem in
                                system i
                                       n accordance
                                         a
                                         ccordance with
                                                    w
                                                    ith
aaprior
   p
   r
   ior art.
        a
        rt
         .
                                                                           t
                                                                           ures may
                                                                           tures  may be
                                                                                       b
                                                                                       e implemented
                                                                                           i
                                                                                           mplemen  ted using
                                                                                                           u
                                                                                                           s
                                                                                                           ing varioLL~
                                                                                                                  v
                                                                                                                  ar
                                                                                                                   iou  s types
                                                                                                                           t
                                                                                                                           ypes o foor
                                                                                                                                     per a
                                                                                                                                         ting
                                                                                                                                     opemting
                                                                           s
                                                                           ystem
                                                                           systemss ( OS), computing
                                                                                     (OS),   c
                                                                                             ompu  ting platforms,
                                                                                                           p
                                                                                                           latf orms, tirmware,
                                                                                                                         f
                                                                                                                         i
                                                                                                                         rmwar  e, c ompu  te
                                                                                                                                     computerr
[
0016] F
[0016]   IG . 2
         FIG.    i
                 sa
               2 is a diagram schematically
                       diagram  s
                                chematical
                                         ly illustrating
                                              i
                                              lus
                                                tra
                                                  ting aa                  p
                                                                           rog ram
                                                                           progrnms,s
                                                                                    , computer
                                                                                         c
                                                                                         ompu ter languages,
                                                                                                      l
                                                                                                      anguage  s, and/or
                                                                                                                   and/o r g ene ral-pu rpo
                                                                                                                             geneml-purpose se
s
tacked D
stacked  DR d
        DDR   ev
               ice i
             device  na
                     in ccordance w
                        accordance ith o
                                   with ne e
                                        one  mbodimen
                                            embodimentto f
                                                         of                machine
                                                                           machines.s
                                                                                    , The
                                                                                       The method
                                                                                            method canc
                                                                                                      an b e run
                                                                                                           be r
                                                                                                              un asa
                                                                                                                   s aaprogrammed p
                                                                                                                        programmed     roce ss
                                                                                                                                       process
t
hep
the resent invention.
    present i
            n
            vention .                                                      r
                                                                           unning on
                                                                           running   o
                                                                                     np rocessing c
                                                                                        processing   i
                                                                                                     rcu itry. The
                                                                                                     circuitry. Thep roces s
                                                                                                                           ing circuitry
                                                                                                                     processing  ci
                                                                                                                                  rcuitry can
                                                                                                                                            c
                                                                                                                                            an
                                                                           t
                                                                           ake t
                                                                           take  he form
                                                                                 the f
                                                                                     orm o f numerous
                                                                                           of nume rou  s combinations
                                                                                                           c
                                                                                                           omb  inat
                                                                                                                   ion  so f processors
                                                                                                                           of  p
                                                                                                                               rocesso rs and
                                                                                                                                            a
                                                                                                                                            nd
[
0 017
    ] FIG.
[0017]   F
         IG . 33 is
                 i
                 s aa diagram
                      d
                      iagram schematically
                               s
                               chema tica
                                        lly illustr.lling
                                             i
                                             l u
                                               strating aa
                                                                           o
                                                                           pera t
                                                                                ing systems,
                                                                           operating  s
                                                                                      ystem  s
                                                                                             , oro
                                                                                                 ra    s
                                                                                                       t
                                                                                                       and -alone device.
                                                                                                    a stand-alone   d
                                                                                                                    ev ice. The
                                                                                                                             The process
                                                                                                                                  pr
                                                                                                                                   oce ss can
                                                                                                                                            c
                                                                                                                                            an
t
ransparent four
transparent f
            ou
             r rank
                r
                ank DDR
                     DDR m   emory module
                           memory    m
                                     odule in
                                            i
                                            n accordance
                                               a
                                               ccordan  ce
                                                                           b
                                                                           ei
                                                                           be  mp lemen ted as
                                                                              implemented     a
                                                                                              si nstruc tions executed
                                                                                                 instructions   e
                                                                                                                xecuted by b
                                                                                                                           y such hardware,
                                                                                                                              such  h
                                                                                                                                    ardwa  r e
                                                                                                                                             ,
w
i th one
with one embodiment
          e
          mbodimen  t of
                      o
                      ft he p
                         the resent invention.
                             present i
                                     nvent
                                         ion.
                                                                           h
                                                                           ardware alone,
                                                                           hardware   a
                                                                                      lone , or any
                                                                                              or  a
                                                                                                  ny combination
                                                                                                       comb ina t
                                                                                                                ion thereof.
                                                                                                                      thereof. The
                                                                                                                                The software
                                                                                                                                      s
                                                                                                                                      of
                                                                                                                                       twa  re
[
0018 ] FIG.
[0018]   F
         IG.4 A is
             4A  i
                 saadiagram
                    di
                     agram schematically
                            s
                            c hema tically ilu s
                                               trating t
                                            illustrating he
                                                         the               may be
                                                                           may   be stored
                                                                                     s
                                                                                     t
                                                                                     ore d o n aap
                                                                                            on     rog ram storage
                                                                                                   program    s
                                                                                                              torage device
                                                                                                                       dev
                                                                                                                         ice readable
                                                                                                                               readable byby aa
f
ront side
front s
      i
      de of
          o
          faatr
              ansparent 72·bit
             transparent 7
                         2
                         -bi
                           tr  egis
                                  te red D
                               registered  DR module
                                          DDR    modu le in
                                                          i
                                                          n                machine
                                                                           machine..
a
ccordance w
accordance ith one
           with o
                ne embodiment
                    embodiment o ft
                                 of he present
                                    the pr
                                         esen t invention.
                                                 i
                                                 nven tion.
                                                                           [
                                                                           0028 ] .-I
                                                                           [0028]    n addition,
                                                                                     In  a
                                                                                         ddit
                                                                                            ion, t hose of
                                                                                                   those   of ordinary
                                                                                                               o
                                                                                                               rdina ry skill
                                                                                                                         s
                                                                                                                         ki
                                                                                                                          ll in
                                                                                                                              int  he art
                                                                                                                                   the a
                                                                                                                                       rt wil
                                                                                                                                            l
                                                                                                                                           will
[
0019] FIG.
[0019]  FIG.4 B is
             48  i
                 sa  d
                     iagram schematically
                   a diagram s
                             chematically ilustr
                                               ating t
                                          illustrating he
                                                       the                 r
                                                                           ecogn ize that
                                                                           recognize  t
                                                                                      hat devices
                                                                                           d
                                                                                           eviceso  0ff aaless
                                                                                                          l
                                                                                                          ess general
                                                                                                                g
                                                                                                                eneral purpose
                                                                                                                        p
                                                                                                                        urpo se n ature, such
                                                                                                                                  nature, s
                                                                                                                                          uch
b
ack side
back s
     i
     de of aatransparent
         of  t
             ransparent 72-bit
                         7
                         2-bi
                            t registered
                               r
                               eg
                                istered D DR module
                                         DDR   modu le in
                                                        i
                                                        n                  a
                                                                           s h
                                                                           as  ardw ired d
                                                                               hardwired    ev
                                                                                             ice s
                                                                                                 , f
                                                                                           devices,    i
                                                                                                       eld p
                                                                                                      field   rogrammab
                                                                                                              programmablele logic
                                                                                                                               l
                                                                                                                               ogic devices
                                                                                                                                       dev
                                                                                                                                         ices
a
ccordance w
accordance ith o
           with ne embodiment
                one embod iment o
                                ft
                                of hep
                                   the resent invention.
                                       present i
                                               nven tion.                  (
                                                                           FPLD  s)
                                                                           (FPLDs),, including
                                                                                        i
                                                                                        ncluding fieldf
                                                                                                      i
                                                                                                      e
                                                                                                      ld progranunable
                                                                                                               p
                                                                                                               rogrammab  le gateg
                                                                                                                                 ate arrays
                                                                                                                                         a
                                                                                                                                         r
                                                                                                                                         rays
                                                                           (
                                                                           FPGA
                                                                           (FPGAs)s
                                                                                  ) and a
                                                                                        nd c  omp lex p
                                                                                              complex       rog rammab
                                                                                                            programmablele logic
                                                                                                                              l
                                                                                                                              ogic devices
                                                                                                                                       d
                                                                                                                                       evices
[
0020] FIG.
[0020]   F
         IG. 55isa
                is   t
                     ruth table
                   a truth t
                           a
                           ble for
                                 f
                                 o
                                 r aatransparent
                                     tr
                                      ansparent fOllr
                                                 f
                                                 o
                                                 ur rdnk
                                                      r
                                                      ank
                                                                           (
                                                                           CPLD   s
                                                                                  )
                                                                           (CPLDs),, application
                                                                                      a
                                                                                      pp l
                                                                                         ica t
                                                                                             ion specific
                                                                                                  sp ecifici  n
                                                                                                              teg rated c
                                                                                                              integrated i
                                                                                                                         rcu it
                                                                                                                              s (ASlCs),
                                                                                                                         circuits (ASIC  s)
                                                                                                                                          ,o r
                                                                                                                                            or
memo ry module
memory  module in
                i
                n accordance
                   a
                   cco rdance w i
                                th o
                               with ne embodiment
                                    one embodimento  ft
                                                    of he
                                                       the
                                                                           t
                                                                           he like,
                                                                           the l
                                                                               ike
                                                                                 , may
                                                                                     m
                                                                                     ay also
                                                                                          a
                                                                                          lso be
                                                                                               b
                                                                                               e used
                                                                                                  u
                                                                                                  sed w   ith
                                                                                                          wi  ou td
                                                                                                             thout epar t
                                                                                                                        ing from
                                                                                                                   departing  f
                                                                                                                              r
                                                                                                                              om the t
                                                                                                                                     he scope
                                                                                                                                         s
                                                                                                                                         cope
p
resent invention.
present i
        n
        vent
           ion .
                                                                           a
                                                                           nd spirit
                                                                           and  s
                                                                                pir
                                                                                  it ofthe
                                                                                      oft he inventive
                                                                                              i
                                                                                              nvent
                                                                                                  ive concepts
                                                                                                          c
                                                                                                          on  cepts disclosed
                                                                                                                      d
                                                                                                                      i
                                                                                                                      sclosed h e rein
                                                                                                                                herein..
[
0 021] FIG.
[0021]    F
          IG. 6A6
                A isi
                    saa block diagram
                         block  d
                                i
                                ag ram schematically
                                        s
                                        chema tica
                                                 lly illus-
                                                      i
                                                      lus-
                                                                           [
                                                                           0029 ] F
                                                                           [0029]    IG . 2
                                                                                     FIG.   2 is
                                                                                               i
                                                                                               s aa block
                                                                                                    b
                                                                                                    lock diagram
                                                                                                           d
                                                                                                           iagram o   f an
                                                                                                                      of an example
                                                                                                                             e
                                                                                                                             x ample ofo
                                                                                                                                       f aa
t
rating aarow
trating   r
          ow address
             a
             dd ress decoding
                      d
                      ecod ing system
                                s
                                ystem for
                                       f
                                       or aatmnsparent
                                             t
                                             r
                                             ansparen
                                                    t four
                                                       f
                                                       our
                                                                           s
                                                                           tanda rd stacked
                                                                           standard  s
                                                                                     tacked DDRDDR 8 8bi
                                                                                                       t memory
                                                                                                       bit memo ry device
                                                                                                                     d
                                                                                                                     evice 2  00 used
                                                                                                                             200  u
                                                                                                                                  sed i n aa
                                                                                                                                        in
r
ank memory
r.mk  memo ry module
               module ina
                       in c co
                             rdan  ce w
                          accordance  ith one
                                      with one embodiment
                                                e
                                                mbodimen t
                                                                           memo
                                                                           memoryry m odule i
                                                                                     module   n accordance
                                                                                             in  a
                                                                                                 ccordance w ith o
                                                                                                             with  ne embodiment
                                                                                                                  one  e mbod iment ofo
                                                                                                                                      f the
                                                                                                                                         t
                                                                                                                                         he
o
f the
of  t
    he present
        p
        r
        esent invention.
               invention.     .
                                                                           p
                                                                           resen t invention.
                                                                           present i
                                                                                   nven tion. The
                                                                                                T
                                                                                                he memory
                                                                                                    memo ry device
                                                                                                             d
                                                                                                             ev ice 200
                                                                                                                      2
                                                                                                                      00 interfaces
                                                                                                                           i
                                                                                                                           n
                                                                                                                           ter f
                                                                                                                               aces with
                                                                                                                                     wi
                                                                                                                                      th aa
[
0022 ] F
[0022]     IG. 68
          FIG.  6
                B is
                   isa   b
                         lock diagram
                       a block  d
                                i
                                ag r
                                   am schematically
                                        s
                                        chema tical
                                                  ly illus-
                                                      i
                                                      lus-                 memo
                                                                           memoryry controller
                                                                                    controller (not
                                                                                                (n
                                                                                                 ot shown)
                                                                                                     s
                                                                                                     hown  ) with
                                                                                                             w
                                                                                                             ith three
                                                                                                                   t
                                                                                                                   hree buses:
                                                                                                                          b
                                                                                                                          uses:a n address
                                                                                                                                 an a
                                                                                                                                    ddre ss
t
r
ating a
trating ac o
           lumn address
          column  a
                  dd re
                      ss decoding
                           d
                           ecoding system
                                    s
                                    ys
                                     tem for
                                           f
                                           or aatransparent
                                                 t
                                                 r
                                                 ansparent                 b
                                                                           u s 202,
                                                                           bus 202, aacontrol bus
                                                                                       control bus 204,
                                                                                                   2
                                                                                                   04, and
                                                                                                        a
                                                                                                        nd aad ata b
                                                                                                               data  us2
                                                                                                                    bus  06.A
                                                                                                                         206. Adifferent
                                                                                                                                       ia l
                                                                                                                                differential
f
ourr
four  ank memory
      rank memory m  odule in
                   module    i
                             n accordance
                               a
                               ccordance with one
                                          with  o
                                                ne embodi-
                                                   embodi-                 c
                                                                           lock bus
                                                                           clock  b
                                                                                  us 208
                                                                                       2
                                                                                       08 isi
                                                                                            s also
                                                                                               a
                                                                                               l
                                                                                               so coupled
                                                                                                   c
                                                                                                   oup led tot
                                                                                                             o the
                                                                                                                t
                                                                                                                he DDR
                                                                                                                     DDR m  emo
                                                                                                                           memoryry device
                                                                                                                                     device
ment o
ment   f the
       of t
          he present
             p
             resent invention.
                      i
                      n
                      vention.                                             2
                                                                           00.
                                                                           200.
[
0023] FIG.
[0023]  FIG .7  i
                saaflow
              7 is   f
                     l
                     ow diagram
                         d
                         i
                         agram schematically
                                s
                                c hema
                                     tic
                                       ally ilustrating
                                             illustrating                  [
                                                                           0030] T
                                                                           [0030]   he address
                                                                                    The a
                                                                                        ddres
                                                                                            s bus
                                                                                               b
                                                                                               us202 conveys
                                                                                                  202 c
                                                                                                      onveys the
                                                                                                             t
                                                                                                             hef o
                                                                                                                 llow ing signals:
                                                                                                                 following s
                                                                                                                           i
                                                                                                                           gnals
                                                                                                                               :
a
am e
   thod f
  method  or emulating
          for e
              mula t
                   ing aatwo rank
                         two r
                             ank memory
                                   m
                                   emory module.
                                          m
                                          odu le.                          a
                                                                           ddress[n:0]210 and
                                                                           address[n:0]210 a
                                                                                           nd BA[l:0)212.
                                                                                               BA
                                                                                                [1:0]212
                                                                                                       .
[
0024 ] FIG.
[0024]   F
         IG. 88i sa
                 is   b
                      lock diagram
                    a block d
                            iagram schematically
                                    s
                                    chem atical
                                              ly illustrat-
                                                  il
                                                   ust
                                                     r at
                                                        -                  [
                                                                           0031] T
                                                                           [0031]   he control
                                                                                   The c
                                                                                       ontrol bus
                                                                                               b
                                                                                               us204 conveys
                                                                                                  204 c
                                                                                                      onveys the
                                                                                                             t
                                                                                                             he following
                                                                                                                 f
                                                                                                                 ol
                                                                                                                  lowing signals:
                                                                                                                          s
                                                                                                                          ignal
                                                                                                                              s:
i
ng aaCPLD
ing   C
      PLD ini
            naatr
                anspa  rentf
                transparent our rank
                            four r
                                 a
                                 nk DDR
                                     DDR m  emo ry m
                                           memory   odule
                                                   module                  RAS 214,
                                                                           RAS  2
                                                                                14, C AS 216,
                                                                                     CAS 216, W E 218,
                                                                                               WE  2
                                                                                                   18, D QM 2
                                                                                                       DQM    0, CS[1
                                                                                                             220, CS[
                                                                                                                    l:0]222, and
                                                                                                                      :0]222, a
                                                                                                                              nd
i
na
in ccordance with
   accordance w
              ith o ne embodiment
                    one embodiment of
                                   of the
                                      t
                                      hep resent invention
                                          present i
                                                  n
                                                  vent
                                                     ion                   C
                                                                           ICE[1:0]224.
                                                                           CKE[I:0]224.
                                                                           [
                                                                           0032 ] T
                                                                           [0032]   he d
                                                                                    The  ata bus
                                                                                         data b
                                                                                              us 206 conveys
                                                                                                 206 c
                                                                                                     onveys the
                                                                                                             t
                                                                                                             h
                                                                                                             e following
                                                                                                                f
                                                                                                                o
                                                                                                                llowing signals:
                                                                                                                         s
                                                                                                                         i
                                                                                                                         gnals
                                                                                                                             :
                 DETA
                    ILED D
                 DETAlLED  ESCR
                              IPTION
                          DESCRIPTION
                                                                           d
                                                                           ata signals
                                                                           data s
                                                                                igna
                                                                                   ls [7:0]226
                                                                                       [
                                                                                       7:0]226 and D
                                                                                                and  QS 2
                                                                                                    DQS   8
                                                                                                          .
                                                                                                        228.
[
0025 ] Embodiments
[0025]    Embod imen  ts of o
                            f thet
                                 he p  resent invention
                                       present     i
                                                   nvention a   re
                                                                are
                                                                           [
                                                                           0033] 'Ibedifferential
                                                                           [0033]   T
                                                                                    he d
                                                                                       iff
                                                                                         erent
                                                                                             ial clock
                                                                                                  c
                                                                                                  l
                                                                                                  ock bus 2
                                                                                                       bus 08 includes
                                                                                                           208 i
                                                                                                               n
                                                                                                               cludes two
                                                                                                                       t
                                                                                                                       wo signals:
                                                                                                                          s
                                                                                                                          ignals
                                                                                                                               :
d
escribed herein
described  he
            rein i n the
                   in t
                      he context
                          c
                          ontex t of
                                   o
                                   f aamemory
                                        memo  ry module.
                                                   module. Those
                                                            Tho se
                                                                           c
                                                                           lk 2
                                                                           clk 30, and
                                                                               230, a
                                                                                    nd c
                                                                                       lk_n 232.
                                                                                       c1k_n 2
                                                                                             32.
o
f ordinary
of o
   rdina ry skill
              s
              ki
               ll ini
                    n the
                       t
                       he art
                           ar
                            t will
                                w
                                il
                                 l realize
                                     r
                                     ea
                                      l ize t hat the
                                              that  t
                                                    he following
                                                         f
                                                         o
                                                         llow ing
d
etai
   led description
detailed  d
          escription ofo
                       f the
                           t
                           h
                           e present
                               p
                               resent i nvention is
                                        invention    i
                                                     sil ust
                                                           rative
                                                       illustrative        [
                                                                           0034
                                                                           [0034]] F  IG .3
                                                                                      FIG.  3illustrates
                                                                                               i
                                                                                               l
                                                                                               u strates aab lock d
                                                                                                             block  iag ram of
                                                                                                                    diagram     of stacked
                                                                                                                                     s
                                                                                                                                     tacked 8  8bi
                                                                                                                                                 t
                                                                                                                                                 bit
on
 ly and
only  a
      nd isi
           s not
              n
              ot intended
                   i
                   n
                   tended to  t
                              o be
                                b
                                e in
                                   i
                                   n any
                                      any w ay limiting.
                                            way   lim
                                                    iting . Other
                                                             O
                                                             the r         memo
                                                                           memoryry d evice s o
                                                                                      devices   n the
                                                                                               on   t
                                                                                                    he f r
                                                                                                         ont and
                                                                                                        front   a
                                                                                                                nd back
                                                                                                                     b
                                                                                                                     ack s   ide o
                                                                                                                             side   fa
                                                                                                                                    of     memo
                                                                                                                                        a memoryry
embodimen
embodimentsts ofo
                f the
                   t
                   he p resen
                       presentt invention
                                 i
                                 n
                                 vention w  ill r
                                            will  eadily suggest
                                                  readily  s
                                                           ugge st         modu le 300
                                                                           module    3
                                                                                     00 in i
                                                                                           n accordance
                                                                                               a
                                                                                               cco rdance with
                                                                                                             with o ne e
                                                                                                                    one     mbod  imen
                                                                                                                           embodiment    t o f t
                                                                                                                                             of he
                                                                                                                                                the
t
hems
them elve s to
     >elves  t
             o su~h
               such skilled
                      s
                      k
                      illed p ersons having
                              persons having thet
                                                h
                                                e benefit
                                                    b
                                                    enefit of
                                                            o
                                                            f this
                                                                t
                                                                h
                                                                is         p
                                                                           resen t invention.
                                                                           present   i
                                                                                     nvention . T  he memory
                                                                                                  The  m emo  ry module's
                                                                                                                   modu  le's f   ront side
                                                                                                                                  front   si
                                                                                                                                           de 302
                                                                                                                                                3
                                                                                                                                                02
d
isc
  lo sure. Reference
disclosure.  R
             efer ence w ill now
                         will  n
                               ow be
                                   b
                                   e made
                                       made in i
                                               n detail
                                                  d
                                                  etai
                                                     l tot
                                                         o imple-
                                                            i
                                                            mp le-         i
                                                                           nclud es aafirst
                                                                           includes    f
                                                                                       i
                                                                                       rstr ank 304
                                                                                            rank   3
                                                                                                   04 ofm
                                                                                                       of  emory devices
                                                                                                          memory    device  s 306
                                                                                                                               306 (Ill
                                                                                                                                      (
                                                                                                                                      I
                                                                                                                                      JI through
                                                                                                                                            t
                                                                                                                                            h
                                                                                                                                            rough
mentat
     ion s of
mentations   o
             f the
                 t
                 he present
                      p
                      resent invcntion
                                i
                                n
                                vention a  s illustrated
                                           as   i
                                                lustrated i n t
                                                            in  he
                                                                the        U9). 'Ibe
                                                                           lJ9). The first
                                                                                       f
                                                                                       i
                                                                                       r
                                                                                       st r ank 304
                                                                                            rank   3
                                                                                                   04 is stacked
                                                                                                       is s
                                                                                                          tacked with
                                                                                                                    w
                                                                                                                    ith a     th
                                                                                                                               ird mnk
                                                                                                                            a third   rank 308
                                                                                                                                             3
                                                                                                                                             08 of
                                                                                                                                                 of
a
ccompany   ing drawings.
accompanying    draw ing s
                         . lbe
                            The same
                                 s
                                 ame reference
                                       r
                                       e f
                                         eren ce indicators
                                                    i
                                                    nd
                                                     icato rsw ill
                                                               will        memo
                                                                           memoryry d evice s 306
                                                                                      devices  3
                                                                                               06 (U19
                                                                                                     (
                                                                                                     I
                                                                                                     J19 through
                                                                                                            t
                                                                                                            hrough U27).
                                                                                                                      U27  ). A s i
                                                                                                                               As    lus trated in
                                                                                                                                     illustrated  i
                                                                                                                                                  n
b
e used
be u
   sed t hroughou
         throughoutt the
                      t
                      hed raw ing
                          drawingss and
                                    and the
                                          t
                                          he following
                                               f
                                               o
                                               llow ing d  e
                                                           tailed
                                                          detailed         F
                                                                           IG . 3,
                                                                           FIG.   3
                                                                                  ,d ata bus
                                                                                     data bus [7:0]
                                                                                               [
                                                                                               7:0 ] is
                                                                                                      i
                                                                                                      s connected
                                                                                                         c
                                                                                                         onnec  ted t o both
                                                                                                                      to  b
                                                                                                                          oth r  a nk s
                                                                                                                                 ranks'' memory
                                                                                                                                           memo ry
d
escription to
description  t
             or efert
                refer o the
                      to th
                          e same
                              s
                              ame oro
                                    rl  i
                                        ke p
                                       like a rts.
                                            parts.                         d
                                                                           evice s 306
                                                                           devices   3
                                                                                     06 (VI
                                                                                          (U1 a nd UI9).
                                                                                                and  U19 )
                                                                                                         . T  he r
                                                                                                             The   ema in ing data
                                                                                                                   remaining      da
                                                                                                                                   ta buses
                                                                                                                                          b
                                                                                                                                          uses are
                                                                                                                                                are
                                                                           c
                                                                           onnec  ted t
                                                                           connected   o their
                                                                                       to t
                                                                                          h e
                                                                                            irr  espective r
                                                                                                 respective  a nks' memory
                                                                                                             ranks'  m emo   ry devices
                                                                                                                                  device  s 306.
                                                                                                                                             3
                                                                                                                                             06.A A
[
0 026] I
[0026]    n the
          In  th
               e interest
                   i
                   nterest ofo
                             f clarity,
                                c
                                larity, not
                                          n
                                          ot all
                                               a
                                               l ofo
                                                   f the
                                                      t
                                                      he routine
                                                          r
                                                          outine
                                                                           c
                                                                           hip select
                                                                           chip   s
                                                                                  elect signal
                                                                                          s
                                                                                          ignal is i
                                                                                                   s coupled
                                                                                                      c
                                                                                                      oup led to t
                                                                                                                 o each
                                                                                                                     each r   ank of
                                                                                                                              rank    o
                                                                                                                                      f memory
                                                                                                                                           memo ry
f
eatu r
     es of
features  o
          ft hei
             the  mplemen ta t
                             ion
                 implementations s described
                                     d
                                     escribed herein
                                                he
                                                 rein are
                                                       a
                                                       re shown
                                                           s
                                                           hown
                                                                           d
                                                                           evice s. As
                                                                           devices.  As illustrated
                                                                                          i
                                                                                          lustrated i n FIG.
                                                                                                      in  F
                                                                                                          IG . 3,3
                                                                                                                 , chip
                                                                                                                    c
                                                                                                                    hip select
                                                                                                                            s
                                                                                                                            e
                                                                                                                            lec t s  igna
                                                                                                                                    signall csO
                                                                                                                                             c
                                                                                                                                             s0 i s
                                                                                                                                                  is
a
nd described.
and  d
     escribed . ItI
                  twill,
                    wil
                      l, of
                          o
                          f course,
                             c
                             our se
                                  , b  e appreciated
                                       be a
                                          ppr eciated that
                                                       t
                                                       ha
                                                        t in
                                                           i
                                                           n the
                                                               t
                                                               he
                                                                           c
                                                                           onnec  ted to
                                                                           connected    t
                                                                                        ot he first
                                                                                           the  f
                                                                                                i
                                                                                                rst rank 304
                                                                                                     rank  304 (from
                                                                                                                 (
                                                                                                                 from UI  U1 tot
                                                                                                                               oU   9 ) a
                                                                                                                                    U9)    nd chip
                                                                                                                                          and  c
                                                                                                                                               hip
d
eve lopmen
developmentt o  fa
                of ny such
                   any  s
                        uch actua l implementation,
                             actual  implemen  tation, numerous
                                                       n
                                                       ume rou  s
                                                                           s
                                                                           e
                                                                           lec t signal
                                                                           select  s
                                                                                   ignal cs 2 is
                                                                                          cs2  isc onnec ted to
                                                                                                   connected    t
                                                                                                                ot he t
                                                                                                                   the   hird r
                                                                                                                         third  a nk 3
                                                                                                                                rank     08 (from
                                                                                                                                        308   (
                                                                                                                                              f
                                                                                                                                              rom
implemen tation -spe  c
                      if
implementation-specific i
                        c decisions
                           decision s must
                                        must be
                                             be made
                                                 made in
                                                       i
                                                       n order
                                                         o
                                                         rder tot
                                                                o
                                                                           U19 t
                                                                           U19   o U27).
                                                                                 to U27).
a
ch ieve the
achieve  th
          e developer'S
              d
              eve lope r
                       's s pecific goals,
                            specific  g
                                      oals, such
                                             s
                                             u ch as
                                                   a
                                                   s compliance
                                                      c
                                                      ompliance
w
ith application-
with  a
      pplication - and
                     a
                     nd business-related
                         bu
                          sine ss-related constraints.
                                            c
                                            on straint
                                                     s, and
                                                         a
                                                         nd t hat
                                                              that         [
                                                                           0 035
                                                                               ] 'Ibe
                                                                           [003S]   T
                                                                                    he m emo ry m
                                                                                        memory   odu le's b
                                                                                                module's   ack sidc
                                                                                                           back s
                                                                                                                ide 310
                                                                                                                     3
                                                                                                                     10 i ncludes aa
                                                                                                                          includes
t
he se s
these  pecif
           ic goals
       specific  g
                 oals will
                       wi
                        ll vary
                             v
                             ary f rom o
                                   from   ne i
                                          one  mplemen tat
                                                         ion to
                                               implementation   t
                                                                o          s
                                                                           econd r
                                                                           second ank 312
                                                                                  rank 3
                                                                                       12 o
                                                                                          f memory
                                                                                          of memory devices
                                                                                                     device
                                                                                                          s 306
                                                                                                             3
                                                                                                             06 (IlI0
                                                                                                                 (
                                                                                                                 1
                                                                                                                 J10 through UI8).
                                                                                                                      through  U
                                                                                                                               18).
a
no ther and
another  a
         nd f rom one
              from  one developer
                        d
                        eve lope r to
                                    to another.
                                       another
                                             . Moreover,
                                                 Moreover
                                                        , it
                                                           i
                                                           tw ill
                                                              will         The second
                                                                           The  s
                                                                                e
                                                                                cond rank
                                                                                       r
                                                                                       ank 312
                                                                                           3
                                                                                           12 is
                                                                                               is stacked
                                                                                                  s
                                                                                                  tacked with
                                                                                                           w
                                                                                                           ith aafourth
                                                                                                                  f
                                                                                                                  ou
                                                                                                                   rth rank
                                                                                                                        r
                                                                                                                        ank 314
                                                                                                                              3
                                                                                                                              14 ofo
                                                                                                                                   f




                                                             Appx443
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 44909/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 15 of 18




US 2006/0117152
US 2
   006/0117152 Al
                Al                                                                                                                    J
                                                                                                                                      un. 1,2006
                                                                                                                                      Jun. 1
                                                                                                                                           ,2006
                                                                               3
                                                                               3


memo ry devices
memory    d
          evice  s 306
                    3
                    06 (U2S
                          (
                          U28 t  hrough V36).
                                 through  U36). A s iIIustrnted
                                                 As   i
                                                      lust
                                                         r ated ini
                                                                  n                 (
                                                                                    not shown).
                                                                                   (not  s
                                                                                         h own ). Therefore,
                                                                                                   The ref ore
                                                                                                             , m  emo
                                                                                                                 memoryry m odu le 4
                                                                                                                            module    00 h
                                                                                                                                     400   as a
                                                                                                                                           has    t
                                                                                                                                                  otalo
                                                                                                                                                a total  f
                                                                                                                                                        of
F
IG .3
FIG.  , data
      3, d
         ata busb
                us [7;0]
                    [
                    7
                    ;0 ] isi
                           s connected
                              c
                              onne cted t ob
                                          to oth ranks'
                                             both  r
                                                   anks' m emory
                                                          memory                    1
                                                                                    84 different
                                                                                    184  d
                                                                                         if erent contact
                                                                                                    c
                                                                                                    on tac t pins o
                                                                                                              pins   n t
                                                                                                                    on  he front
                                                                                                                        the f
                                                                                                                            ront and
                                                                                                                                   a
                                                                                                                                   nd b  ack s
                                                                                                                                         back   ide. T
                                                                                                                                               side.   he
                                                                                                                                                      The
d
evices 3
devices  06 (
         306   U10 and
               (VIO  a
                     nd U   28 )
                               . 'Ibe
                           V2S).   T
                                   he remaining
                                       r
                                       ema  in
                                             ing data
                                                    d
                                                    ata buses
                                                         b
                                                         use s are
                                                                a
                                                                r e                m emo
                                                                                   memoryry m  odu le 4
                                                                                              module     00 as
                                                                                                        400  a
                                                                                                             si lu s
                                                                                                                   t rated in
                                                                                                                illustrated  i
                                                                                                                             n FIG.
                                                                                                                               F
                                                                                                                               IG . 48 4
                                                                                                                                       B includes
                                                                                                                                           i
                                                                                                                                           nc
                                                                                                                                            lude  sn  ine
                                                                                                                                                      nine
c
onne cted to
connected  t
           o their
                t
                he
                 ir respec tive ranks'
                     respective   r
                                  anks' m  emory d
                                         memory     evices3
                                                    devices  06.A
                                                             306. A                88 bit
                                                                                       b
                                                                                       i
                                                                                       t stacked
                                                                                           s
                                                                                           tacked memory
                                                                                                       m
                                                                                                       emo  ry devices
                                                                                                                  d
                                                                                                                  evice s 404,
                                                                                                                            4
                                                                                                                            04, ninc
                                                                                                                                  n
                                                                                                                                  i ne corresponding
                                                                                                                                          c
                                                                                                                                          orrespond  ing
c
hip s
chip  elect signal
      select  signal i s coupled
                       is  c
                           oup led toto ea ch r
                                         each   ank of
                                                rank   o
                                                       f m  emory
                                                          memory                    R
                                                                                    e s
                                                                                      isto
                                                                                   ResistorrN etwo  rk (Rn)
                                                                                              Network     (
                                                                                                          Rn) 406,
                                                                                                               4
                                                                                                               06 , another
                                                                                                                     anotherr egiste r4
                                                                                                                              register  18 .T
                                                                                                                                        41S,   he s
                                                                                                                                              The   t
                                                                                                                                                    a ck-
                                                                                                                                                    stack-
d
evices. As
devices. As illustrated
              i
              l ust
                  rated i  nF
                           in  IG . 3,
                               FIG.  3
                                     , chip
                                       chip select
                                              s
                                              e
                                              lec t signal
                                                      s
                                                      igna
                                                         l csl
                                                             cs
                                                              l i s
                                                                  is                i
                                                                                    ngo
                                                                                   ing  ft he8
                                                                                        ofthe  8b i
                                                                                                  t stacked
                                                                                                  bit  s
                                                                                                       t
                                                                                                       acked m  emo
                                                                                                               memory ry devices4
                                                                                                                          devices  04 was
                                                                                                                                   404   was previously
                                                                                                                                              p
                                                                                                                                              rev iou sly
c
onn ected t
connected   o the
            to  t
                he second r
                    second    ank 312
                              rank  3
                                    12 (from
                                        (
                                        from VI0U10 tot
                                                      oU  18
                                                         V18)) and
                                                                a
                                                                nd                  i
                                                                                    lustrated i
                                                                                   illustrated  n FIG.
                                                                                                in  F
                                                                                                    IG  . 3.3
                                                                                                            . Memory
                                                                                                               Memo  ry devices
                                                                                                                          d
                                                                                                                          evice s 404
                                                                                                                                    4
                                                                                                                                    04 (UIO
                                                                                                                                          (
                                                                                                                                          1
                                                                                                                                          1 10 through
                                                                                                                                                  t
                                                                                                                                                  h
                                                                                                                                                  rough
                                                                                   U18
                                                                                   VIS)) are
                                                                                           a
                                                                                           re m  oun  ted on
                                                                                                mounted     on aa surface
                                                                                                                   s
                                                                                                                   u rface o f t
                                                                                                                            of  he b
                                                                                                                                the   ack side
                                                                                                                                      back   s
                                                                                                                                             ide ofo
                                                                                                                                                   f the
                                                                                                                                                       th
                                                                                                                                                        e
c
hip select
chip se
      lect signal
             si
              gna l cs3
                     c
                     s3 isi
                          s connected
                              c
                              onne cted t ot
                                          to he f
                                             the  ou r
                                                     th r
                                                  fourth a nk 314
                                                         rank  314
                                                                                   m emo
                                                                                   memoryry module
                                                                                              modu le 4   00
                                                                                                           . Memory
                                                                                                         400.  Memo   ry devices
                                                                                                                          d
                                                                                                                          evice s 4  04 (
                                                                                                                                    404   U28 through
                                                                                                                                          (U:28   t
                                                                                                                                                  h
                                                                                                                                                  rough
(
f
rom V28
(from  U28 t oU
             to  36).
                 V36).
                                                                                    U36
                                                                                   V36))a rer
                                                                                          are espec t ive
                                                                                              respectivelyly stacked
                                                                                                              s
                                                                                                              t
                                                                                                              acked on  o
                                                                                                                        n memory
                                                                                                                           memo ry devices
                                                                                                                                      d
                                                                                                                                      evice s 404
                                                                                                                                               404 (UI0
                                                                                                                                                     (
                                                                                                                                                     UM
[
0 036] .FIG.
[0036]   F
         IG . 3 3also
                  a
                  lso i lu st
                            rate s a
                        illustrates  a t
                                       ota l of
                                       total  of four
                                                  f
                                                  our chip
                                                       c
                                                       h
                                                       ip select
                                                            s
                                                            e
                                                            lect                   th
                                                                                    rough VI8).
                                                                                   through    U18). Therefore
                                                                                                       Therefore t  he b
                                                                                                                    the  ack side
                                                                                                                         back  s
                                                                                                                               ide o  f the
                                                                                                                                      of  t
                                                                                                                                          he f o ur r
                                                                                                                                               four   ank
                                                                                                                                                      rank
s
ignals (esO,
signals (
        c
        sO , csl,
             cs
              l , cs2,
                   c
                   s
                   2, and
                       and cs3).
                             c
                             s3). As
                                   As i lus t
                                            rated i
                                        illustrated n FIG.
                                                    in F
                                                       IG. 2,
                                                            2
                                                            , the
                                                               t
                                                               h
                                                               e                    memo
                                                                                   memoryry m  odu le 4
                                                                                              module     00 includes
                                                                                                        400  i
                                                                                                             nc
                                                                                                              lude  s two
                                                                                                                        t
                                                                                                                        wo ranks(
                                                                                                                            ranks  rank 1
                                                                                                                                   (rank  Iand
                                                                                                                                             a
                                                                                                                                             nd r ank 3).
                                                                                                                                                  mnk   3
                                                                                                                                                        )
                                                                                                                                                        .
s
tacked m
stacked  emo ry device
        memory   device 200
                          2
                          00 h as only
                               has only t  wo chip
                                          two  c
                                               hip select
                                                    s
                                                    elec
                                                       t signals:
                                                          s
                                                          i
                                                          gna ls
                                                               :
                                                                                   [
                                                                                   0 043
                                                                                   [0043]] F   IG . 5
                                                                                               FIG.   5illustrates
                                                                                                         i
                                                                                                         lustratesa    t
                                                                                                                       ruth table
                                                                                                                     a truth  t
                                                                                                                              able used
                                                                                                                                     u
                                                                                                                                     sed ini
                                                                                                                                           n the
                                                                                                                                              t
                                                                                                                                              hep  r ocess
                                                                                                                                                   process
c
s[1:0]222. I
cs[I:0]222.  n accordance
             In  a
                 cco rdance withw
                                ith one
                                      one e   mbod imen
                                             embodiment t of the
                                                           of  t
                                                               h
                                                               e
                                                                                   o
                                                                                   ft
                                                                                   of  heC
                                                                                       the  PLD 410
                                                                                           CPLD     4
                                                                                                    10 to t
                                                                                                          o determine
                                                                                                             d
                                                                                                             eterm ine which
                                                                                                                         w hich r ank is
                                                                                                                                  rank  i
                                                                                                                                        sactive (
                                                                                                                                          active   rank 0,
                                                                                                                                                   (rank 0
                                                                                                                                                         ,
i
nvention, the
invention,  t
            he present
                 p
                 resen t invcntion
                            i
                            nvention allows
                                          a
                                          low  s the
                                                   t
                                                   he four
                                                        f
                                                        o
                                                        ur r ank
                                                             rank                  r
                                                                                   ank 1,1, rank
                                                                                            rank 2,2
                                                                                                   , or
                                                                                                      o
                                                                                                      rr ank 3 ). CPLD
                                                                                                                   C PLD 4  10 u t
                                                                                                                                 ilized t hree v ariab les
                                                                                   rank                  rank  3).          410  utilized three  variables
memo ry m
memory     odule
         moduless tot
                    oc ommun    ica
                       communicate  te with
                                         with a amemory
                                                  memo ry socket
                                                           s
                                                           ocket
                                                                                   t
                                                                                   o determine
                                                                                   to  de
                                                                                        te rm ine thet
                                                                                                     he a ctive rank:
                                                                                                          active  rank: t he h
                                                                                                                          the  ighe st address
                                                                                                                               highest  a
                                                                                                                                        dd ress n   umbe
                                                                                                                                                   nwnberr
h
av ing only
having  o
        n
        ly t wo chip
             two  c
                  hip select
                        s
                        elect signals
                                s
                                igna ls routed.
                                          r
                                          o u
                                            ted.
                                                                                   Add (n)
                                                                                   Add(n),, a   fi
                                                                                                 rs
                                                                                                  t chip
                                                                                              a first  c
                                                                                                       hip s e
                                                                                                             lec t signal
                                                                                                             select  s
                                                                                                                     ignal (CSO),
                                                                                                                             (
                                                                                                                             CSO ), and
                                                                                                                                      a
                                                                                                                                      nd a asccond
                                                                                                                                             s
                                                                                                                                             econd c   hip
                                                                                                                                                       chip
[0 037
[0037]] FIG.F
            IG . 4  A illustrates
                   4A    i
                         lustrates a  a schematic
                                          s
                                          chema   tic d  iag ram o
                                                         diagram    f the
                                                                    of   t
                                                                         he        s
                                                                                   elec t signal
                                                                                   select  s
                                                                                           igna l( CSI)
                                                                                                   (CSl)..A  sp
                                                                                                            As  rev iou s
                                                                                                                        ly m
                                                                                                                previously     entioned
                                                                                                                              mentioned,, each
                                                                                                                                           each m  emo
                                                                                                                                                  memoryry
 f
 ront side
front  s
       ide ofo
             f aatransparent
                  t
                  r
                  an sp arent 727
                                2b  it registered
                                    bit r
                                        e g
                                          is te red DDRDDR module
                                                              module 4  00
                                                                        400        s
                                                                                   o cke
                                                                                   sockett includes
                                                                                             i
                                                                                             nclude s twot
                                                                                                         wo active
                                                                                                               a
                                                                                                               c
                                                                                                               tive chip
                                                                                                                       c
                                                                                                                       hip select
                                                                                                                              s
                                                                                                                              elect signals
                                                                                                                                      si
                                                                                                                                       gnals (CSO
                                                                                                                                                (
                                                                                                                                                CSO and a
                                                                                                                                                        nd
 i
 n accordance
 in  a
     ccordance w   ith one
                   with   o
                          ne embodiment
                               embod  imen   t ofo
                                                 f the
                                                     t
                                                     he present
                                                           p
                                                           resen t inven-
                                                                    i
                                                                    n ven -        CS I)
                                                                                   CS1).. C  PLD 410
                                                                                           CPU)      4
                                                                                                     10 combines
                                                                                                           c
                                                                                                           omb ine s these
                                                                                                                       t
                                                                                                                       hese t  wo variables
                                                                                                                               two   v
                                                                                                                                     ar
                                                                                                                                      iab les (CSO
                                                                                                                                                (
                                                                                                                                                CSO and a
                                                                                                                                                        nd
 t
 ion. The
tion.  T
       he m  emo
            memoryry m   odule 400
                       module    4
                                 00 includes
                                        i
                                        n
                                        clude   s 929
                                                    2 contact
                                                        c
                                                        on tact pins
                                                                 p
                                                                 i ns 402
                                                                        4
                                                                        02         CSI
                                                                                   CSl)) with
                                                                                           w
                                                                                           ith t he address
                                                                                                 the  a
                                                                                                      dd re ss number
                                                                                                                n
                                                                                                                umbe   r signal
                                                                                                                           s
                                                                                                                           i
                                                                                                                           gna l 210
                                                                                                                                  210 from
                                                                                                                                        f
                                                                                                                                        r
                                                                                                                                        om thet
                                                                                                                                              hea  dd ress
                                                                                                                                                   address
ont
on   hef
     the ront side
         front  s
                i
                de forf
                      o
                      r connecting
                          c
                          onne  ct
                                 ing withwith a  amemory
                                                   memo   ry socket
                                                               s
                                                               ocket (not
                                                                        (
                                                                        not        b
                                                                                   u s 202
                                                                                   bus   2
                                                                                         02 to t
                                                                                               o determine
                                                                                                  d
                                                                                                  ete rm ine the
                                                                                                               t
                                                                                                               he a  c
                                                                                                                     tive rank.
                                                                                                                    active   r
                                                                                                                             ank. A  dd(n) i
                                                                                                                                    Add(n)   nclude
                                                                                                                                             includess the
                                                                                                                                                        t
                                                                                                                                                        he
 s
 hown
shown).)
       . The
           The memory
                m emo ry m  odu le 400
                           module     4
                                      00 a   s illustrated
                                            as   i
                                                 lustr ated i n FIG.
                                                              in F
                                                                 IG . 4A 4A        h
                                                                                   i ghe s
                                                                                         t binary
                                                                                   highest   b
                                                                                             ina ry d igit from
                                                                                                      digit f
                                                                                                            rom the
                                                                                                                  th
                                                                                                                   e address
                                                                                                                       a
                                                                                                                       ddr ess number
                                                                                                                                numbe  r signal
                                                                                                                                          s
                                                                                                                                          ignal2  10 . For
                                                                                                                                                  210.  F
                                                                                                                                                        or
 i
 nclude
includess n  i
             ne 8
            nine   8 bit
                      bi
                       t s tacked memory
                           stacked     memo   ry devices
                                                     d
                                                     evice  s 404,
                                                                4
                                                                04, n  ine
                                                                       nine        e
                                                                                   xamp  le
                                                                                   example,, t  he highest
                                                                                                the   h
                                                                                                      ighe st address
                                                                                                                a
                                                                                                                dd r ess number
                                                                                                                           numbe  r Add(n)
                                                                                                                                      Add(n ) w  hen the
                                                                                                                                                when    t
                                                                                                                                                        he
co rrespond ing Resistor
corresponding      R
                   esisto r Network
                             N e
                               two   rk (Rn)
                                          (
                                          Rn  )4  06, a
                                                 406,      r
                                                           egis
                                                              te r 408,
                                                         a register 408, aa        a
                                                                                   dd  res
                                                                                   addresss signal
                                                                                             sign a
                                                                                                  l 2  10 is
                                                                                                      210   i
                                                                                                            s 10010
                                                                                                               1
                                                                                                               00 10 w  ou ld be
                                                                                                                       would    b
                                                                                                                                e the
                                                                                                                                    t
                                                                                                                                    he first
                                                                                                                                        fi
                                                                                                                                         rs
                                                                                                                                          t d igit t
                                                                                                                                              digit  o thc
                                                                                                                                                     to t
                                                                                                                                                        he
C PLD 4
CPLD     10 ,a
         410,    PLL 412,
               a PLL    4
                        12, and
                              a
                              nd a    S
                                      PD 4
                                   a SPD      14 .T
                                              414.   he stacking
                                                    The   st
                                                           acking of oft he
                                                                         the       l
                                                                                   ef
                                                                                    t: "I".
                                                                                   left: "
                                                                                         I"
88bit
    b
    i
    t stacked
       s
       t
       acked m   emo
                memoryry d ev ices 404
                           devices    4
                                      04 waswas p rev iou  s
                                                           ly illustrated
                                                  previously    i
                                                                lustra ted         [
                                                                                   0044 ] As
                                                                                   [0044]    As illustrated
                                                                                                 i
                                                                                                 lust r
                                                                                                      ated i n FIG.
                                                                                                             in F
                                                                                                                IG  . 5, 5
                                                                                                                         ,r ank 0
                                                                                                                            rank    i
                                                                                                                                    s active
                                                                                                                                  0 is a
                                                                                                                                       c t
                                                                                                                                         ive w  hen the
                                                                                                                                               when   t
                                                                                                                                                      h
                                                                                                                                                      e
 i
 n FIG.
 in  F
     IG . 3. 3
             . Memory
                Memo   ry devices
                            d
                            ev ice s 4   04 (
                                        404     Ul through
                                                (VI    t
                                                       hrough L   I9) are
                                                                  U9)    a
                                                                         re        Add(n) is
                                                                                   Add(n)   i
                                                                                            s 0,
                                                                                              0
                                                                                              ,C  S1 is
                                                                                                 CSI   i
                                                                                                       s I,
                                                                                                          1
                                                                                                          ,and
                                                                                                             a
                                                                                                             nd CSO
                                                                                                                  CSO is  i
                                                                                                                          s0. Rank
                                                                                                                            O. R
                                                                                                                               ank 1   1isi
                                                                                                                                          s active
                                                                                                                                            a
                                                                                                                                            ct
                                                                                                                                             ive w  hen
                                                                                                                                                    when
 moun ted on
 mounted     o
             n a a surf ace of
                    surface    o
                               f t he front
                                   the   f
                                         ron t side
                                                 s
                                                 ide 0o  ff the
                                                             t
                                                             he m  emo
                                                                  memoryry         t
                                                                                   heA
                                                                                   the  dd (n
                                                                                       Add(n)) is
                                                                                                i
                                                                                                s0 , CSI
                                                                                                   0, CSI i s0
                                                                                                            is  , and
                                                                                                               0, and CSO CSO is
                                                                                                                               i
                                                                                                                               s I.1
                                                                                                                                   . Rank
                                                                                                                                      Rank 2    i
                                                                                                                                                s active
                                                                                                                                             :2 is a
                                                                                                                                                   ct
                                                                                                                                                    ive
 modu le 4
 module    00. M
           400.   emo
                 Memory ry devices
                            device  s 4 04 (
                                        404    U19 t
                                               (V19   hr ough U
                                                      through     27) are
                                                                 V27)    a
                                                                         re        when t
                                                                                   when   he Add(n)
                                                                                          the Add(n ) isi
                                                                                                        s I,
                                                                                                          1
                                                                                                          , CSl
                                                                                                              CS1 i  s1
                                                                                                                     is  , and
                                                                                                                         I, a
                                                                                                                            nd CSO
                                                                                                                                 CSO i  s O.
                                                                                                                                        is 0
                                                                                                                                           .R  ank 3
                                                                                                                                              Rank     i
                                                                                                                                                       s
                                                                                                                                                     3 is
respe ct
       ive ly stacked
 respectively   s
                tacked on  o
                           n memory
                               memo  ry devices
                                           device s 4044
                                                       04 (VI(
                                                             Ul t hrough
                                                                  through          a
                                                                                   ctive when
                                                                                   active  when theA
                                                                                                 the   dd(n) is
                                                                                                      Adden)   i
                                                                                                               s1 ,C
                                                                                                                  I,    S1 is
                                                                                                                      CSt    i
                                                                                                                             s 0,
                                                                                                                               0
                                                                                                                               ,a  nd CSO
                                                                                                                                   and   CSO is
                                                                                                                                              is I.
                                                                                                                                                  1
                                                                                                                                                  .
U 9). Therefore
 V9).  The refore t  he front
                     the  fr
                           ont s i de o
                                 side     f t
                                         of    he f
                                              the   our rank
                                                    four   ra
                                                            nk m   emo
                                                                  memoryry
m odu le
modules s 400
            4
            00 includes
                 in
                  clud  es two
                            t
                            wo r  a nks (rank
                                  ranks    (
                                           rank 0  0a nd rank
                                                      and   r
                                                            ank 2 )
                                                                  .
                                                                  2).              [
                                                                                   0045 ] Because
                                                                                   [0045]     B
                                                                                              e cause the
                                                                                                       t
                                                                                                       he row
                                                                                                           r
                                                                                                           ow a ddressa
                                                                                                               address  nd column
                                                                                                                        and c
                                                                                                                            olumn address
                                                                                                                                     a
                                                                                                                                     ddress m ay
                                                                                                                                             may
                                                                                   d
                                                                                   if er between
                                                                                   differ b
                                                                                          etween different
                                                                                                    d
                                                                                                    iferent memory
                                                                                                            memo  ry device
                                                                                                                      d
                                                                                                                      evice densities,
                                                                                                                             d
                                                                                                                             ensit
                                                                                                                                 ies,t he CPLD
                                                                                                                                       the C
                                                                                                                                           PLD
[
0038] The
[0038]   The re g
                ister4
              register  08 is
                        40S   i
                              sused
                                u
                                sed t o synchronize
                                      to s
                                         ynchron ize t  he incom-
                                                        the  i
                                                             n
                                                             com  -                may employ
                                                                                   may    employ twot
                                                                                                    wo different
                                                                                                          d
                                                                                                          ife
                                                                                                            ren t d ecoding schemes:
                                                                                                                    decoding   s
                                                                                                                               cheme s: a a Row
                                                                                                                                            Row
i
ng address
ing a
    dd re
        s s and
             a
             nd control
                  c
                  ontro l signals
                            s
                            ignals with
                                     w
                                     ith respect
                                          re
                                           spec t t od
                                                    to  if erent
                                                               ial
                                                        differential               Add res
                                                                                   Addresss D ecod ing scheme,
                                                                                              Decoding   s
                                                                                                         cheme, and
                                                                                                                  a
                                                                                                                  nd aaC o
                                                                                                                         lumn A
                                                                                                                        Column    ddress Decod-
                                                                                                                                 Address  De
                                                                                                                                           cod -
c
lock signals
clock s
      ignals 20S
              2
              08 ( c
                   lk and
                   (clk a
                        nd cllen).
                              c
                              lk_n),A lso,t
                                      Also, her
                                            the e g
                                                  is ter 40S
                                                register  408 m ay
                                                               may
                                                                                   i
                                                                                   ng scheme.
                                                                                   ing  s
                                                                                        cheme . The
                                                                                                  T
                                                                                                  he fol
                                                                                                       low ing n
                                                                                                      following  on-
                                                                                                                   lim i
                                                                                                                       ting example
                                                                                                                non-limiting examp le is
                                                                                                                                       i
                                                                                                                                       sused for
                                                                                                                                         used  f
                                                                                                                                               o
                                                                                                                                               r
e
l
im inate the
eliminate  t
           h
           e l oading of
               loading   o
                         f 36
                            36 devices
                                 d
                                 evice s in
                                          i
                                          n case
                                             c
                                             ase ofo
                                                   f stacking
                                                       st
                                                        ack ing oro
                                                                  r
                                                                                   i
                                                                                   lus tra
                                                                                         tion purposes.
                                                                                   illustration  p
                                                                                                 urposes.
l
oading o
loading f 18
        of 1
           8d ev icesi
              devices   nc
                        in ase of
                           case  o
                                 f monolithic
                                    mono l
                                         ithic m  emo
                                                memory ry devices
                                                            d
                                                            evice s
f
rom the
from  t
      he main
          ma
           in controller
                 c
                 ontrolle r b y separating
                              by  s
                                  eparating t he controller
                                              the con trolle r s
                                                               ide
                                                               side                [
                                                                                   0046] A
                                                                                   [0046]   A 512
                                                                                               5
                                                                                               12 M  Byte memory
                                                                                                    MByle  memo ry m odu le m
                                                                                                                     module   ay be
                                                                                                                             may   b
                                                                                                                                   e build
                                                                                                                                      b
                                                                                                                                      u i
                                                                                                                                        ld with
                                                                                                                                            w
                                                                                                                                            ith
s
ignal
    ing with
signaling wi
           th m  emo
                memoryry s ide signal
                           side  s
                                 ignal loading
                                         l
                                         o
                                         ading fan-{)ut.
                                                  f
                                                  an-ou t.                         e
                                                                                   i
                                                                                   the r two
                                                                                   eithcr t
                                                                                          wo rank of
                                                                                              rank  o
                                                                                                    f 256
                                                                                                      2
                                                                                                      56 MByle
                                                                                                          MBy te density
                                                                                                                  d
                                                                                                                  ensity perr
                                                                                                                          per ank o
                                                                                                                              rank r four
                                                                                                                                   or four ranks
                                                                                                                                           r
                                                                                                                                           anks
                                                                                   o
                                                                                   f1
                                                                                   of)28M
                                                                                       28   Byte d
                                                                                           MByle   ens
                                                                                                     ity p
                                                                                                  density err
                                                                                                          per ank. However,
                                                                                                              rank. Howeve r
                                                                                                                           ,a  a128
                                                                                                                                 1
                                                                                                                                 28 M  bi
                                                                                                                                     Mbitt DDR
                                                                                                                                           DDR
[
0039 ] The
[0039]    The P LL 4 12 i
                PLL412   sused
                         is u
                            sed t og
                                  to enerate aaz
                                     generate  ero -delay b
                                               zero-delay   uff
                                                              er
                                                           buffer
of of
off ofsy s
         tem side
       system    s
                 i
                 de i nput d
                      input  iferen tial clock
                            differential clo
                                           ck s ignal s 208
                                                signals  2
                                                         08 (elk
                                                             (c
                                                              lk                   SDRAM h
                                                                                   SDRAM     as different
                                                                                             has d
                                                                                                 if e
                                                                                                    rent characteristics
                                                                                                          c
                                                                                                          haracter
                                                                                                                 is t
                                                                                                                    ics from
                                                                                                                         f
                                                                                                                         rom a   2
                                                                                                                                 56 Mbit
                                                                                                                               a 256  Mbit DDR
                                                                                                                                           DDR
a
nd clk_n).
and  c
     lk—n). B yu
              By  sing aaPLL,
                  using   PLL, the
                                t
                                h e system
                                     s
                                     ystem side
                                            si
                                             de will
                                                 wi
                                                  ll not
                                                       n
                                                       ot see
                                                           s
                                                           e
                                                           et he
                                                              the                  SDRAM device.
                                                                                   SDRAM     d
                                                                                             evice,
l
oading effect
loading  efec t of
                 of either
                     e
                     i
                     the r 181
                             8 differential
                                d
                                if  erent
                                        ial clock
                                              c
                                              l
                                              ock l  oads or
                                                     loads  o
                                                            r 36
                                                               3
                                                               6                   (
                                                                                   0047) A
                                                                                   [0047]  A1 28 Mbit
                                                                                              128 Mbit DDR
                                                                                                         DDR SDRAM
                                                                                                             SDRAM (16Mx8)
                                                                                                                   (
                                                                                                                   16Mx8) has
                                                                                                                           h
                                                                                                                           a
                                                                                                                           s the fol-
                                                                                                                              the f
                                                                                                                                  o
                                                                                                                                  l-
d
if erentials c
differentials  lock loads
               clock  lo
                       ads inin the case
                                 the  c
                                      ase of stacking
                                           of st
                                               acking m   emory
                                                         memory                    l
                                                                                   owing characteristics:
                                                                                   lowing c
                                                                                          hara
                                                                                             c ter
                                                                                                 is
                                                                                                  tic s:
d
evice s.
devices.
[
0 040] The
[0040]   T
         he SPD
              S
              P
              I) 414
                  4
                  14 is aasimple
                      is   s
                           imple 12C
                                 1
                                 2C interface
                                     in
                                      ter
                                        face EEPROM
                                              E
                                              EPROM
t
o hold
III h
    old information
         i
         n
         f o
           rma t
               ion regarding
                    r
                    e
                    ga rding m emory module
                               memory  m
                                       odule for B
                                              for IOS
                                                  BIOS                                          C
                                                                                                onfigurat
                                                                                                        ion
                                                                                                Configuration                 4Mx8x4
                                                                                                                              4M x8x4
d
u ring t
during he power-up
       the power
               -up sequence.
                    s
                    equen ce.                                                                   R
                                                                                                efresh R
                                                                                                Refresh ate
                                                                                                        Rate                  4K
                                                                                                                              4K
                                                                                                R
                                                                                                ow Add
                                                                                                Row  Addre
                                                                                                         ..ss
                                                                                                            ss                AO—A II
                                                                                                                              AO-Alt
[
0 041] The
[0041]    The CPLD
                CPLD 4104
                        10 emulates
                               emulates a  at wo rank
                                              two   r
                                                    a
                                                    nk memory
                                                          memo ry                               C
                                                                                                olumn Address
                                                                                                Column A
                                                                                                       ddre
                                                                                                          ss                  AO—A9
                                                                                                                              AO-A9
module on
module   o
         n the
             th
              e four
                 f
                 o u
                   r rank
                       r
                       a
                       nk m   emo
                             memoryry module
                                       modu  le 4 00. CPLD
                                                 400.  CPLD 4104
                                                               10
a
low  sa
allows  asystem
          s
          ystem h aving a
                  having    m emory socket
                          a memory    s
                                      ocke tw  ith o
                                               with nly two
                                                    only  t
                                                          wo chip
                                                              c
                                                              hip
s
elect signals
select si
        gnal s routed
                r
                outed to
                       t
                       oi  nterface w
                           interface  ith aafour
                                      with     f
                                               our rank
                                                    r
                                                    ank memory
                                                          memory                   [
                                                                                   0048] A
                                                                                   (004S]    2
                                                                                             56 Mbit
                                                                                           A 256  Mbit DDR
                                                                                                         DDR .SDRAM
                                                                                                             SDRAM (32Mx8) bas
                                                                                                                    (32Mx8) h
                                                                                                                            a
                                                                                                                            s the
                                                                                                                               t
                                                                                                                               h
                                                                                                                               e fol-
                                                                                                                                  f
                                                                                                                                  o
                                                                                                                                  l-
module w
module    her
         whereetypically aat
                typically    wo rank
                             two  r
                                  ank memory
                                       memo   ry module
                                                  module couples
                                                           c
                                                           ouples                  l
                                                                                   owing characteristics:
                                                                                   lowing c
                                                                                          hara
                                                                                             cter
                                                                                                is t
                                                                                                   ic s:
w
ith the
with them  emo ry socket.
          memory    s
                    ocket. The
                             The CPLD
                                  CPLD 4  10 determines
                                          410  de
                                                te rmine sw  h
                                                             ich
                                                            which
r
ank f
rank  rom the
     from   t
            he four
                f
                ourr anks to
                     ranks  to activate
                               a
                               ctivate b  a
                                          sed upon
                                         based   u
                                                 pon t he address
                                                       the a
                                                           ddress
a
nd command
and  c
     ommand signals
                si
                 gnals from
                        fr
                         om aam    emo
                                 memoryry c on t
                                               roller coupled
                                            controller  c
                                                        oupled to
                                                                t
                                                                o
t
he memory
the memo  ry module
               module 410.
                        4
                        10. TheT
                               he algorithm
                                    a
                                    lgorithm of of CPLD
                                                    CPLD 4104
                                                            10 is
                                                                is                              C
                                                                                                onf
                                                                                                  igu rat
                                                                                                        ion
                                                                                                Configuration                 8Mx8x4
                                                                                                                              8M x8x4
f
urtherd
further  e
         scr ibed in
        described   i
                    n FIGS.
                       F
                       IGS  . 55a nd 7
                                  and  .
                                       7.                                                       R
                                                                                                efresh Rate
                                                                                                Refresh R
                                                                                                        ate                   8K
                                                                                                                              8K
                                                                                                R
                                                                                                ow Address
                                                                                                Row Addr
                                                                                                       e s
                                                                                                         s                    AO—Al2
                                                                                                                              AO-A12
[
0042] FI(;.
[0042]   F
         IG  . 48
                4
                13 illustrates
                    i
                    lust
                       rate s aa schematic
                                 schema tic diagrdm
                                              d
                                              iagr
                                                 am ofo
                                                      f the
                                                          t
                                                          he                                    C
                                                                                                olumn Addre
                                                                                                Column Addre
                                                                                                           ss
                                                                                                            ..                AO—A9
                                                                                                                              AO-A9
b
ack side
back  s
      i
      de o ft
           of he transparent
              the t
                  r
                  ansparent 727
                              2 bi
                                 t r
                                 bit egistered DDR
                                     registered DDR module
                                                     modu le
4
00 i
400  n accordance
     in a
        cco rdan ce with o
                     with  ne embodiment
                           one  e
                                mbod  imen t ofo
                                               f the
                                                 th
                                                  e presen t
                                                     present
i
nvent
    ion . The
invention. The memory
                memory module
                        modu le 4
                                00 includes
                                400   i
                                      n
                                      clude s 92
                                               9
                                               2contactp
                                                 contact ins
                                                         pins                  [
                                                                               0049] T
                                                                               [0049]   he size
                                                                                        The s
                                                                                            i
                                                                                            ze of the
                                                                                                of t
                                                                                                   h
                                                                                                   ec olumn a
                                                                                                      column ddresses (AO-M)
                                                                                                             addresses (
                                                                                                                       AO-A9
                                                                                                                           ) for
                                                                                                                             f
                                                                                                                             orb oth
                                                                                                                                 both
4
16 on
416 on the
        t
        h
        e back
             b
             ack side
                  s
                  i
                  de for
                      f
                      or connecting
                          c
                          onnec t
                                ing w  ith aamemory
                                       with   memory socket
                                                      s
                                                      ocke t                   12
                                                                                8 M
                                                                               128   bi
                                                                                      t DDR
                                                                                   Mbit   DDR SDRAM
                                                                                                S
                                                                                                DRAM and  a
                                                                                                          nd 256
                                                                                                              2
                                                                                                              56 M bit DDR
                                                                                                                  Mbit  DDR SDRAM
                                                                                                                             S
                                                                                                                             DRAM




                                                                    Appx444
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 45009/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 16 of 18




US 2006/0117152
US 2
   006/0117152 AAl1                                                                                                                     J
                                                                                                                                        un. 1,2006
                                                                                                                                        Jun. 1
                                                                                                                                             ,2006
                                                                             44

d
ev icesm
devices    atch
          match.. However,
                   H oweve  r
                            ,t  he size
                                the  s
                                     ize o f the
                                           of t
                                              he row
                                                   r
                                                   ow address
                                                         a
                                                         ddr es s for
                                                                   f
                                                                   ort he
                                                                       the        [
                                                                                  0055] A
                                                                                  [0055]    2
                                                                                            56 Mbit
                                                                                          A 256  Mbit DDR
                                                                                                        DDR SDRAM
                                                                                                            SDRAM (
                                                                                                                  32Mx8) has
                                                                                                                  (32Mx8) h
                                                                                                                          a
                                                                                                                          s the
                                                                                                                             t
                                                                                                                             h
                                                                                                                             e fol-
                                                                                                                                f
                                                                                                                                o
                                                                                                                                l-
128 M
128    bi
     Mbitt DDR
             DDR SDRAM
                     SDRAM differs
                                 di
                                  ff ers b y o
                                           by  ne row
                                               one   row address
                                                            a
                                                            dd res s line
                                                                      l
                                                                      i
                                                                      ne          l
                                                                                  owing characteristics:
                                                                                  lowing c
                                                                                         har
                                                                                           acter
                                                                                               i s
                                                                                                 tics :
f
rom t
from   he 256
       the  2
            56 M    bi
                     t DDR
                   Mbit  DDR SDRAM
                                 SDRAM (A12). (
                                              Al2 ). The
                                                       The CPLD
                                                             C PLD 4  10
                                                                      410
u
s esa
uses    Row A
     a Row      dd r
                   e
              Addressss Decoding
                         Decod ing scheme
                                      s
                                      ch eme to t
                                                o emulate
                                                   emu late a    t
                                                                 wo rank
                                                              a two  r
                                                                     ank
b
a sed on
based    o
         n 256
             256 M    bi
                    Mbitt D  DR SDRAM
                            DDR     SDRAM D       ev ice T
                                                  Device     echno logy
                                                            Technology
                                                                                                Conf
                                                                                                   igurat
                                                                                                        ion
                                                                                                Configuration                   BMx8x
                                                                                                                                8M x 8 )t' 4
                                                                                                                                           4
memo ry module
memory     modu  le with
                      w
                      ith a afour
                              f
                              o ur rank
                                     r
                                     ank based
                                           b
                                           ased on on 128
                                                        1
                                                        28 Mbit
                                                              Mbit D DR
                                                                    DDR                         R
                                                                                                efresh RAte
                                                                                                Refresh R
                                                                                                        ate                     8K
                                                                                                                                8K
S DRAM Device
SDRAM       Dev ice T  echno logy memory
                      Technology      m emo ry module.
                                                  modu le. Under
                                                              Unde r this
                                                                      t
                                                                      h
                                                                      is                        R
                                                                                                ow Addless
                                                                                                Row A
                                                                                                    ddr
                                                                                                      ess                       AO-Al2
                                                                                                                                AG-AI2
s
c heme
scheme,, address
          addr es s lines
                     l
                     i
                     ne sA  O
                            -All go
                           AO-All     g
                                      o tot
                                          o module
                                            m odu le register
                                                       r
                                                       egi s
                                                           te r4  08 and
                                                                 408  a
                                                                      nd                        C
                                                                                                olumn A
                                                                                                Colwnn  dd
                                                                                                         ress
                                                                                                       Add",,,,                 A0-A9
                                                                                                                                AG-A9
4
18 and
418  a
     nd address
           a
           dd re ss lines
                     l
                     inesA  l2 g
                           A12    oe
                                  goess into
                                         i
                                         n
                                         to CPLD
                                               CPLD 410 4
                                                        10 along
                                                              a
                                                              long with
                                                                     w
                                                                     ith
CSO and
CSO   a
      nd CS1 CSl f  or p
                    for  rope r decoding.
                         proper   decod ing . T  he ref or
                                                Therefore, e
                                                           , thet
                                                                he extra
                                                                    e
                                                                    xtra
a
dd ress line
address   l
          ine A  l2 is
                A12   is used
                         u
                         sed b  y t
                                by  h e CPLD
                                    the  CPLD to  t
                                                  od  eterm  ine which
                                                      determine    wh
                                                                    ich           [
                                                                                  0056] A
                                                                                  [0056]    5
                                                                                            12 M
                                                                                          A 512   bit DDR
                                                                                                 Mbit   DDR SDRAM
                                                                                                            SDRAM (
                                                                                                                  64Mx8) h
                                                                                                                  (64Mx8) as the
                                                                                                                          has t
                                                                                                                              h
                                                                                                                              e fol-
                                                                                                                                 f
                                                                                                                                 o
                                                                                                                                 l-
r
a nk (from
rank  (
      f
      rom t    he f
               the  our r
                    four  anks ) i
                          ranks)   sa
                                   is  ct
                                        ive . The
                                       active.  The decoding
                                                      d
                                                      ecod  ing is i
                                                                   sp er-
                                                                     per-         l
                                                                                  owing characteristics:
                                                                                  lowing c
                                                                                         ha
                                                                                          racteris
                                                                                                 tics :
f
ormed as
formed    as p  reviou sly i
                previously    lustr ated i
                              illustrated   n FIG.
                                            in   F
                                                 IG . 5  5 above.
                                                             a
                                                             bove . For
                                                                      For
e
xamp le
example,, if i
             f address
                address bus
                          bus (  Al2 -AO
                                (A12-AO)  ) h as "1000010101010"
                                              has   "
                                                    1W W 1    010 1010"
a
nd CSO
and  CSO is i
            s"0"
               "
               0" and
                    a
                    nd CSI
                         CSl is i
                                s "1",
                                  "1", then
                                         t
                                         hen rank
                                               r
                                               ank 2    isactivated.
                                                      2 is a
                                                           ctiva ted. InI
                                                                        n
                                                                                                Configuration
                                                                                                C
                                                                                                onf
                                                                                                  igu rat
                                                                                                        ion                     1
                                                                                                                                6 Mx9x
                                                                                                                                16M x 8 x44
t
his p
this r esen
     presentt example,
                 e
                 xamp  le, A  dd (n
                             Add(n)) forf
                                        or A12
                                             Al2 is i
                                                    s"  I" . The
                                                        "J".   The Row
                                                                    Row                         R
                                                                                                efre
                                                                                                R.ef sh
                                                                                                    ....   Ra
                                                                                                            te
                                                                                                         h RAt.                 8K
                                                                                                                                8K
Add re
     s
AddresssD   ecod  ing s
           Decoding     cheme is
                        scheme    i
                                  sfurther
                                     fu
                                      rthe ri lu strated i
                                              illustrated   n FIG.
                                                            in  F
                                                                IG . 6A.
                                                                      6A.                       R
                                                                                                ow Addn:ss
                                                                                                Row   A dd ress                 AO-A t2
                                                                                                                                AG-A12
                                                                                                C
                                                                                                olumn Addmls
                                                                                                Colwnn     Addres
                                                                                                                s               AO-A9
                                                                                                                                    , All
                                                                                                                                AO-A9,AII
 [
 0050 ] FIG.
 [0050]     F
            IG. 6A6A i lus trates aa method
                       iIlustrntes     method f   or decoding
                                                  for  d
                                                       ecod ing row
                                                                  r
                                                                  ow
 a
 dd resse
 addressess in
             i
             n accordance
               a
               ccordance w   ith o
                             with  ne embodiment
                                   one e mbod imen  to  ft
                                                        of hep
                                                           the resent
                                                               present
 i
 nven t
      ion .A
 invention.    module connector
             Amodule    c
                        onnec  tor 602
                                    602 (for
                                          (
                                          for example,
                                               e
                                               xamp   le, the
                                                           t
                                                           he contact
                                                               c
                                                               ontact             [
                                                                                  0 057
                                                                                  [0057]] T  he size
                                                                                             The  s
                                                                                                  i
                                                                                                  ze oft
                                                                                                      of  her
                                                                                                          the    ow addresses
                                                                                                                 row   a
                                                                                                                       ddre  sses (AO-A9)
                                                                                                                                   (AO -A9   ) for
                                                                                                                                                f
                                                                                                                                                o
                                                                                                                                                rb   oth 2
                                                                                                                                                    both   56
                                                                                                                                                           256
 p
 ins4
 pins  02 and
      402   a
            nd 416)
                4
                16) sends
                      s
                      end s signals
                             s
                             ign a
                                 ls t ot
                                      to he CPLD
                                         the  C
                                              PLD 6    04, PLL
                                                       604,  P
                                                             LL 606,
                                                                  6
                                                                  06,             M bi
                                                                                  Mbitt D DR SO
                                                                                         DDR    SDRAM
                                                                                                    RAM and a
                                                                                                            nd 5    12 Mbil
                                                                                                                    512  Mb i t D  DR SDRAM
                                                                                                                                 DDR     S DRAM devices
                                                                                                                                                      d
                                                                                                                                                      evice s
 a
 nd register
 and  r
      egister 608.
               6
               08. The
                   The signals
                          s
                          ignals sent
                                   s
                                   en
                                    tt   oC
                                        to   PLD 604
                                            CPLD    6
                                                    04 include
                                                         i
                                                         nclude csO,
                                                                  c
                                                                  s0,             ma tch
                                                                                       . H
                                                                                  match.    oweve
                                                                                           However,r
                                                                                                   , the
                                                                                                      t
                                                                                                      hes   ize of
                                                                                                            size   of the
                                                                                                                       t
                                                                                                                       hec  o lumn address
                                                                                                                            column    a
                                                                                                                                      dd  res s for
                                                                                                                                                 f
                                                                                                                                                 ort  he2
                                                                                                                                                      the  56
                                                                                                                                                           ~S6
 c
 sl, A
 csl,   dd(n
      Adden),)
             , CAS,
                CAS, R    AS
                        RAS,, WE,
                                WE, C  LKO
                                      CLKO, , and
                                                a
                                                nd CLKO_N.
                                                      CLKO_N   . The
                                                                  The             M bi
                                                                                  Mbitt DDR
                                                                                         DDR SDRAM
                                                                                               SDRAM differd
                                                                                                           if fe rb  y one
                                                                                                                     by  o
                                                                                                                         n e address
                                                                                                                               a
                                                                                                                               ddres s line
                                                                                                                                         l
                                                                                                                                         ine from
                                                                                                                                               f
                                                                                                                                               r
                                                                                                                                               om the t
                                                                                                                                                      he 512
                                                                                                                                                           5
                                                                                                                                                           12
 s
 ign a
     ls sent
 sigrutls s
          ent to
               t
               o PLL
                  P
                  LL 6066
                        06 include
                             in
                              clude CLKO,
                                       CLKO  , and
                                                a
                                                nd CLKO_N.
                                                      CLKO_N   . PLL
                                                                  P
                                                                  LL              Mb i
                                                                                  Mbitt DDR
                                                                                         DDR SDRAM
                                                                                               SDRAM (All).(
                                                                                                           All   ).T  he CPLD
                                                                                                                      The   CPLD 4  10 u
                                                                                                                                    410   se s the
                                                                                                                                          uses  t
                                                                                                                                                heC   olumn
                                                                                                                                                     Column
 r
 e
 lay s the
 relays   t
          h
          e CLKO
             CLKO a  nd CLKO_N
                     and   CLKO_N signals
                                      si
                                       gna l s to register
                                                to  r
                                                    egister 608
                                                              6
                                                              08 a nd
                                                                  and             Add res
                                                                                  Addresss Decoding
                                                                                             D
                                                                                             ecod ing scheme
                                                                                                        s
                                                                                                        c heme to    t
                                                                                                                     oe  mu la
                                                                                                                        emulatete aatwo
                                                                                                                                      t
                                                                                                                                      wo r  anks5
                                                                                                                                            ranks   12 Mbit
                                                                                                                                                    512  Mb i
                                                                                                                                                            t
 memo
'memoryry devices
           dev
             ice s 306.
                   306. Register
                          Register6  08 also
                                    608   a
                                          lso receives
                                               r
                                               e ceive s the
                                                           t
                                                           he follow-
                                                               f
                                                               o
                                                               llow -             b
                                                                                  a sed DDR
                                                                                  based   DDR SDRAM
                                                                                                 SDRAM device d
                                                                                                              ev  ice T  e chno logy memory
                                                                                                                         Technology       memo  ry module
                                                                                                                                                      modu le
 i
 ng signals
 ing  s
      i
      gn  a
          ls from
              f
              rom module
                    modu  le connector
                               c
                               onnec to r 6 02: Add[n-l;O],
                                            602:  Add [n-1;0 ]
                                                             , R  AS,
                                                                 RAS,             w
                                                                                  ith aa four
                                                                                  with     fou
                                                                                             r r ank s 2
                                                                                                 ranks   56 Mbit
                                                                                                         256     Mb it b ased DDR
                                                                                                                         based    DDR SDRAM
                                                                                                                                          SDRAM d      ev ice
                                                                                                                                                       device
 CAS
 CAS,, W  E, B
         WE,   A[1:0], CKE.
              BA(1:0],   CKE .                                                    T
                                                                                  echno  logy memory
                                                                                  Technology     memo ry m     odu
                                                                                                             module.le. Under
                                                                                                                          U nde r this
                                                                                                                                   t
                                                                                                                                   his scheme,
                                                                                                                                          s
                                                                                                                                          cheme  , address
                                                                                                                                                      a
                                                                                                                                                      dd ress
                                                                                  l
                                                                                  ine s AO-A12
                                                                                  lines AO-Al2 go g
                                                                                                  ot o module
                                                                                                     to modu    le register
                                                                                                                     reg
                                                                                                                       iste r 408
                                                                                                                                4
                                                                                                                                08 and
                                                                                                                                     a
                                                                                                                                     nd 4  18 and
                                                                                                                                           418  a
                                                                                                                                                nd address
                                                                                                                                                      a
                                                                                                                                                      dd ress
 [
 0051
[0051]] A    s i
            As  lu s
                   t rated i
                illustrated  n the
                             in t
                                he example
                                    e
                                    xample above,
                                              a
                                              bove, the
                                                     t
                                                     he 256
                                                         2
                                                         56 M  bit
                                                              Mbit
                                                                                  l
                                                                                  ine sA
                                                                                  lines  ll goes
                                                                                        All   g
                                                                                              oes into
                                                                                                    i
                                                                                                    n
                                                                                                    to CPLD
                                                                                                         C PLD 4     10 along
                                                                                                                     410  along w  i
                                                                                                                                   th CSO
                                                                                                                                  with   CSO and
                                                                                                                                               and C   SI for
                                                                                                                                                      CS1   f
                                                                                                                                                            o
                                                                                                                                                            r
 memo
 memoryry d evice s has
            devices   h
                      as ana
                           n extra
                              e
                              x t
                                ra row
                                    r
                                    ow add r e
                                             s
                                        addresss line
                                                  l
                                                  i
                                                  ne (AU)
                                                      (Al2)w  hen
                                                             when
                                                                                  p
                                                                                  r oper decoding.
                                                                                  proper  decoding . Therefore,
                                                                                                      The ref  o re,t  he address
                                                                                                                       the  a
                                                                                                                            dd ress l i
                                                                                                                                      ne All
                                                                                                                                      line  All i s used
                                                                                                                                                  is  u
                                                                                                                                                      sed b y
                                                                                                                                                            by
 c
 ompa  red t
 compared    ot
             to h e 128
                the   1
                      28 M  b
                            itm
                          Mbit   emory d
                                 memory  ev ice s
                                                . Register
                                         devices.  R
                                                   eg is
                                                       ter 608
                                                            6
                                                            08 o f
                                                                 of
                                                                                  t
                                                                                  he CPLD
                                                                                  the  CPLD t  o determine
                                                                                              to  d
                                                                                                  eterm ine w     hich r
                                                                                                                 which    ank (from
                                                                                                                          rank  (f
                                                                                                                                 rom t   he f
                                                                                                                                         the  ourr
                                                                                                                                              four   anks
                                                                                                                                                    ranks)) is
                                                                                                                                                             i
                                                                                                                                                             s
aafour
   f
   o u
     rr  ank memory
         rank  memo  ry module
                          modu le emulating
                                   e
                                   mulat
                                       ing a  atwo bank
                                                two b
                                                    ank memory
                                                          memory
                                                                                  a
                                                                                  ctive. The
                                                                                  active.  The decoding
                                                                                                d
                                                                                                ecod ing i   sp
                                                                                                             is   erformed as
                                                                                                                 perfonned      a
                                                                                                                                s previously
                                                                                                                                   p
                                                                                                                                   r eviou  sly illustrated
                                                                                                                                                  i
                                                                                                                                                  l u st
                                                                                                                                                       ra ted
 modu le r
 module    eceive s an
           receives   a
                      n address
                         addre ss with
                                   w
                                   ith an
                                       an address
                                           address size
                                                    s
                                                    ize matching
                                                         matching
                                                                                  i
                                                                                  nF
                                                                                  in  IG .5
                                                                                      FIG.  5above.
                                                                                              a
                                                                                              bove . For
                                                                                                      F
                                                                                                      o re  xamp
                                                                                                            example,le, if i
                                                                                                                           faddress
                                                                                                                              a
                                                                                                                              ddre ss bus
                                                                                                                                        b
                                                                                                                                        u s (All,
                                                                                                                                              (
                                                                                                                                              All , A9-AO)
                                                                                                                                                      A9-AO )
 t
 he addre~s
 the addre ss size of
               si:a: of the
                        t
                        hel  owe r density
                             lower dens
                                      ity m  emo ry devices
                                            memory    d
                                                      evices (128
                                                              (128
                                                                                  h
                                                                                  a s "100110101010"
                                                                                  has  "
                                                                                       100 110 10 10 10" a   nd CSO
                                                                                                             and    CSO i  s "0"
                                                                                                                           is  "
                                                                                                                               0" and
                                                                                                                                   a
                                                                                                                                   nd CSl CSI isi
                                                                                                                                                s ")",
                                                                                                                                                   "1", t hen
                                                                                                                                                          then
 Mbit)
     , i.e.
 Mbil),  i.
          e
          . AD-All.
              A
              O-A  ll . Ino
                         In the r wnrds,
                            other  w
                                   ords
                                      , t he address
                                          the address signal
                                                       s
                                                       ignal f r
                                                               om
                                                              from
                                                                                  r
                                                                                  ank 2
                                                                                  rank    i
                                                                                          sa
                                                                                        2 is ct
                                                                                              iva ted. I
                                                                                             activated.  n this
                                                                                                         In   t
                                                                                                              h
                                                                                                              i sp   resen
                                                                                                                    presentt example,
                                                                                                                               e
                                                                                                                               xamp  le,A    dd
                                                                                                                                           Add (n ) for
                                                                                                                                                 en)  f
                                                                                                                                                      or All
                                                                                                                                                          All
 t
 he module
 the m odu le connector
                c
                onnec  tor 608
                            608 does
                                  d
                                  oes not
                                       n
                                       ot inclUde
                                            i
                                            nc
                                             lude the
                                                    t
                                                    h e extra
                                                         e
                                                         xt
                                                          r a row
                                                               r
                                                               ow
                                                                                  i
                                                                                  s "I".
                                                                                  is  "
                                                                                      1"
                                                                                       . The
                                                                                           The Column
                                                                                                 Co
                                                                                                  lumn Address
                                                                                                            A dd  ress D   ecod ing scheme
                                                                                                                          Decoding      s
                                                                                                                                        cheme i    s further
                                                                                                                                                   is  f
                                                                                                                                                       ur
                                                                                                                                                        the r
 a
 ddre s
addresss line
           l
           ine AU.
                Al2.
                                                                                  i
                                                                                  l ustra
                                                                                        ted i
                                                                                  illustrated n FIG.
                                                                                              in  F
                                                                                                  IG . 68.
                                                                                                        6 B.
[
0052
[0052]] CPLD
           CPLD 604604 a l
                         so ensures
                         also  e
                               nsu res t hat all
                                         that al c ommand
                                                   command~ s forf
                                                                 or aa            [
                                                                                  0058 ] F
                                                                                  [0058]    IG . 6
                                                                                            FIG.   B illustrates
                                                                                                   68  i
                                                                                                       lustrates aamethod
                                                                                                                    method f  or decoding
                                                                                                                              for decod ing column
                                                                                                                                              c
                                                                                                                                              olumn
t
wo r
two   ank memory
      rank  memo ry module
                      m
                      odu le c onveyed by
                               conveyed     b
                                            y the
                                               t
                                               hem  odu le connec-
                                                    module   c
                                                             onne  c-             a
                                                                                  dd ressesi
                                                                                  addresses  na
                                                                                             in c cordance with
                                                                                                accordance    w
                                                                                                              i
                                                                                                              th o ne embodiment
                                                                                                                   one e mbodimen   to ft
                                                                                                                                       of hep
                                                                                                                                          the resent
                                                                                                                                              present
t
or 602
tor 602 a re also
          are  a
               l
               so perfonned
                    p
                    erformed on  o
                                 nt  he four
                                     the  f
                                          our rank
                                                r
                                                a
                                                nk m  emo  ry mod-
                                                      memory     m
                                                                 od -             i
                                                                                  nvention .A
                                                                                  invention. Am  odu le c
                                                                                                module   onnec to
                                                                                                         connectorr 602
                                                                                                                    602 (for
                                                                                                                          (
                                                                                                                          for example,
                                                                                                                               e
                                                                                                                               xamp  le, the
                                                                                                                                           t
                                                                                                                                           h
                                                                                                                                           e contact
                                                                                                                                              c
                                                                                                                                              ontact
u
les, For
ules.   F
        or e xamp le
             example,, C  PLD 604
                         CPLD     6
                                  04 generates
                                        g
                                        ene rates r es2 and
                                                    rcs2   a
                                                           nd r  es3,
                                                                 res3,            p
                                                                                  ins 402
                                                                                  pins 4
                                                                                       02 and
                                                                                            a
                                                                                            nd 4 16 ) sends
                                                                                                 416)  s
                                                                                                       end s signals
                                                                                                              s
                                                                                                              ignals to the
                                                                                                                      to  t
                                                                                                                          h
                                                                                                                          e CPLD
                                                                                                                             C PLD 604,
                                                                                                                                      6
                                                                                                                                      04, PLL
                                                                                                                                            PLL 606,
                                                                                                                                                 6
                                                                                                                                                 06,
b
eside
besidessr es0 and
          resO and resl off
                    resl  o
                          ff of
                              o
                              f CSO,
                                 CSO , CSI
                                        CSI and
                                              a
                                              nd Add(n)
                                                   Add(n) from
                                                            f
                                                            rom t  he
                                                                   the            a
                                                                                  nd register
                                                                                  and  r
                                                                                       e
                                                                                       g i
                                                                                         ste r 608.
                                                                                                6
                                                                                                08. The
                                                                                                     The signals
                                                                                                          s
                                                                                                          ignals sent 10
                                                                                                                  sent t
                                                                                                                       o CPLD
                                                                                                                          C PLD 6046
                                                                                                                                   04 includeCSO,
                                                                                                                                        i
                                                                                                                                        nc
                                                                                                                                         lude C  SO,
memo
memoryry controller
           c
           ontroller side.
                      s
                      ide. CPLD
                            CPLD 6   04 also
                                     604  a
                                          l
                                          so g ene rates res2
                                               generates  r
                                                          es2 w  hen
                                                                when              CSI,A
                                                                                  CS1,   dd(n-1)
                                                                                        Add(n-1),, CAS,
                                                                                                    CAS, R   AS
                                                                                                           RAS,, WE,
                                                                                                                  WE,C   LKO
                                                                                                                       CLKO, , and
                                                                                                                                 a
                                                                                                                                 nd CLKO_N.
                                                                                                                                      CLKO _  N. The
                                                                                                                                                 The
CSO Auto
CSO   Auto Precharge
             P
             recharge all
                        a
                        l Banks
                            Banks Commands
                                    Command    sa re issued.
                                                  are i
                                                      s
                                                      sued . CPLD
                                                               CPLD               s
                                                                                  ignals sent
                                                                                  signals se
                                                                                           n tt o PLL
                                                                                                to PLL 606
                                                                                                        606 include
                                                                                                              i
                                                                                                              nclude CLKO,
                                                                                                                       CLKO , and
                                                                                                                                a
                                                                                                                                nd CLKO_N.
                                                                                                                                     CLKO_    N
                                                                                                                                              . PLL
                                                                                                                                                 P
                                                                                                                                                 LL
6
04 a
604  lso generates
     also  g
           ene rates res3
                      r
                      es3 when
                            when CS1
                                   CSl Auto
                                         Auto Precha rge all
                                               Precharge   a
                                                           l B  ank
                                                               Bankss             r
                                                                                  e
                                                                                  lays CLKO
                                                                                  relays  CLKO and a
                                                                                                   nd C  LKO_N s
                                                                                                        CLKO_N      igna ls t
                                                                                                                    signals   o r
                                                                                                                              to  egister 608
                                                                                                                                  register  608 a nd
                                                                                                                                                 and
Command
Commands   s are
               a
               r
               e issued.
                  i
                  ssued . CPLD
                           CPLD 604 6
                                    04 also
                                         a
                                         lso generates
                                              generate sr es2 w
                                                          res2   hen
                                                                when              memo ry d
                                                                                  memory    evice s 306.
                                                                                            devices  3
                                                                                                     06. R  egis
                                                                                                               te r 608
                                                                                                           Register 608 also
                                                                                                                          a
                                                                                                                          lso receives
                                                                                                                               r
                                                                                                                               e ce
                                                                                                                                  ive  st he follow-
                                                                                                                                          the f
                                                                                                                                              o
                                                                                                                                              llow -
CSO A
CSO     u
        to Refresh
       Auto  Refresh C  ommand
                       Commands   s arc
                                      a
                                      re issued.
                                           i
                                           s
                                           sued . CPLD
                                                    C
                                                    PLD 604 6
                                                            04 also
                                                                  a
                                                                  l
                                                                  so              i
                                                                                  ng signals
                                                                                  ing  s
                                                                                       i
                                                                                       gna ls from
                                                                                                f
                                                                                                rom module
                                                                                                       m
                                                                                                       odu le connector
                                                                                                                 c
                                                                                                                 onnector 602:
                                                                                                                             6
                                                                                                                             02: Add{n;O),
                                                                                                                                   Add [n;0 ]
                                                                                                                                            , R  AS,
                                                                                                                                                RAS,
g
ener a te
generatess r es3 w
             res3   hen C
                   when     SI A
                           CS1    uto R
                                 Auto     efresh C
                                         Refresh    ommand
                                                    Commands  s area
                                                                   re             CAS
                                                                                  CAS,, WE,
                                                                                         WE, B  A[1:0 ]
                                                                                               BA[1:0],, CKE.
                                                                                                          CKE .
i
s
sued  . CPLD
issued.  CPLD 6046
                 04 also
                     al
                      so g enera tes rcs2
                           generates   r
                                       e
                                       s2 when
                                            when CSO
                                                   CSO Load
                                                        Load Mode
                                                                Mode
Registe
Registerr C ommand
           Commands  s are
                         a
                         re issued.
                              i
                              sued . CPLD
                                       CPLD 6   04 also
                                                604  al
                                                      so generates
                                                           g
                                                           ene rate s             [
                                                                                  0059] As
                                                                                  [0059]   A
                                                                                           s illustrated
                                                                                              i
                                                                                              l ustrated ininthe example
                                                                                                              the e
                                                                                                                  xamp  le above , the
                                                                                                                            above,  t
                                                                                                                                    he 512 Mbit
                                                                                                                                        512  Mbit
r
es3 when
res3  w h
        en C  Sl Load
             CS1  Load Mode
                         Mode Register
                                 Register Commands
                                            C
                                            ommand    s are
                                                         a
                                                         rei  ssued .
                                                              issued.             memo ry d
                                                                                  memory   evice s has
                                                                                           deVices   h
                                                                                                     as ana
                                                                                                          n extra
                                                                                                              e
                                                                                                              xtra c o
                                                                                                                     lumn address
                                                                                                                    COIUlJUl  a
                                                                                                                              ddress line
                                                                                                                                      l
                                                                                                                                      ine (All)
                                                                                                                                            (
                                                                                                                                            All)
                                                                                  when "'(Impared
                                                                                  when  c
                                                                                        ompa red toto lhe
                                                                                                      t
                                                                                                      he 256
                                                                                                           2
                                                                                                           56 M  bit m
                                                                                                                Mbil   emo ry devices.
                                                                                                                      memury   devices. Register
                                                                                                                                         R
                                                                                                                                         egis ter
[
0053 ] H
[0053]      oweve
           However,r
                   , asa
                       s previously
                           p
                           r eviou sly mentioned,
                                        men   tioned , a a memory
                                                           memory                 6
                                                                                  08 o
                                                                                  608  fa
                                                                                      of  afour
                                                                                           f
                                                                                           our r ank memory
                                                                                                 rank  memo  ry m  odule emulating
                                                                                                                  module  emu la
                                                                                                                               ting aatwo
                                                                                                                                        t
                                                                                                                                        wo r a nk
                                                                                                                                             rank
module m
module     ay abo
          may  a
               lso beb
                     eb  ui
                          lt u
                         built sing t
                               using wo d
                                     two  ev   ice families
                                          device     f
                                                     ami
                                                       lies w h
                                                              ich
                                                             which                memo ry m
                                                                                  memory    odule receives
                                                                                           module    r
                                                                                                     e
                                                                                                     ceive  s an
                                                                                                               a
                                                                                                               n address
                                                                                                                  address with
                                                                                                                           w
                                                                                                                           i th an address
                                                                                                                                 an address s ize
                                                                                                                                              size
o
nly d
only  i
      ff ers in
      differs i
              nt hei
                   r column
                 their c
                       olumn address
                                addres
                                     s si
                                        s
                                        iz....e
                                            ,    a
                                                 nd h
                                              e, and ave the
                                                     haw   t
                                                           h
                                                           e same
                                                              s
                                                              ame                 match
                                                                                      ing the
                                                                                  matching  t
                                                                                            he address
                                                                                                 a
                                                                                                 dd ress size
                                                                                                           si
                                                                                                            ze of
                                                                                                                of the lower
                                                                                                                    the  l
                                                                                                                         owe r density
                                                                                                                                d
                                                                                                                                en s
                                                                                                                                   ity memory
                                                                                                                                         memory
r
ow address
row   a
      dd ress size.
               si
                ze. TheT
                       he f(lllllwing
                            f
                            ollow ing example
                                       e
                                       xamp     le il\ustmles
                                                     i
                                                     lustra
                                                          tes lhis
                                                               t
                                                               h
                                                               is                 d
                                                                                  evices (256
                                                                                  devices (
                                                                                          256 Mbit),
                                                                                                Mbit), i.e.
                                                                                                        i
                                                                                                        .
                                                                                                        e
                                                                                                        . A  O-Al2
                                                                                                            AO-A12. .
s
i
tua t
    ion a
situation  nd describes
           and describe s the
                           t
                           heC   olumn D
                                Column   e  cod
                                         Decodinging Scheme.
                                                       S
                                                       cheme .
                                                                                  [
                                                                                  0060
                                                                                  [0060]] CPLD
                                                                                           C PLD 6046
                                                                                                    04 also
                                                                                                         a
                                                                                                         l
                                                                                                         so ensures
                                                                                                              e
                                                                                                              nsures that
                                                                                                                      t
                                                                                                                      ha
                                                                                                                       t all
                                                                                                                           a
                                                                                                                           l commands
                                                                                                                               c
                                                                                                                               ommand  s for
                                                                                                                                          f
                                                                                                                                          or aa
[
0054 ] A
[0054]      1
            024 M
          A 1024   by
                    te memory
                  Mbyte  m emory m odu le m
                                   module  ay b
                                          may  eb
                                               be  uild w
                                                  build  ith
                                                         with                     t
                                                                                  wo rank
                                                                                  two  ra
                                                                                        nk m emo ry module
                                                                                            memory    m
                                                                                                      odu le conveyed
                                                                                                              c
                                                                                                              onveyed byb
                                                                                                                        y the module
                                                                                                                           the module connec-
                                                                                                                                       c
                                                                                                                                       onnec-
e
i
the r two
either t
       wo rank of
           rank o
                f 512
                   5
                   12 MByte
                        Mby te density
                               densi
                                   ty per
                                        p
                                        e
                                        r rank
                                           r
                                           ank or
                                                o
                                                rf our r
                                                   four anks
                                                        ranks                     t
                                                                                  or 602
                                                                                  tor 6
                                                                                      02 are
                                                                                           a
                                                                                           r
                                                                                           e also
                                                                                               a
                                                                                               lso perfonned
                                                                                                    p
                                                                                                    erformed o  n the
                                                                                                                on t
                                                                                                                   he f
                                                                                                                      our rank
                                                                                                                      four r
                                                                                                                           ank memory
                                                                                                                                 memo ry m od
                                                                                                                                            -
                                                                                                                                          mod-
o
f2 56 M
of256    Byte d
       MByte   ensi
                  ty p
              density  er rank.
                       per r
                           ank. However,
                                 H
                                 oweve  r
                                        , the
                                          t
                                          he 256
                                              2
                                              56 Mbit
                                                  MbitD   DR
                                                        DDR                       u
                                                                                  les
                                                                                    . For
                                                                                  ules.  F
                                                                                         or e xamp le
                                                                                             example,, CPLD
                                                                                                        CPLD 604 6
                                                                                                                 04 generates
                                                                                                                     g
                                                                                                                     enerates res2
                                                                                                                                r
                                                                                                                                es2 and
                                                                                                                                     and res3,
                                                                                                                                          r
                                                                                                                                          es3
                                                                                                                                            ,
SDRAM has
SDRAM     h
          as different
              d
              i
              fferent characteristics
                       cha
                         r acter
                               istics from
                                       f
                                       r
                                       om aa512
                                              5
                                              12 Mbit
                                                  MbitD   DR
                                                        DDR                       b
                                                                                  eside sr
                                                                                  besides  e
                                                                                           s0 and
                                                                                          resO  a
                                                                                                nd res1
                                                                                                    r
                                                                                                    esl o fo
                                                                                                         off f CSO,
                                                                                                             of CSO, CS1
                                                                                                                     CSI and
                                                                                                                          a
                                                                                                                          nd A  dd(n) from
                                                                                                                               Add(n)  f
                                                                                                                                       r
                                                                                                                                       om the
                                                                                                                                            t
                                                                                                                                            h
                                                                                                                                            e
SDRAM
SDRAM.  .                                                                         memo
                                                                                  memoryry c
                                                                                           on trol
                                                                                                 lers
                                                                                           controller ide.C
                                                                                                      side.  PLD 604
                                                                                                            CPLD   6
                                                                                                                   04 a
                                                                                                                      lso generates
                                                                                                                      also g
                                                                                                                           ener atesres2 w
                                                                                                                                     res2 hen
                                                                                                                                          when




                                                                   Appx445
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 45109/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 17 of 18




US 2006/0117152
US 2
   006/0117152 AAl1                                                                                                                                          J
                                                                                                                                                             un. 1,2006
                                                                                                                                                             Jun. 1
                                                                                                                                                                  ,2006
                                                                                                55

 CSO A
 CSO     uto Precharge
        Auto    P
                recha    rge all a
                                 l Banks
                                      Bank  s Commands
                                                  Command      s are
                                                                   a
                                                                   re issued.
                                                                        i
                                                                        ssued   . CPLD
                                                                                     CPLD            [
                                                                                                     0067 ] T
                                                                                                     [0067]    he A
                                                                                                               The  uto Precharge
                                                                                                                   Auto   P
                                                                                                                          recharge c i
                                                                                                                                     rcu  itry 808
                                                                                                                                     circuitry   $
                                                                                                                                                 08 receives
                                                                                                                                                     r
                                                                                                                                                     ece
                                                                                                                                                       ive s Chip
                                                                                                                                                               Chip
 604 also
 604   a
       lso generates
              g
              en e ra te  s rcs3
                              r
                              es3 w    hen CSI
                                      when      C Sl Auto
                                                       Auto Precharge
                                                                P
                                                                recha  rge a    l B
                                                                                all   ank
                                                                                     Banks s         S
                                                                                                     elect (
                                                                                                     Select  CS ) signal,
                                                                                                             (CS)  s
                                                                                                                   ignal, Row
                                                                                                                            R
                                                                                                                            ow Address
                                                                                                                                 A ddress Strobe
                                                                                                                                             S
                                                                                                                                             trobe (RAS)
                                                                                                                                                     (
                                                                                                                                                     RAS ) signal,
                                                                                                                                                             s
                                                                                                                                                             ignal,
 Command
 Commands     sa  r e issued.
                  arc    is
                          sued  . CPLD
                                     C PLD 604   604 also
                                                        a
                                                        l
                                                        so generates
                                                               g
                                                               ene ra te s rcs2r
                                                                               e
                                                                               s2 w     hen
                                                                                       when          Column A
                                                                                                     Column     ddre
                                                                                                                   ss Strobe
                                                                                                               Address  S
                                                                                                                        trobe (CAS)
                                                                                                                                (
                                                                                                                                CAS ) s  ignal, and
                                                                                                                                        signal,  a
                                                                                                                                                 nd W  r
                                                                                                                                                       ite Enable
                                                                                                                                                      Write  E
                                                                                                                                                             nab le
 CSO Auto
 CSO    Auto Rerresh
                 R
                 ef  re sh C    ommand
                               Commands       s are a
                                                    re issued.
                                                          i
                                                          s
                                                          sued  . C   PLD 6
                                                                     CPl..D      04 a
                                                                                 604     lso
                                                                                         also        (WE
                                                                                                     (WE)) signal.
                                                                                                            s
                                                                                                            i
                                                                                                            gna l
                                                                                                                . This
                                                                                                                   T
                                                                                                                   his m odule 8
                                                                                                                        module   08 detects
                                                                                                                                BOIi d
                                                                                                                                     ete  ct
                                                                                                                                           s auto
                                                                                                                                               a
                                                                                                                                               u
                                                                                                                                               to precharge
                                                                                                                                                    p
                                                                                                                                                    re
                                                                                                                                                     cha rge c ycle
                                                                                                                                                              cycle
 g
 ene  rate
 generates s rcs3
                r
                es3 w       hen CSt
                          when       CSl Auto Au to Refresh
                                                        Refr esh C    omm
                                                                     Conunands and  s are ar
                                                                                           e         i
                                                                                                     fi
                                                                                                     if nputs are
                                                                                                        inputs are a
                                                                                                                   sserted properly
                                                                                                                   assened   p
                                                                                                                             roperly t o i
                                                                                                                                       to  ndicate auto
                                                                                                                                           indicate a
                                                                                                                                                    uto prechargc
                                                                                                                                                         pr
                                                                                                                                                          e cha rgc
 i
 sued  .C
 issued.     PLD 6
            CPLD       04 also
                      604     a
                              l
                              so generates
                                     g
                                     ener   ate  s rcs2
                                                     r
                                                     est when
                                                            when CSOCSO LoadLoad Mode Mode           c
                                                                                                     ommand
                                                                                                     command. .
 Regis te
 Register r Commands
              Command        s are a
                                   re issued.
                                         i
                                         s
                                         sued    . CPLD
                                                      CPLD 6     04 also
                                                                 604   a
                                                                       lso g    ene  r ate
                                                                                generates  s
                                                                                                     [
                                                                                                     0068 ] T
                                                                                                     [0068]    he output
                                                                                                               The  o
                                                                                                                    utput or
                                                                                                                           of all
                                                                                                                               a
                                                                                                                               l three
                                                                                                                                   t
                                                                                                                                   h
                                                                                                                                   ree sub
                                                                                                                                         s
                                                                                                                                         ub circuitries
                                                                                                                                             c
                                                                                                                                             i
                                                                                                                                             rcu i
                                                                                                                                                 trie s (LMR
                                                                                                                                                         (
                                                                                                                                                         LK 4R 804,
                                                                                                                                                                8
                                                                                                                                                                04,
 r
 es3 w
 res3    hen CSt
        when    C SI Load Load ModeMode R     eg  iste
                                             Register  r Commands
                                                           Command      s are a
                                                                              re issued.
                                                                                    i
                                                                                    ssued  .
                                                                                                     a
                                                                                                     uto r
                                                                                                     aUl0 efresh B06
                                                                                                          refresh 806 and
                                                                                                                       a
                                                                                                                       nd auto
                                                                                                                           a
                                                                                                                           uto precharge
                                                                                                                                p
                                                                                                                                r echa rge 808)w
                                                                                                                                            808) il
                                                                                                                                                  l go
                                                                                                                                                 will g
                                                                                                                                                      ot o aalogical
                                                                                                                                                         to   l
                                                                                                                                                              og
                                                                                                                                                               ical
 [
 0 061
[0061] ] It   I
              tshould
                 s
                 h  ou ld be  b
                              en    oted that
                                   noted     t
                                             h at thet
                                                     he internal
                                                          i
                                                          nte rna l cireuitry
                                                                      c
                                                                      ircu  it ry i   nt
                                                                                      in  he
                                                                                          the        d
                                                                                                     evice OR
                                                                                                     device  OR 810
                                                                                                                 810 w hich will
                                                                                                                      which  w
                                                                                                                             i l
                                                                                                                               l d r
                                                                                                                                   ive another
                                                                                                                                   drive ano
                                                                                                                                           ther level
                                                                                                                                                  l
                                                                                                                                                  e
                                                                                                                                                  vel ofo
                                                                                                                                                        fO ORR logic
                                                                                                                                                               l
                                                                                                                                                               ogic
 CPLD 410
CPLD       4
           10 forf
                 or Row Row Address
                                Add  re ss D   ecod
                                              Decodinging a   nd Column
                                                              and   Column Address
                                                                                 A dd  re ss         8
                                                                                                     12 and
                                                                                                     B12  a
                                                                                                          nd 814
                                                                                                              8
                                                                                                              14 a  l
                                                                                                                    ong w
                                                                                                                   along  ith e
                                                                                                                          with i
                                                                                                                               the rh
                                                                                                                               either  ighes
                                                                                                                                           t address
                                                                                                                                      highest a
                                                                                                                                              dd ress line (8]4)
                                                                                                                                                       line  (
                                                                                                                                                             8
                                                                                                                                                             14) or
                                                                                                                                                                  o
                                                                                                                                                                  r
 Decod  ing are
 Decoding       a
                red   ife   ren
                      different.t. I  n panicular,
                                      In  p
                                          a rticu  la r, ini
                                                           n the
                                                               t
                                                               he Column
                                                                    Column A       dd  re
                                                                                 Address  ss         i
                                                                                                     t
                                                                                                     's invened
                                                                                                     irs i
                                                                                                         nve r
                                                                                                             ted state
                                                                                                                   s
                                                                                                                   ta
                                                                                                                    te (812).
                                                                                                                         (
                                                                                                                         8
                                                                                                                         12 )
                                                                                                                            .
 Decod  ing scheme,
 Decoding       s
                c heme     , a     u
                                   nique d
                               a unique         ecod  ing circuitry
                                               decoding        c
                                                               ircuit ry is  is required
                                                                                 r
                                                                                 e qu ir  ed
 b
 ecau  se in
 because      i
              n aastandard
                     s
                     tanda    rd DDR DDR m       emo
                                               memory ry module
                                                             m odu le there
                                                                          t
                                                                          he r e i  s only
                                                                                    is  o
                                                                                        nly          [
                                                                                                     0069] The
                                                                                                     [0069]      T i
                                                                                                                   nverted s
                                                                                                               he inverted  ta
                                                                                                                             te d
                                                                                                                            state r
                                                                                                                                  ive s both
                                                                                                                                  drives  b
                                                                                                                                          oth MUX wcsO wcs0 and
                                                                                                                                                              and
 one set
 one   s
       et oro
            f address
                add re  s sl  ine
                              linessa   nd memory
                                       and     memo   ry o   rgan ized a
                                                            organized        sa
                                                                             as  am   atrix
                                                                                     matrix          wesl b
                                                                                                     wcs! l ocks 8t6
                                                                                                          blocks 8
                                                                                                                 16 and
                                                                                                                      a
                                                                                                                      nd 8]8
                                                                                                                          8
                                                                                                                          18 w hich goes
                                                                                                                              which  g
                                                                                                                                     oest  oa
                                                                                                                                          to   r
                                                                                                                                               espective .register
                                                                                                                                             a respective r
                                                                                                                                                          eg
                                                                                                                                                           i ster
 i
 ns
 in  uch that
     such   t
            hati   no
                   in  0rd e r to
                          rder   t
                                 o access
                                     a
                                     c ce s sa   nx
                                                 an     4
                                                        , x8
                                                     x 4,   x
                                                            8 or o
                                                                 rx x16
                                                                      16 cell,
                                                                           c
                                                                           el l,t   wo set
                                                                                   two     s
                                                                                           e
                                                                                           t         8
                                                                                                     20 and
                                                                                                     820 a
                                                                                                         nd 822
                                                                                                              8
                                                                                                              22 and
                                                                                                                  a
                                                                                                                  nd gets
                                                                                                                      ge
                                                                                                                       ts fan-out
                                                                                                                           f
                                                                                                                           a
                                                                                                                           n-ou t into
                                                                                                                                   i
                                                                                                                                   n
                                                                                                                                   to re s0a and
                                                                                                                                       rcsOa  a
                                                                                                                                              nd r es0b or
                                                                                                                                                   rcsOb orresla
                                                                                                                                                            rcsla
 o
 f addresses
 of  addre sse  s needs
                     n
                     eed   s to t
                                ob   e p
                                     be   r ov ided
                                          provided.   . First,
                                                          Fi
                                                           r st, t he Row
                                                                   the   Row address
                                                                                  add  re ss         o
                                                                                                     r rcslb
                                                                                                     or r
                                                                                                        e
                                                                                                        slb e ventually.
                                                                                                              eventually.
 n
 eed
 needsst  o be
          to  b
              ep  r  ov id
                  provided  ed w   ith t
                                   with    he proper
                                           the    p
                                                  rope  rc  on  tro
                                                            controll and
                                                                       and command
                                                                               c
                                                                               ommand                [
                                                                                                     0070] T
                                                                                                     [0070]    he non-inverted
                                                                                                              The  n
                                                                                                                   on-inverted state
                                                                                                                                s
                                                                                                                                tate w
                                                                                                                                     il
                                                                                                                                      l drive
                                                                                                                                     will d
                                                                                                                                          r
                                                                                                                                          ive b oth MUX w
                                                                                                                                                both         cs2
                                                                                                                                                            wcs2
 s
 igna ls then
 signals    t
            hen on  o
                    n aaseparate
                             s
                             epa r ate cycle,
                                          cyc le , t  heC
                                                     the    olumn address
                                                           Column       a
                                                                        dd  re s s needs
                                                                                      n
                                                                                      eed  s         a
                                                                                                     nd wcs3
                                                                                                     and  w
                                                                                                          cs3 b locks 824
                                                                                                                blocks  8
                                                                                                                        24 and
                                                                                                                            a
                                                                                                                            nd 826
                                                                                                                                826 which
                                                                                                                                     w
                                                                                                                                     hich goes
                                                                                                                                           goes t o aar
                                                                                                                                                  to   espective
                                                                                                                                                       respective
 t
 ob
 to  e provided
     be  p
         rov ided with  with itsi
                                t
                                s proper
                                     p
                                     r ope  r control
                                                 contro la   nd command
                                                             and   c
                                                                   ommand signals   s
                                                                                    igna  ls         r
                                                                                                     egis
                                                                                                        te r 828
                                                                                                     register 8
                                                                                                              28 and
                                                                                                                  a
                                                                                                                  nd 830
                                                                                                                       8
                                                                                                                       30 and
                                                                                                                          and gets fan-out
                                                                                                                               gets f
                                                                                                                                    an
                                                                                                                                     -ou t i
                                                                                                                                           nto r
                                                                                                                                           into  es2a and
                                                                                                                                                 rcs2a and res2b
                                                                                                                                                            rcs2b
 i
 no
 in  rde r to
     order    t
              o read
                  r
                  ead or   o
                           rw   rite to
                               write     t
                                         ot  h at panicular
                                             that    p
                                                     articu  la rc  ell.
                                                                    cell.                            o
                                                                                                     r rcs3a
                                                                                                     or r
                                                                                                        e
                                                                                                        s3a o  rr
                                                                                                              or  o
                                                                                                                  s3b eventually.
                                                                                                                 rcs3b  e
                                                                                                                        ven
                                                                                                                          tually
                                                                                                                               .
 [
 0 062
[0062] ] F    IG
              FIG.. 7   7 illustrates
                            i
                            l ust r ate s a  amethod
                                                 m ethod f    or emulating
                                                              for  emu la  ting aatwo    two
                                                                                                     [
                                                                                                     0 071] M
                                                                                                     [0071]      any other
                                                                                                                Many   o
                                                                                                                       t her families
                                                                                                                              f
                                                                                                                              ami
                                                                                                                                l ies of
                                                                                                                                      ofm  emo
                                                                                                                                          memoryry devices
                                                                                                                                                      d
                                                                                                                                                      ev
                                                                                                                                                       ice  s oro
                                                                                                                                                                r densi·
                                                                                                                                                                   d
                                                                                                                                                                   en si-
 r
 a nk memory
 rank   m emo  ry module
                      m  odu le w    ith aaf
                                     with        o ur r
                                                 four   a nk m
                                                        rank     emo
                                                                memory ry m     odu
                                                                               modulele in in
                                                                                                     t
                                                                                                     ies of
                                                                                                     ties o
                                                                                                          fm emo  ry devices
                                                                                                             memory    d
                                                                                                                       ev ices (not
                                                                                                                               (n
                                                                                                                                o t shown)
                                                                                                                                    s
                                                                                                                                    hown  )m  ay b
                                                                                                                                             may   e used
                                                                                                                                                   be  u
                                                                                                                                                       sed t o build
                                                                                                                                                             to bu
                                                                                                                                                                 ild t he
                                                                                                                                                                       the
 a
 c co rdance w
accordance        i th one
                  with      o
                            ne embodiment
                                   embod   imen     t o f the
                                                        of  t
                                                            h e present
                                                                  p
                                                                  resen  t invention.
                                                                               i
                                                                               nven  t ion .
                                                                                                     f
                                                                                                     o ur rank
                                                                                                     four  r
                                                                                                           ank m emo
                                                                                                                memoryry m  odule
                                                                                                                                . Those
                                                                                                                           module.  T
                                                                                                                                    hose o f ordinary
                                                                                                                                           of o
                                                                                                                                              rdina  ry s kil
                                                                                                                                                            l ill
                                                                                                                                                          skill i
                                                                                                                                                                nt he art
                                                                                                                                                                   the  a
                                                                                                                                                                        r
                                                                                                                                                                        t
 A
 t7
 At   02,t
     702,    he mtlmory
            the   memo     ry module
                                m  odu  le receives
                                              r
                                              e ce ive sa     command signal
                                                           a command           s
                                                                               ign a la   nd
                                                                                         and
                                                                                                     w
                                                                                                     ill appreciate
                                                                                                     will  appreciate that
                                                                                                                         t
                                                                                                                         hat the e
                                                                                                                              the  xamp le of
                                                                                                                                   example    o
                                                                                                                                              f f ou r r
                                                                                                                                                  four   a nk memory
                                                                                                                                                         rank    m
                                                                                                                                                                 emory
 a
 dd re
addressss signal
              s
              i
              gna  l f    rom a
                          from          memo
                                    a memory    ry controller.
                                                       con tro lle r
                                                                   . TheThe memory
                                                                                 memory
                                                                                                     m odule described
                                                                                                     module    d
                                                                                                               escr
                                                                                                                  ibed above
                                                                                                                           a
                                                                                                                           bove isi
                                                                                                                                  s not
                                                                                                                                    n
                                                                                                                                    ot intended
                                                                                                                                         i
                                                                                                                                         n
                                                                                                                                         tended t   ob
                                                                                                                                                    to e limiting
                                                                                                                                                       be   l
                                                                                                                                                            imiting anda
                                                                                                                                                                       nd
 c
 on tro lle
controller  r addressed
               add re  s sed t   h e command
                                 the   c
                                       ommand s         igna la
                                                        signal    nd a
                                                                  and   dd  re
                                                                       address s s signal
                                                                                      s
                                                                                      ig nal
                                                                                                     t
                                                                                                     hato
                                                                                                     that ther configuration
                                                                                                          other  c
                                                                                                                 onfigu ra t
                                                                                                                           ion can
                                                                                                                                c
                                                                                                                                an b e used
                                                                                                                                    be  u
                                                                                                                                        sed w ith
                                                                                                                                              wi  ou td
                                                                                                                                                 thout  epa rting f
                                                                                                                                                        departing    rom
                                                                                                                                                                     from
 t
 o aa two
 to       t
          wo r   a nk memory
                 rank       memo    ry module.
                                            modu   le. The The command
                                                                   c
                                                                   ommand signal      s
                                                                                      igna l
                                                                                                     t
                                                                                                     he inventive
                                                                                                     the  i
                                                                                                          nventive c on cep t
                                                                                                                     conceptssh e
                                                                                                                                r ein disclosed.
                                                                                                                               herein disc
                                                                                                                                         lo sed.
 i
 nclude
 includess CSO,
              CSO, CSt,
                      C S I, CKE,
                                CKE  , CAS,
                                          CAS  ,R     AS
                                                    RAS, , and
                                                             a
                                                             nd W    E
                                                                   WE.. TheThe address
                                                                                  add re  ss
 s
 ign a
signall includes
           i
           nclude   s Add(n).
                         A dd (n ). At A
                                       t 704,
                                            7
                                            04 , t   he CPLD
                                                    the   CPLD o     ft
                                                                    of   hef
                                                                         the    ourr
                                                                                four    a nk
                                                                                        rank         [
                                                                                                     0 072
                                                                                                     [0012]] W    hi
                                                                                                                   le e
                                                                                                                While    mbod imen
                                                                                                                        embodimentst s and
                                                                                                                                       a
                                                                                                                                       nd applications
                                                                                                                                             a
                                                                                                                                             pplica tions of
                                                                                                                                                           of this
                                                                                                                                                              t
                                                                                                                                                              his inven-
                                                                                                                                                                   inven-
 memo
memory  ry module
              modu   le determines
                             d
                             ete rm  ine  s w     hich rank
                                                which      r
                                                           ank should
                                                                   s
                                                                   h ou ld b    e active
                                                                                be    a
                                                                                      ctive          t
                                                                                                     ion h
                                                                                                     tion  ave b
                                                                                                           have  een shown
                                                                                                                 bccn  s
                                                                                                                       hown anda
                                                                                                                               nd d escr
                                                                                                                                       ibed  , it
                                                                                                                                    described,  itw ould be
                                                                                                                                                   would   b
                                                                                                                                                           e apparent
                                                                                                                                                              a
                                                                                                                                                              ppa rent to
                                                                                                                                                                       t
                                                                                                                                                                       o
ba sed on
based     on the
               t
               he a   dd  r e
                      addressss and a
                                    nd c   ommand signals
                                           command          s
                                                            igna ls (  cs0
                                                                       (esO,, c  sl , a
                                                                                 csl,     nd
                                                                                         and         t
                                                                                                     ho se s
                                                                                                     those   ki
                                                                                                              lled in
                                                                                                             skilled  i
                                                                                                                      n the
                                                                                                                         t
                                                                                                                         he art
                                                                                                                             a
                                                                                                                             r
                                                                                                                             t having
                                                                                                                                h
                                                                                                                                aving t  he benefit
                                                                                                                                         the  b
                                                                                                                                              enef i
                                                                                                                                                   t o f this
                                                                                                                                                       of t
                                                                                                                                                          hi
                                                                                                                                                           sd  isclosure
                                                                                                                                                               disclosure
 Add (n
 Add(n».)).T   his determination
              This    d
                      e te rm  ina  tion was  wa sp  rev iou
                                                     previouslysly de:;cribed
                                                                     desc ribed using  u
                                                                                       s
                                                                                       ing           t
                                                                                                     hat m
                                                                                                     that   any m
                                                                                                           many     o r
                                                                                                                   moree m  odif
                                                                                                                               ication
                                                                                                                          modificationss t han m
                                                                                                                                           than    entioned a
                                                                                                                                                 mentioned     bove are
                                                                                                                                                               above  a
                                                                                                                                                                      re
 t
 he truth
 the   t
       r
       u th table
               t
               able i     l ustr a ted in
                          illustrated       i
                                            n FIG.F
                                                  IG . S.  S
                                                           .A   t 706,
                                                               At   7
                                                                    06 . the  t
                                                                              he CPLDCPLD            p
                                                                                                     o ssible ""ithout
                                                                                                     possible    w
                                                                                                                 ithou t departing
                                                                                                                            d
                                                                                                                            epart
                                                                                                                                ing from
                                                                                                                                       f
                                                                                                                                       rom t   he inventive
                                                                                                                                               the   i
                                                                                                                                                     nven
                                                                                                                                                        t ive concepts
                                                                                                                                                                 c
                                                                                                                                                                 oncepts
per fo rm
performs  s either
                e
                i
                the  r aa Row  Row Address
                                         Add  re  ss Decoding
                                                        Decod   ing s    c heme o
                                                                         scheme         r a
                                                                                        or  a        h
                                                                                                     e rein. The
                                                                                                     herein.  The invention,
                                                                                                                   i
                                                                                                                   n vention, therefore,
                                                                                                                               t
                                                                                                                               heref ore
                                                                                                                                       , isi
                                                                                                                                           snot
                                                                                                                                             n
                                                                                                                                             ott  ob
                                                                                                                                                  to e restricted
                                                                                                                                                     be r
                                                                                                                                                        e
                                                                                                                                                        s tr
                                                                                                                                                           icted except
                                                                                                                                                                   e
                                                                                                                                                                   xcept
C olumn Address
Column       Add re  ss Decoding
                            Decod   ing scheme
                                             s
                                             c heme as   asp  rev iou  s
                                                              previouslyly described
                                                                               desc  ribed           i
                                                                                                     nt
                                                                                                     in  he spirit
                                                                                                         the  s
                                                                                                              p
                                                                                                              irit o ft
                                                                                                                    of  he appended
                                                                                                                        the a
                                                                                                                            ppended claims.
                                                                                                                                       c
                                                                                                                                       laim  s
                                                                                                                                             .
to relay
to   r
     e
     lay the t
             he command
                   c
                   ommand signals.   s
                                     igna l s.
[
0 063
[0063] ] It   I
              ts h  ou
                 shouldld he  b
                              e noted
                                    n
                                    oted that that thet
                                                      he p  hy sica
                                                           physical l address
                                                                         a
                                                                         dd  re  ss lines
                                                                                        l
                                                                                        i
                                                                                        ne s
                                                                                                     Wha
                                                                                                       t is
                                                                                                     What i
                                                                                                          s claimed
                                                                                                            c
                                                                                                            la
                                                                                                             imed is:
                                                                                                                    i
                                                                                                                    s
                                                                                                                    :
and 10giClll
and    l
       o g
         ic al address
                  a
                  dd  r e ss l  ine s are
                                lines    a
                                         re different
                                                d
                                                ife  ren t i  n this
                                                              in  t
                                                                  h
                                                                  is m    ethodo
                                                                        methodology. logy  .
                                                                                                       1
                                                                                                       .A
                                                                                                       1. A memory
                                                                                                            m
                                                                                                            emo  ry m
                                                                                                                    odule h
                                                                                                                    module aving aafront
                                                                                                                           having  f
                                                                                                                                   ront side
                                                                                                                                         s
                                                                                                                                         i
                                                                                                                                         de and
                                                                                                                                             a
                                                                                                                                             nd a
                                                                                                                                                aback
                                                                                                                                                  b
                                                                                                                                                  ack side
                                                                                                                                                      s
                                                                                                                                                      ide
T his is
This     i
         sa    n
               on  -line
            a non-linear    ar a  dd  re ss
                                  addressinging versus
                                                     v
                                                     er su s SRAM
                                                                SRAM which  w hich uses u
                                                                                        s es
                                                                                                     c
                                                                                                     ompr i
                                                                                                          sing:
                                                                                                     comprising:
linea
linearr addressing.
          a
          dd r essing    . I nt
                             In   his methodology,
                                  this   methodo    logy   ,a     much lower
                                                               a much       l
                                                                            owe  rn    um
                                                                                       num--
ber of
ber    o
       fp i ns are
          pins   areu    sed to
                         used    t
                                 o access
                                     acce s s the t
                                                  he s ame a
                                                       same      moun
                                                                amount t of of memory
                                                                                 memory                 aat
                                                                                                          h
                                                                                                          i rd memory
                                                                                                          third  m
                                                                                                                 emo
                                                                                                                   ry rank
                                                                                                                      r
                                                                                                                      ank stocked
                                                                                                                           s
                                                                                                                           t
                                                                                                                           acked on
                                                                                                                                  o
                                                                                                                                  na af
                                                                                                                                      ir
                                                                                                                                       st memory
                                                                                                                                      first m
                                                                                                                                            emory r ank, said
                                                                                                                                                    rank, s
                                                                                                                                                          a
                                                                                                                                                          id
locat ion
locations s as a
               s aa SRAM SRAM device  d
                                      ev ice with  w
                                                   ith longer
                                                           l
                                                           onge  r l  a
                                                                      tency due
                                                                      latency       due t  o
                                                                                           to              f
                                                                                                           ast memory
                                                                                                           first m
                                                                                                                 emo
                                                                                                                   ry rank
                                                                                                                      ra
                                                                                                                       nk coupled
                                                                                                                           c
                                                                                                                           oupled to
                                                                                                                                   t
                                                                                                                                   o the
                                                                                                                                     t
                                                                                                                                     he front
                                                                                                                                          f
                                                                                                                                          ron
                                                                                                                                            t side;
                                                                                                                                              s
                                                                                                                                              ide;
m ultip
multiplele cycle
              c
              yc le o    fp
                         of   rov  id ing t
                              providing        h e Rowand
                                               the    R
                                                      ow a     nd ColuDlIl
                                                                     Column logical l
                                                                                    o gica l
add re sse
addresses. s.                                                                                           aafounh
                                                                                                          f
                                                                                                          ourth memory
                                                                                                                 memo
                                                                                                                    ry rank
                                                                                                                       r
                                                                                                                       ank stacked
                                                                                                                            s
                                                                                                                            t
                                                                                                                            acked on
                                                                                                                                   o
                                                                                                                                   na  s
                                                                                                                                       econd memory
                                                                                                                                     a second memory rank,
                                                                                                                                                      r
                                                                                                                                                      a nk,
                                                                                                           s
                                                                                                           a
                                                                                                           id second
                                                                                                           said s
                                                                                                                e
                                                                                                                cond memory rank
                                                                                                                     memory r
                                                                                                                            ank coupled
                                                                                                                                 c
                                                                                                                                 oup
                                                                                                                                   led to
                                                                                                                                        t
                                                                                                                                        o the
                                                                                                                                          th
                                                                                                                                           e back
                                                                                                                                              b
                                                                                                                                              ack side;
                                                                                                                                                  s
                                                                                                                                                  ide;a  nd
                                                                                                                                                        and
[
0 064
[0064] ] F    IG
              FIG.. 8   8isisa ab l ock d
                                  block     iag   r
                                            diagramam schematically
                                                           s
                                                           chema   tica l ly illustrat-
                                                                                 i
                                                                                 lu  str at-
ing the
ing   th
       e internal
            i
            n
            te rna  l circuitry
                         ci
                          r cu itry ofa o
                                        f aCPLD C PLD used u
                                                           sed in  i
                                                                   n the
                                                                      t
                                                                      het    r
                                                                             an  spa
                                                                            transparentren t              a
                                                                                                          n emulator
                                                                                                         an    e mulato r coupled
                                                                                                                            c
                                                                                                                            oupled to  t
                                                                                                                                       ot  he m
                                                                                                                                           the   emo
                                                                                                                                                memoryry module
                                                                                                                                                            m
                                                                                                                                                            odu le c  ont roll
                                                                                                                                                                             ing
                                                                                                                                                                      controlling
fou
fourr rank
       rank DDRDDR m      emo
                         memory ry m     odu le
                                       module.   . CSO
                                                     CSO signal
                                                            signa l and
                                                                      a
                                                                      nd C    Sl s
                                                                             CSI      igna
                                                                                     signall                  s
                                                                                                              igna ls to
                                                                                                              signals   t
                                                                                                                        o said
                                                                                                                           sa
                                                                                                                            id fiJ'!it
                                                                                                                                f
                                                                                                                                i
                                                                                                                                rs tm    emo
                                                                                                                                       memoryry r  ank, said
                                                                                                                                                   rank,  s
                                                                                                                                                          a
                                                                                                                                                          id sa:ond
                                                                                                                                                               se
                                                                                                                                                                cond memory
                                                                                                                                                                         memo  ry
gene ra
generatete aaCS  CS i    nte rna
                         internall s   igna l t
                                       signal      h
                                                   rough logical
                                                  through       l
                                                                ogical device
                                                                           d
                                                                           ev  ice 802. 8
                                                                                        02 .                  r
                                                                                                              ank , said
                                                                                                              rdnk,  sa
                                                                                                                      id third
                                                                                                                            t
                                                                                                                            h
                                                                                                                            ird memory
                                                                                                                                  memo   ry rank,
                                                                                                                                              r
                                                                                                                                              a nk, and
                                                                                                                                                     and said
                                                                                                                                                           s
                                                                                                                                                           a
                                                                                                                                                           id fourth
                                                                                                                                                                f
                                                                                                                                                                o u
                                                                                                                                                                  r th memory
                                                                                                                                                                         memo   ry
T he C
The     S signal
       CS   s
            igna li   stransmitted
                      is   t
                           r
                           an sm   itted t   o Load
                                             \0   Load m   ode register
                                                          mode     r
                                                                   egiste  r 804,
                                                                                8
                                                                                04 ,a   uto
                                                                                        auto                  r
                                                                                                              a nk.
                                                                                                              rank.
r
e fre sh 806,
refresh     8
            06 , anda
                    nd auto a
                            uto p   r echa  rge d
                                    precharge         ete ction 808
                                                     detection      8
                                                                    08 sub  s
                                                                            u b circuit-
                                                                                  c
                                                                                  i rcu  it-              2
                                                                                                          . The
                                                                                                          2.   The memory
                                                                                                                     memo   ry m  odu
                                                                                                                                module le of o
                                                                                                                                             f claim
                                                                                                                                                 c
                                                                                                                                                 la
                                                                                                                                                  im I1wherein
                                                                                                                                                            wherein s  aid f
                                                                                                                                                                       said   i
                                                                                                                                                                              rst,
                                                                                                                                                                              first,
r
ie s.
ries.                                                                                                 s
                                                                                                      econd
                                                                                                      second, , t  h
                                                                                                                   ird , a
                                                                                                                   third,  nd founh
                                                                                                                           and  f
                                                                                                                                ou rth memory
                                                                                                                                          memo   ry rank,
                                                                                                                                                      r
                                                                                                                                                      ank, each,
                                                                                                                                                              e
                                                                                                                                                              ach, includes
                                                                                                                                                                      i
                                                                                                                                                                      n
                                                                                                                                                                      clude  s at a
                                                                                                                                                                                  t
[
0 065
(0065) ] The  T
              he L      oad Mode
                       Load        Mode R       eg i ste
                                               Register  r circuitry
                                                               c
                                                               ircuit ry 804   8
                                                                               04 also  a
                                                                                        lso           l
                                                                                                      east one
                                                                                                      leasi   one memory
                                                                                                                    memo  ry devices.
                                                                                                                               d
                                                                                                                               ev ice  s.
r
e ceive
receives s Chip
              Chip SelectSelec t (CS)(CS ) s   i gna l
                                               signal,, R   ow A
                                                           Row       dd  r
                                                                    Addresses s Strobe
                                                                                    St
                                                                                     robe                3
                                                                                                         . The
                                                                                                         3.   The memory
                                                                                                                    memo   ry m odu
                                                                                                                               modulele of o
                                                                                                                                           fc  laim I1further
                                                                                                                                               claim     f
                                                                                                                                                         urthe r c ompr  ising aa
                                                                                                                                                                  comprising
(RAS
(RAS)  ) signal,
           si
            gna l, Colwnn
                        Column AddressA ddre  s s Strobe
                                                     S
                                                     trobe (CAS) (
                                                                 CAS  ) signal,
                                                                            s
                                                                            igna  l, and a
                                                                                         nd           f
                                                                                                      ast contact
                                                                                                      first  c
                                                                                                             on tac t for
                                                                                                                        f
                                                                                                                        o
                                                                                                                        r aafirst
                                                                                                                              f
                                                                                                                              i
                                                                                                                              r
                                                                                                                              st chip
                                                                                                                                   c
                                                                                                                                   hip select
                                                                                                                                          s
                                                                                                                                          e
                                                                                                                                          lec t signal
                                                                                                                                                  s
                                                                                                                                                  igna la nd aasecond
                                                                                                                                                          and    s
                                                                                                                                                                 econd contact
                                                                                                                                                                           c
                                                                                                                                                                           ontac t
W rite E
Write      nab le signal
          Enable      s
                      i gna  l (    WE
                                  (WE).). T    hi
                                             This s m   odu
                                                      modulele 804 8
                                                                   04 d    e
                                                                           tec
                                                                          detectsts l   oad
                                                                                        load          f
                                                                                                      or II
                                                                                                      for   asecond
                                                                                                               s
                                                                                                               econd c   hip select
                                                                                                                         chip  s
                                                                                                                               e
                                                                                                                               lec t signal.
                                                                                                                                        s
                                                                                                                                        igna l
                                                                                                                                             .
m ode r
mode     egi ste
         registerr cycle
                     c
                     yc  le if i
                               finputs
                                   i
                                   npu t s arc
                                             a
                                             r e asscned
                                                   a
                                                   sse rted properly
                                                                p
                                                                rope  rly t   oi
                                                                              to n d ica
                                                                                 indicatete              4
                                                                                                         . The
                                                                                                         4.   The m  emo
                                                                                                                    memoryry modUle
                                                                                                                               m
                                                                                                                               odu  le of o
                                                                                                                                          f claim
                                                                                                                                             c
                                                                                                                                             laim 1   1whe rein said
                                                                                                                                                       wherein    s
                                                                                                                                                                  aid emulator
                                                                                                                                                                        emu lato r
LMR command.
LMR      comm   and   .                                                                              electr ica  l
                                                                                                      electricallyly r eceive s said
                                                                                                                       receives  s
                                                                                                                                 aid first
                                                                                                                                        fi
                                                                                                                                         r
                                                                                                                                         stc  hip s
                                                                                                                                             chip   elect signal,
                                                                                                                                                    select  s
                                                                                                                                                            ignal, s a
                                                                                                                                                                     id second
                                                                                                                                                                     said  s
                                                                                                                                                                           econd
[
0 066
[0066) ] The The Auto A uto R    ef re
                                Refresh sh circuitry
                                                c
                                                ircu it ry 806 8
                                                               06 receives
                                                                      r
                                                                      e ce ive   s ChipChip          chip select
                                                                                                     chip     s
                                                                                                              e
                                                                                                              lec  t signal,
                                                                                                                      s
                                                                                                                      igna l, aaset
                                                                                                                                set of o
                                                                                                                                       f command
                                                                                                                                          c
                                                                                                                                          ommand and/ora
                                                                                                                                                       nd /o r control
                                                                                                                                                                c
                                                                                                                                                                ont rol s igna ls,
                                                                                                                                                                          signals,
Selec
Selectt (CS)
           (CS ) signal,
                     s
                     igna  l, Row Row Address
                                            .
                                            Add  r ess Strobe
                                                           S
                                                           tr obe (    RAS
                                                                      (RAS)   ) signal,
                                                                                    s
                                                                                    igna  l,         aamemory
                                                                                                         memory a     dd res
                                                                                                                      addresss signal,
                                                                                                                               si
                                                                                                                                gna  l, and
                                                                                                                                          a
                                                                                                                                          nd a  aclock
                                                                                                                                                  c
                                                                                                                                                  lock s  ignal.
                                                                                                                                                          signal.
C olumn Address
Column       .
             Add  re s s Strobe
                             S
                             trobe (CAS) (
                                         CAS    ) signal,
                                                     si
                                                      gn  al, anda
                                                                 nd Write
                                                                        W r
                                                                          i te Enable
                                                                                   En ab le              S
                                                                                                         . The
                                                                                                         S.   The m  emo
                                                                                                                    memoryry module
                                                                                                                               m
                                                                                                                               odu  le o  f claim
                                                                                                                                          of c
                                                                                                                                             laim 4  4w he rein said
                                                                                                                                                       wherein    s
                                                                                                                                                                  aid emulator
                                                                                                                                                                        emu lato r
s
i gna
signall (WE).
          ( WE )
               . This
                    Th i s m   odu
                              modulele B06806 detects
                                                   d
                                                   etec ts a  uto refresh
                                                              auto   r
                                                                     efre  sh cycle
                                                                                  c
                                                                                  yc  le if i
                                                                                            f        activa  te
                                                                                                     activates  s aa memory
                                                                                                                        m
                                                                                                                        emory rank r
                                                                                                                                   ank based
                                                                                                                                           b
                                                                                                                                           ased o   n said
                                                                                                                                                    on  s
                                                                                                                                                        aid first
                                                                                                                                                               f
                                                                                                                                                               i
                                                                                                                                                               rs
                                                                                                                                                                t chip
                                                                                                                                                                     c
                                                                                                                                                                     hip select
                                                                                                                                                                             s
                                                                                                                                                                             e
                                                                                                                                                                             lec t
i
n pu t
inputss a re asserted
          are   a
                sse rted p     rope   r
                               properlyly t   o indicate
                                              to   i
                                                   ndica te Auto
                                                               Au to Refresh
                                                                        Ref re sh c    om
                                                                                       com--          s
                                                                                                      igna l, said
                                                                                                      signal,    sa
                                                                                                                  id second
                                                                                                                       se
                                                                                                                        cond chip
                                                                                                                                c
                                                                                                                                h
                                                                                                                                ip s    e
                                                                                                                                        lec t signal.
                                                                                                                                        select  s
                                                                                                                                                ignal, said
                                                                                                                                                        sa
                                                                                                                                                         id m  emo
                                                                                                                                                              memory ry a dd re s
                                                                                                                                                                          addresss
m and
mand. .                                                                                               s
                                                                                                      igna l.
                                                                                                      signal.




                                                                                    Appx446
   Case:
Case     19-1720    Document:
     4:09-cv-05718-SBA        42-1195-2
                        Document     Page: 45209/03/21
                                        Filed    Filed: 02/12/2020
                                                         Page 18 of 18




US 2006/0117152
US 2
   006/0117152 Al
                A
                l                                                                                                              J
                                                                                                                               un. 1.2006
                                                                                                                               Jun. 1
                                                                                                                                    ,2006
                                                                           6
                                                                           6


   6
   . The
   6. The memory
           memo ry module
                     module of
                             of claim
                                 c
                                 la
                                  im 5 5wherein
                                          wherein said m
                                                   said   emo ry
                                                         memory                memo ry r
                                                                               memory    ank based
                                                                                         rank   b
                                                                                                ased on o
                                                                                                        n said
                                                                                                            s
                                                                                                            a
                                                                                                            id first
                                                                                                                  f
                                                                                                                  i
                                                                                                                  rs
                                                                                                                   t chip
                                                                                                                       c
                                                                                                                       hip select
                                                                                                                             se
                                                                                                                              le  c
                                                                                                                                  t signal,
                                                                                                                                      s
                                                                                                                                      ignal, said
                                                                                                                                               s
                                                                                                                                               aid
a
dd re s
      s signal
address   s
          ignal i ncludes t
                  includes  he highest
                            the  h
                                 ighe s
                                      t addrcss
                                           a
                                           ddress l ine o
                                                    line  f said
                                                          of  s
                                                              a
                                                              id               s
                                                                               econd chip
                                                                               second   c
                                                                                        h
                                                                                        ip select
                                                                                             s
                                                                                             e
                                                                                             lec t signal,
                                                                                                     s
                                                                                                     ignal, and said
                                                                                                             and  s
                                                                                                                  a
                                                                                                                  id memory
                                                                                                                       memo  ry address
                                                                                                                                   a
                                                                                                                                   ddres s signal.
                                                                                                                                           signal.
memo
memoryry address
           a
           dd ress signal
                     s
                     ignal u nde r a
                             under   a row
                                       row address
                                              a
                                              dd res
                                                   s decoding
                                                        d
                                                        ecod ing                  1
                                                                                  6. The
                                                                                  16.  T
                                                                                       he c ompu   t
                                                                                                   ing system
                                                                                            computing     sy
                                                                                                           stem of of claim
                                                                                                                       c
                                                                                                                       laim 15  1
                                                                                                                                5 wherein
                                                                                                                                    wher e
                                                                                                                                         in said
                                                                                                                                               s
                                                                                                                                               aid
s
cheme
scheme..                                                                       memory address
                                                                               memory    a
                                                                                         ddress signal
                                                                                                   s
                                                                                                   i
                                                                                                   gna l include s the
                                                                                                          includes   t
                                                                                                                     heh ighes t address
                                                                                                                         highest   a
                                                                                                                                   ddres s line o
                                                                                                                                            line f
                                                                                                                                                 of
   7
   . The
   7. The m emo ry module
           memory    module of
                             ofc la
                                  im 5
                                 claim 5wherein
                                          wherein said m
                                                   said   emo ry
                                                         memory                s
                                                                               aid m
                                                                               said   emory address
                                                                                    memory    a
                                                                                              dd res s signal
                                                                                                        s
                                                                                                        ignal under
                                                                                                               unde ra arow
                                                                                                                         r
                                                                                                                         ow decoding
                                                                                                                              decod ing scheme.
                                                                                                                                          s
                                                                                                                                          cheme  .
a
dd re s
      s signal
address  s
         ignal includes
                i
                nc
                 lude  s thc
                          t
                          he higheSl
                              h
                              ighe s
                                   ta dd ress line
                                      address  l
                                               ine offset
                                                    ofse
                                                       tb  y one
                                                           by o
                                                              ne                  1
                                                                                  7. T
                                                                                  17.  he c
                                                                                       The  ompu  ting system
                                                                                            computing     sy
                                                                                                           stem of of claim
                                                                                                                       c
                                                                                                                       laim 15  1
                                                                                                                                5 wherein
                                                                                                                                    wher e
                                                                                                                                         in said
                                                                                                                                               s
                                                                                                                                               aid
a
dd re s
      s o
address   f said
          of  s
              a
              id m   emo ry address
                    memory    a
                              ddre ss signa l under
                                       signal  under a a co
                                                          lumn
                                                         column                memo ry address
                                                                               memory    a
                                                                                         dd ress signal
                                                                                                    s
                                                                                                    i
                                                                                                    gna l includes
                                                                                                            i
                                                                                                            n
                                                                                                            clude s the
                                                                                                                      t
                                                                                                                      he highelit
                                                                                                                           h
                                                                                                                           ighe  st address
                                                                                                                                     a
                                                                                                                                     dd ress line
                                                                                                                                               li
                                                                                                                                                ne
a
dd re s
      s decoding
address  d
         ecod ing scheme.
                     s
                     cheme.                                                    ofset by
                                                                               offset byo ne address
                                                                                         one  a
                                                                                              dd re ss of
                                                                                                        of said
                                                                                                           s
                                                                                                           aid memory
                                                                                                                 memo ry address
                                                                                                                           a
                                                                                                                           dd re ss signal
                                                                                                                                     s
                                                                                                                                     ign a
                                                                                                                                         l under
                                                                                                                                             under
   8
   . The
   8. The memory
           memory m   odule of
                     module  o
                             f claim
                                c
                                laim I1wherein
                                         wher e
                                              in said
                                                   s
                                                   a
                                                   id emulator
                                                        emulator               t
                                                                               he column
                                                                               the c
                                                                                   olumn decoding
                                                                                            de
                                                                                             cod ing scheme.
                                                                                                        s
                                                                                                        cheme .
r
e-add resses signals
re-addresses   s
               ignals o r
                        ig inally addressed
                        originally  a
                                    ddres sed forf
                                                 or aa two r
                                                       two   ank
                                                             rank                 1
                                                                                  8. The
                                                                                  18.  T
                                                                                       he c ompu   t
                                                                                                   ing system
                                                                                            computing     sy
                                                                                                           stem of of claim
                                                                                                                       c
                                                                                                                       laim 10  1
                                                                                                                                0 wherein
                                                                                                                                    wher e
                                                                                                                                         in said
                                                                                                                                               s
                                                                                                                                               aid
memo
memoryry module
          modu le tot
                    o said
                       s
                       a
                       id four
                            f
                            our memory
                                 memo ry ranks.
                                           r
                                           anks.                               emulato
                                                                               emulatorr re-addresses
                                                                                         r
                                                                                         e-add res ses signals
                                                                                                         s
                                                                                                         i
                                                                                                         gnals o r
                                                                                                                 ig inally addressed
                                                                                                                 originally a
                                                                                                                            dd  ressed f or aatwo
                                                                                                                                         fDr   two
   9
   . The
   9. The m emo ry m
           memory     odule of
                     module  o
                             f claim
                                cl
                                 aim I1wherein
                                         wher e
                                              in said
                                                   s
                                                   a
                                                   id emulator
                                                        emulator               r
                                                                               ank memory
                                                                               rank  memo ry m  odu
                                                                                              modulele tot
                                                                                                         o said
                                                                                                            s
                                                                                                            a
                                                                                                            id four
                                                                                                                 f
                                                                                                                 ourm  emo  ry r
                                                                                                                       memory     anks.
                                                                                                                                  ranks.
i
nclude s a
includes  aP rogrammab  le Logic
             Programmable    Logic Device.
                                     D
                                     evice .                                      1
                                                                                  9. The
                                                                                  19.  T
                                                                                       he c ompu   t
                                                                                                   ing system
                                                                                            computing     sy
                                                                                                           stem of of claim
                                                                                                                       c
                                                                                                                       laim 10  1
                                                                                                                                0 wherein
                                                                                                                                    wher e
                                                                                                                                         in s  aid
                                                                                                                                               said
   1
   0, A
   10.  Acompu  t
                ing system
          computing    s
                       y
                       stem c  omp rising:
                               comprising:                                     emulato
                                                                               emulatorr includes
                                                                                         inc
                                                                                           lude s aaP  rogrammab
                                                                                                       Programmablele L  ogic Device.
                                                                                                                        Logic   Device.
   acentrlll
   II c
      en
       tra
         l     p
               rocess
                    ing unit;
               processing u
                          n
                          it;                                                     2
                                                                                  0.A
                                                                                  20. Am ethod f
                                                                                        method    or simulating
                                                                                                  for simulating aat wo rank
                                                                                                                     two  r
                                                                                                                          ank memory
                                                                                                                                 memo ry m  odu le
                                                                                                                                           module
                                                                               u
                                                                               sing a
                                                                               using  afour rank
                                                                                        four  r
                                                                                              a
                                                                                              nk memory
                                                                                                    memo  ry module
                                                                                                              modu le o n one
                                                                                                                        on  o
                                                                                                                            ne m   emo ry socket
                                                                                                                                  memory    s
                                                                                                                                            o cket
   amemory
   II m
      emo
        ry      c
                ontrol
                     le r coupled
                controller c
                           oup
                             led to
                                  t
                                  o said
                                    s
                                    aid central
                                         c
                                         en
                                          tral process
                                                     ing
                                                processing                     c
                                                                               ompr ising:
                                                                               comprising:
      u
      ni
       t;
      unit;
                                                                                 r
                                                                                 eceiving a
                                                                                 receiving afi
                                                                                             rst chip
                                                                                             first c
                                                                                                   h
                                                                                                   ip select
                                                                                                       s
                                                                                                       e
                                                                                                       lect signal,
                                                                                                             s
                                                                                                             igna l
                                                                                                                  , aa second
                                                                                                                       s
                                                                                                                       econd chip
                                                                                                                              c
                                                                                                                              h
                                                                                                                              ip select
                                                                                                                                  s
                                                                                                                                  e
                                                                                                                                  lect
   aam
     emory socket
     memory s
            o
            cket coupled
                  c
                  oup
                    led to
                         t
                         osa
                           id m
                           said emory c
                                memory ontrol
                                            le r
                                               ;
                                       controller;
                                                                                    s
                                                                                    igna
                                                                                       l, and
                                                                                   signal, a
                                                                                           nd ana
                                                                                                n address
                                                                                                   a
                                                                                                   ddre
                                                                                                      ss signal
                                                                                                              ; and
                                                                                                          signal; a
                                                                                                                  nd
   a'four
   II f
      ou
       r   r
           ank memory
           rank m
                emory module
                      modu
                         le coupled
                             c
                             oup
                               led to
                                    t
                                    o s
                                      a
                                      id m
                                      said emory
                                           memory
      s
      ocket
          ;
      socket;                                                                    c
                                                                                 ontroll
                                                                                       ing o
                                                                                 controlling  ne memory
                                                                                              one memo  ry rank
                                                                                                           r
                                                                                                           ank ofo
                                                                                                                 fs aid four
                                                                                                                    said f
                                                                                                                         o
                                                                                                                         ur rank
                                                                                                                             r
                                                                                                                             ank m emor
                                                                                                                                  memoryy
                                                                                   m odule in
                                                                                   module    i
                                                                                             n response
                                                                                                r
                                                                                                e
                                                                                                spon  se to
                                                                                                          t
                                                                                                          o said
                                                                                                            s
                                                                                                            aid first
                                                                                                                  f
                                                                                                                  i
                                                                                                                  r
                                                                                                                  st chip
                                                                                                                       c
                                                                                                                       hip select
                                                                                                                           s
                                                                                                                           elect signal,
                                                                                                                                  s
                                                                                                                                  i
                                                                                                                                  gnal
                                                                                                                                     , a a
   a
   n emulator
  an  emulator coupled
                c
                oupled tot
                         o said
                            s
                            a
                            id f our r
                                 four ank memory
                                      rank  m
                                            emo  ry module,
                                                    module,                        second chip
                                                                                   second  chip select
                                                                                                  s
                                                                                                  e
                                                                                                  lec
                                                                                                    t signal,
                                                                                                         s
                                                                                                         i
                                                                                                         gna
                                                                                                           l, and an
                                                                                                               and an address
                                                                                                                       a
                                                                                                                       ddres
                                                                                                                           s signal.
                                                                                                                               s
                                                                                                                               i
                                                                                                                               gnal
                                                                                                                                  .
     s
     aid emulator
     said  emu
             lator toggling
                    togg
                       ling signals
                              s
                              i
                              gna ls for
                                      f
                                      or two
                                          two rank
                                               r
                                               ank memory
                                                    memory                       2
                                                                                 1. The
                                                                                 21. The m e
                                                                                           thod o
                                                                                          method   f claim
                                                                                                   Df cl
                                                                                                       aim 20
                                                                                                            2
                                                                                                            0 further comprising:
                                                                                                               further compr
                                                                                                                           ising:
     modu le to
     module   t
              o said
                 s
                 a
                 id four
                     fou
                       r rank
                           r
                           a
                           nk m emory module.
                               memory    module.
   1
   . The
  11. The computing
            c
            ompu t
                 ing system
                       s
                       ys
                        tem o f claim
                              of  c
                                  l
                                  aim 1010 wherein
                                           wherein said
                                                   s
                                                   aid four
                                                        four                     r
                                                                                 e
                                                                                 -add  ress
                                                                                          ing said
                                                                                 re-addressing s
                                                                                               a
                                                                                               id address s
                                                                                                   address ignal to
                                                                                                           signal t
                                                                                                                  o said
                                                                                                                    s
                                                                                                                    a
                                                                                                                    id o ne m
                                                                                                                         one  emo
                                                                                                                                ry
                                                                                                                             memory
r
ank memory
rank memo  ry module
               module has a
                       has afront
                             f
                             r
                             ont side
                                   s
                                   i
                                   de a nd aab
                                        and   ack side,
                                              back s
                                                   i
                                                   de, said
                                                        s
                                                        aid                         r
                                                                                    ank.
                                                                                    rank.
f
our runk
four r
     ank m  emory m
           memory    odule further
                    module  f
                            ur
                             the r comprising:
                                    c
                                    ompr ising:                                  2. A
                                                                                 22.  Am emory module
                                                                                        memDry module comprising:
                                                                                                      comprising:
   aathird
     t
     h
     i rd m emo ry r
            memory ank stacked
                   rank s
                        t
                        acked on
                               o
                               n aafirst
                                   fi
                                    r
                                    stm   emory rank,
                                         memory   r
                                                  a
                                                  nk, said
                                                      s
                                                      a
                                                      id                         m
                                                                                 ean s f
                                                                                 means  or r
                                                                                        for eceiving a
                                                                                            receiving  a first
                                                                                                         f
                                                                                                         i
                                                                                                         rst chip
                                                                                                               c
                                                                                                               h
                                                                                                               ip select
                                                                                                                    s
                                                                                                                    e
                                                                                                                    lect signal,
                                                                                                                         s
                                                                                                                         igna l
                                                                                                                              , II
                                                                                                                                 a second
                                                                                                                                   s
                                                                                                                                   econd
      f
      i
      rst memDry
      first memory runk
                   ra
                    nk coupled
                        c
                        oupled tot
                               to he f
                                  the  ront side;
                                       front s
                                             i
                                             de; and
                                                  a
                                                  nd                               c
                                                                                   hip select
                                                                                   chip s
                                                                                        elect signal
                                                                                                   , and
                                                                                               signal, a
                                                                                                       nd a na
                                                                                                            an ddress signal;
                                                                                                               address s
                                                                                                                       i
                                                                                                                       gnal
                                                                                                                          ; and
                                                                                                                              a
                                                                                                                              nd
   aafourth
     f
     ourth memory
            memory r
                   ank stacked
                   rank s
                        t
                        acked on
                               o
                               n aasecond
                                   s
                                   econd m  emory r
                                          memory  ank ,
                                                  rank,                           means for
                                                                                  means   f
                                                                                          or selecting
                                                                                             s
                                                                                             electing one
                                                                                                       o
                                                                                                       ne m   emo ry r
                                                                                                             memory   ank from
                                                                                                                      rank  f
                                                                                                                            rom said
                                                                                                                                 s
                                                                                                                                 aid four
                                                                                                                                      f
                                                                                                                                      ourr  ank
                                                                                                                                            rank
      s
      a
      id secDnd
      said s
           econd memo ry rank
                 memDry  r
                         ank coupled
                              c
                              oup
                                led to
                                     to the
                                        t
                                        he back side,
                                            back s
                                                 i
                                                 de,                                 memo ry module
                                                                                     memory    module i nr
                                                                                                        in  espon se to
                                                                                                            response  t
                                                                                                                      o said
                                                                                                                          s
                                                                                                                          aid first
                                                                                                                               f
                                                                                                                               i
                                                                                                                               rst chip
                                                                                                                                    c
                                                                                                                                    hip s e
                                                                                                                                          le  c
                                                                                                                                              t
                                                                                                                                          select
   wher ein said
   wherein    sa
               id e  mula to
                    emulatorr toggles
                                t
                                o ggles signals
                                          s
                                          ignals between
                                                   b
                                                   etween saids
                                                              a
                                                              id first
                                                                    f
                                                                    i
                                                                    rst              s
                                                                                     ignal
                                                                                         , a
                                                                                    signal,  a second
                                                                                                s
                                                                                                econd c  hip s
                                                                                                         chip  elect signal,
                                                                                                               select  s
                                                                                                                       ignal, and
                                                                                                                               a
                                                                                                                               nd ana
                                                                                                                                    n address
                                                                                                                                        a
                                                                                                                                        dd ress
      memory r
      memory      ank, said
                  rank,   s
                          a
                          id second
                                s
                                econd memory
                                         m emo  ry rank,
                                                     r
                                                     ank, said
                                                            s
                                                            aid t  h
                                                                   i rd
                                                                   third             s
                                                                                     ignal
                                                                                         .
                                                                                    signal.
      memo
      memory ry rank,
                 r
                 a nk, and
                         a
                         nd said
                              s
                              aid fourth
                                    f
                                    ourth memory
                                            memo  ry r ank.
                                                       rank.                      2
                                                                                  3. A
                                                                                  23.  A program storage
                                                                                          program   s
                                                                                                    t
                                                                                                    orage d   evice readable
                                                                                                              device  r
                                                                                                                      e
                                                                                                                      adab  le by IIa m
                                                                                                                                by     achine
                                                                                                                                      machine,,
   1
   2. The
   12.  The computing
              c
              ompu  t
                    ing system
                           s
                           ystem o   f claim
                                     of c
                                        la
                                         im 10  1
                                                0w  herein said
                                                   wherein   s
                                                             aid first,
                                                                   fi
                                                                    r
                                                                    st,        t
                                                                               angibly embodying
                                                                               tangibly  embody ing a  p
                                                                                                       r ogr am of
                                                                                                     a program   of instructions
                                                                                                                    in
                                                                                                                     struction sexecu table b
                                                                                                                                 executable   y
                                                                                                                                              by
s
econd , third,
second,    t
           hird
              , anda
                   nd fourth
                        f
                        ou r
                           th memory
                                 m emo ry rank,
                                            r
                                            ank , each,
                                                    e
                                                    ach
                                                      , includes
                                                           i
                                                           n
                                                           clude  s ata
                                                                      t        t
                                                                               he machine
                                                                               the mach ine top
                                                                                             to erform a
                                                                                                perform     method for
                                                                                                          a method   f
                                                                                                                     ors imu la
                                                                                                                              ting a
                                                                                                                         simulating at wo r
                                                                                                                                      two   ank
                                                                                                                                            rank
l
eas
  t one
least one memory
             memo ry devices.
                       d
                       ev ice s.                                               memo ry m
                                                                               memDry     odule using
                                                                                         module   u
                                                                                                  sing a   f
                                                                                                           o ur rank
                                                                                                         a four  r
                                                                                                                 ank m emo
                                                                                                                      memoryry mDdule
                                                                                                                                module on
                                                                                                                                        on one
                                                                                                                                             o
                                                                                                                                             ne
   1
   3. The
   13.  T
        he computing
              c
              ompu  t
                    ing s  ystem of
                           system   of claim
                                       c
                                       laim 10 1
                                               0 further
                                                  fu
                                                   rthe r comprising
                                                           c
                                                           ompr ising          memo ry socket,
                                                                               memory    s
                                                                                         o cket
                                                                                              , the
                                                                                                  t
                                                                                                  hem ethod including:
                                                                                                     method    i
                                                                                                               ncluding :
a f
  irs
    t contact
a first  c
         on tact for
                   fo
                    r a    f
                           i
                           rs
                            t c
                        a first  hip select
                                 chip   s
                                        e
                                        lec t signal
                                                s
                                                ignal and
                                                        a
                                                        nd aa second
                                                               s
                                                               econd
                                                                                 r
                                                                                 ece
                                                                                   iving aaHrst
                                                                                 receiving   f
                                                                                             i
                                                                                             r
                                                                                             st chip
                                                                                                 c
                                                                                                 h
                                                                                                 ip .elect
                                                                                                      s
                                                                                                      e
                                                                                                      lec
                                                                                                        t signal,
                                                                                                           s
                                                                                                           igna l
                                                                                                                , aasecond
                                                                                                                    s
                                                                                                                    econd chip
                                                                                                                           c
                                                                                                                           h
                                                                                                                           ip se
                                                                                                                               le ct
                                                                                                                               select
c
ontac t for
contact    f
           or aasecond
                 s
                 econd c   h
                           ip select
                          chip   s
                                 elect signal.
                                         s
                                         i
                                         gna l
                                             .                                     si
                                                                                    gnal, and
                                                                                   signal, a
                                                                                           nd an
                                                                                              a
                                                                                              n address
                                                                                                 a
                                                                                                 ddress signal;
                                                                                                        s
                                                                                                        ignal
                                                                                                            ; and
                                                                                                                a
                                                                                                                nd
   1
   4. 'The
   14.   The computing
               c
               ompu  ting system
                              s
                              ystem o   f claim
                                        of  c
                                            l
                                            aim 10  1
                                                    0 wherein
                                                        wherein s   a
                                                                    id
                                                                    said
emulato
emulator r electrically
             e
             le
              ctrically receives
                           r
                           eceive  s said
                                      s
                                      a
                                      id f  ir
                                             st chip
                                            first c
                                                  hip select
                                                        s
                                                        elect signal,
                                                               signa l,          s
                                                                                 e
                                                                                 lecting one
                                                                                 selecting o
                                                                                           ne memory
                                                                                              memo ry rank
                                                                                                       ra
                                                                                                        nk from
                                                                                                             f
                                                                                                             r
                                                                                                             om said
                                                                                                                 s
                                                                                                                 aid four
                                                                                                                      f
                                                                                                                      ou
                                                                                                                       r rank
                                                                                                                          r
                                                                                                                          ank m  emo ry
                                                                                                                                memory
s
a
id second
said  s
      e cond c   h
                 ip s
                chip   e
                       lec t signal,
                       select   s
                                i
                                gna l, a a set
                                           se
                                            t o f command
                                                of  c
                                                    ommand a    nd /o
                                                                andlorr            modu le in
                                                                                   module   i
                                                                                            n response
                                                                                              r
                                                                                              esponse tot
                                                                                                        o said
                                                                                                           s
                                                                                                           a
                                                                                                           id first
                                                                                                               f
                                                                                                               i
                                                                                                               rs
                                                                                                                t chip
                                                                                                                    c
                                                                                                                    h
                                                                                                                    ip s e
                                                                                                                         lect signal,
                                                                                                                        select si
                                                                                                                                gna l
                                                                                                                                    , aa
c
ontro l signals,
control   s
          ignals, aamemory
                     memo  ry address
                                 a
                                 ddress signal,
                                          s
                                          ignal, and
                                                  and aaclock
                                                         c
                                                         lock signal.
                                                                s
                                                                igna l.            se
                                                                                    cond chip
                                                                                   second  c
                                                                                           hip select
                                                                                                s
                                                                                                e
                                                                                                lect signal,
                                                                                                      s
                                                                                                      ignal
                                                                                                          , and
                                                                                                             a
                                                                                                             nd an
                                                                                                                 a
                                                                                                                 n address
                                                                                                                    a
                                                                                                                    ddress signal
                                                                                                                                .
                                                                                                                            signal.
   1
   5. The
   15.   T
         he computing
               c
               ompu  ting s   ystem o
                              b),stem   f claim
                                        of  c
                                            l
                                            aim 14  1
                                                    4 wherein
                                                        wherein saids
                                                                    a
                                                                    id
emulato
emulatorr controls
            controls o ne of
                       one  of said
                                sa
                                 id first
                                      f
                                      i
                                      rst,, second,
                                             s
                                             econd , thiid
                                                      t
                                                      hird oro
                                                             rf o urth
                                                                fourth                                 • • • • •




                                                                 Appx447
